Exhibit 10.1

 

EXECUTION COPY

 

$300,000,000

 

CREDIT AND GUARANTEE AGREEMENT
dated as of July 1, 2005,

 

among

 

REEBOK INTERNATIONAL LTD.,

 

REEBOK INTERNATIONAL LIMITED,

 

REEBOK CANADA INC.,

 

SPORT MASKA INC.,

 

THE LENDERS NAMED HEREIN,

 

CREDIT SUISSE,
as General Administrative Agent,

 

CREDIT SUISSE, TORONTO BRANCH,
as Canadian Administrative Agent,

 

BNP PARIBAS,
as Syndication Agent

 

and

 

ABN AMRO BANK N.V.,
BANK OF AMERICA, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

 

CREDIT SUISSE

 

and

 

BNP PARIBAS,
as Joint Bookrunners and Co-Lead Arrangers

 

[CS&M Ref No. 5865-342]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

 

 

 

1.1.

Defined Terms

 

1.2. [a05-14415_1ex10d1.htm#a1_2_OtherDefinitionalProvisions__131840]

Other Definitional Provisions
[a05-14415_1ex10d1.htm#a1_2_OtherDefinitionalProvisions__131840]

 

1.3. [a05-14415_1ex10d1.htm#a1_3_ExchangeRates_anotLaterThan1_131844]

Exchange Rates [a05-14415_1ex10d1.htm#a1_3_ExchangeRates_anotLaterThan1_131844]

 

 

 

 

SECTION 2. [a05-14415_1ex10d1.htm#Section2_AmountAndTermsOfCommitme_091732]

AMOUNT AND TERMS OF COMMITMENTS
[a05-14415_1ex10d1.htm#Section2_AmountAndTermsOfCommitme_091732]

 

 

 

 

2.1. [a05-14415_1ex10d1.htm#a2_1_Commitments_asubjectToTheTer_131857]

Commitments [a05-14415_1ex10d1.htm#a2_1_Commitments_asubjectToTheTer_131857]

 

2.2. [a05-14415_1ex10d1.htm#a2_2_ProcedureForBorrowing_aanyUs_131902]

Procedure for Borrowing
[a05-14415_1ex10d1.htm#a2_2_ProcedureForBorrowing_aanyUs_131902]

 

2.3. [a05-14415_1ex10d1.htm#a2_3_UseOfProceedsOfLoans_TheProc_131906]

Use of Proceeds of Loans
[a05-14415_1ex10d1.htm#a2_3_UseOfProceedsOfLoans_TheProc_131906]

 

 

 

 

SECTION 3. [a05-14415_1ex10d1.htm#Section3_AmountAndTermsOfLetterOf_091903]

AMOUNT AND TERMS OF LETTER OF CREDIT SUBFACILITY
[a05-14415_1ex10d1.htm#Section3_AmountAndTermsOfLetterOf_091903]

 

 

 

 

3.1. [a05-14415_1ex10d1.htm#a3_1_LcCommitment_asubjectToTheTe_131912]

L/C Commitment [a05-14415_1ex10d1.htm#a3_1_LcCommitment_asubjectToTheTe_131912]

 

3.2. [a05-14415_1ex10d1.htm#a3_2_ProcedureForIssuanceOfLetter_072530]

Procedure for Issuance of Letters of Credit
[a05-14415_1ex10d1.htm#a3_2_ProcedureForIssuanceOfLetter_072530]

 

3.3. [a05-14415_1ex10d1.htm#a3_3_FeesCommissionsAndOther_072606]

Fees, Commissions and Other Charges
[a05-14415_1ex10d1.htm#a3_3_FeesCommissionsAndOther_072606]

 

3.4. [a05-14415_1ex10d1.htm#a3_4_LcParticipations_072627]

L/C Participations [a05-14415_1ex10d1.htm#a3_4_LcParticipations_072627]

 

3.5. [a05-14415_1ex10d1.htm#a3_5_ReimbursementObligationOf_072709]

Reimbursement Obligation of the Borrower
[a05-14415_1ex10d1.htm#a3_5_ReimbursementObligationOf_072709]

 

3.6. [a05-14415_1ex10d1.htm#a3_6_ObligationsAbsolute_073421]

Obligations Absolute [a05-14415_1ex10d1.htm#a3_6_ObligationsAbsolute_073421]

 

3.7. [a05-14415_1ex10d1.htm#a3_7_LetterOfCreditPayments_theRe_130107]

Letter of Credit Payments
[a05-14415_1ex10d1.htm#a3_7_LetterOfCreditPayments_theRe_130107]

 

3.8. [a05-14415_1ex10d1.htm#a3_8_Application_toTheExtentThatA_130108]

Application [a05-14415_1ex10d1.htm#a3_8_Application_toTheExtentThatA_130108]

 

3.9. [a05-14415_1ex10d1.htm#a3_9_ReportingByIssuingBanks_aeac_131927]

Reporting by Issuing Banks
[a05-14415_1ex10d1.htm#a3_9_ReportingByIssuingBanks_aeac_131927]

 

 

 

 

SECTION 4. [a05-14415_1ex10d1.htm#Section4_TermsOfSwinglineSubfacil_073543]

TERMS OF SWINGLINE SUBFACILITY
[a05-14415_1ex10d1.htm#Section4_TermsOfSwinglineSubfacil_073543]

 

 

 

 

4.1. [a05-14415_1ex10d1.htm#a4_1_SwinglineCommitment_073550]

Swingline Commitment [a05-14415_1ex10d1.htm#a4_1_SwinglineCommitment_073550]

 

4.2. [a05-14415_1ex10d1.htm#a4_2_Swingline_073552]

Swingline Loans [a05-14415_1ex10d1.htm#a4_2_Swingline_073552]

 

4.3. [a05-14415_1ex10d1.htm#a4_3_Prepayment_073600]

Prepayment [a05-14415_1ex10d1.htm#a4_3_Prepayment_073600]

 

4.4. [a05-14415_1ex10d1.htm#a4_4_Interest_073603]

Interest [a05-14415_1ex10d1.htm#a4_4_Interest_073603]

 

4.5. [a05-14415_1ex10d1.htm#a4_5_Participations_073606]

Participations [a05-14415_1ex10d1.htm#a4_5_Participations_073606]

 

 

 

 

SECTION 5. [a05-14415_1ex10d1.htm#Section5_CompetitiveBidLoans__073725]

COMPETITIVE BID LOANS
[a05-14415_1ex10d1.htm#Section5_CompetitiveBidLoans__073725]

 

 

 

 

5.1. [a05-14415_1ex10d1.htm#a5_1_CompetitiveBid_073729]

Competitive Bid Procedure [a05-14415_1ex10d1.htm#a5_1_CompetitiveBid_073729]

 

 

 

 

SECTION 6. [a05-14415_1ex10d1.htm#Section6__073947]

PROVISIONS RELATING TO THE EXTENSIONS OF CREDIT; FEES AND PAYMENTS
[a05-14415_1ex10d1.htm#Section6__073947]

 

 

 

 

6.1. [a05-14415_1ex10d1.htm#a6_1_RepaymentOf_073954]

Repayment of Loans; Evidence of Debt
[a05-14415_1ex10d1.htm#a6_1_RepaymentOf_073954]

 

6.2. [a05-14415_1ex10d1.htm#a6_2_Facility_074026]

Facility Fee [a05-14415_1ex10d1.htm#a6_2_Facility_074026]

 

6.3. [a05-14415_1ex10d1.htm#a6_3_OptionalPrepayments_074111]

Optional Prepayments [a05-14415_1ex10d1.htm#a6_3_OptionalPrepayments_074111]

 

6.4. [a05-14415_1ex10d1.htm#a6_4_OptionalTerminationOr_074115]

Optional Termination or Reduction of Commitments
[a05-14415_1ex10d1.htm#a6_4_OptionalTerminationOr_074115]

 

 

--------------------------------------------------------------------------------


 

6.5. [a05-14415_1ex10d1.htm#a6_5_ConversionAnd_074152]

Conversion and Continuation Options
[a05-14415_1ex10d1.htm#a6_5_ConversionAnd_074152]

 

6.6. [a05-14415_1ex10d1.htm#a6_6_MinimumAmounts_075108]

Minimum Amounts and Maximum Number of Borrowings
[a05-14415_1ex10d1.htm#a6_6_MinimumAmounts_075108]

 

6.7. [a05-14415_1ex10d1.htm#a6_7_InterestRates_075110]

Interest Rates and Payment Dates
[a05-14415_1ex10d1.htm#a6_7_InterestRates_075110]

 

6.8. [a05-14415_1ex10d1.htm#a6_8_Computation_075148]

Computation of Interest and Fees [a05-14415_1ex10d1.htm#a6_8_Computation_075148]

 

6.9. [a05-14415_1ex10d1.htm#a6_9_InabilityToDetermine_075225]

Inability to Determine Interest Rate
[a05-14415_1ex10d1.htm#a6_9_InabilityToDetermine_075225]

 

6.10. [a05-14415_1ex10d1.htm#a6_10_ProRata_075230]

Pro Rata Treatment and Payments [a05-14415_1ex10d1.htm#a6_10_ProRata_075230]

 

6.11. [a05-14415_1ex10d1.htm#a6_11_Illegality_075421]

Illegality [a05-14415_1ex10d1.htm#a6_11_Illegality_075421]

 

6.12. [a05-14415_1ex10d1.htm#a6_12_RequirementsOf_075425]

Requirements of Law [a05-14415_1ex10d1.htm#a6_12_RequirementsOf_075425]

 

6.13. [a05-14415_1ex10d1.htm#a6_13_Taxes_075441]

Taxes [a05-14415_1ex10d1.htm#a6_13_Taxes_075441]

 

6.14. [a05-14415_1ex10d1.htm#a6_14_Indemnity_075550]

Indemnity [a05-14415_1ex10d1.htm#a6_14_Indemnity_075550]

 

6.15. [a05-14415_1ex10d1.htm#a6_15_Change_075622]

Change of Lending Office [a05-14415_1ex10d1.htm#a6_15_Change_075622]

 

6.16. [a05-14415_1ex10d1.htm#a6_16_Additional_075626]

Additional Action in Certain Events
[a05-14415_1ex10d1.htm#a6_16_Additional_075626]

 

6.17. [a05-14415_1ex10d1.htm#a6_17_Extension_075652]

Extension of Commitments [a05-14415_1ex10d1.htm#a6_17_Extension_075652]

 

6.18. [a05-14415_1ex10d1.htm#a6_18_IncrementalCommitments_075656]

Incremental Commitments
[a05-14415_1ex10d1.htm#a6_18_IncrementalCommitments_075656]

 

6.19. [a05-14415_1ex10d1.htm#a6_19_BankersAcceptances_075732]

Bankers’ Acceptances [a05-14415_1ex10d1.htm#a6_19_BankersAcceptances_075732]

 

6.20. [a05-14415_1ex10d1.htm#a6_20_PesoCommitments_075902]

Peso Commitments [a05-14415_1ex10d1.htm#a6_20_PesoCommitments_075902]

 

 

 

 

SECTION 7. [a05-14415_1ex10d1.htm#Section7_080229]

REPRESENTATIONS AND WARRANTIES [a05-14415_1ex10d1.htm#Section7_080229]

 

 

 

 

7.1. [a05-14415_1ex10d1.htm#a7_1_Financial_080233]

Financial Condition [a05-14415_1ex10d1.htm#a7_1_Financial_080233]

 

7.2. [a05-14415_1ex10d1.htm#a7_2_NoChange_080237]

No Change [a05-14415_1ex10d1.htm#a7_2_NoChange_080237]

 

7.3. [a05-14415_1ex10d1.htm#a7_3_Disclosure_080310]

Disclosure [a05-14415_1ex10d1.htm#a7_3_Disclosure_080310]

 

7.4. [a05-14415_1ex10d1.htm#a7_4_Corporate_080312]

Corporate Existence; Compliance with Law
[a05-14415_1ex10d1.htm#a7_4_Corporate_080312]

 

7.5. [a05-14415_1ex10d1.htm#a7_5_CorporatePower_080322]

Corporate Power; Authorization; Enforceable Obligations
[a05-14415_1ex10d1.htm#a7_5_CorporatePower_080322]

 

7.6. [a05-14415_1ex10d1.htm#a7_6_NoLegal_080316]

No Legal Bar [a05-14415_1ex10d1.htm#a7_6_NoLegal_080316]

 

7.7. [a05-14415_1ex10d1.htm#a7_7_NoMaterial_080347]

No Material Litigation [a05-14415_1ex10d1.htm#a7_7_NoMaterial_080347]

 

7.8. [a05-14415_1ex10d1.htm#a7_8_No_080350]

No Default [a05-14415_1ex10d1.htm#a7_8_No_080350]

 

7.9. [a05-14415_1ex10d1.htm#a7_9_Ownership_080353]

Ownership of Property; Liens [a05-14415_1ex10d1.htm#a7_9_Ownership_080353]

 

7.10. [a05-14415_1ex10d1.htm#a7_10_Intellectual_080356]

Intellectual Property [a05-14415_1ex10d1.htm#a7_10_Intellectual_080356]

 

7.11. [a05-14415_1ex10d1.htm#a7_11_Taxes_080359]

Taxes [a05-14415_1ex10d1.htm#a7_11_Taxes_080359]

 

7.12. [a05-14415_1ex10d1.htm#a7_12_Federal_080402]

Federal Regulations [a05-14415_1ex10d1.htm#a7_12_Federal_080402]

 

7.13. [a05-14415_1ex10d1.htm#a7_13_Erisa_080415]

ERISA [a05-14415_1ex10d1.htm#a7_13_Erisa_080415]

 

7.14. [a05-14415_1ex10d1.htm#a7_14_InvestmentCompany_080418]

Investment Company Act; Other Regulations
[a05-14415_1ex10d1.htm#a7_14_InvestmentCompany_080418]

 

7.15. [a05-14415_1ex10d1.htm#a7_15_Subsidiaries_080428]

Subsidiaries [a05-14415_1ex10d1.htm#a7_15_Subsidiaries_080428]

 

7.16. [a05-14415_1ex10d1.htm#a7_16_Environmental_080431]

Environmental Matters [a05-14415_1ex10d1.htm#a7_16_Environmental_080431]

 

7.17. [a05-14415_1ex10d1.htm#a7_17_Ofac_080501]

OFAC [a05-14415_1ex10d1.htm#a7_17_Ofac_080501]

 

 

 

 

SECTION 8. [a05-14415_1ex10d1.htm#Section8_080513]

CONDITIONS PRECEDENT [a05-14415_1ex10d1.htm#Section8_080513]

 

 

 

 

8.1. [a05-14415_1ex10d1.htm#a8_1_ConditionsTo_080519]

Conditions to Initial Extension of Credit
[a05-14415_1ex10d1.htm#a8_1_ConditionsTo_080519]

 

8.2. [a05-14415_1ex10d1.htm#a8_2_ConditionsTo_080557]

Conditions to Each Extension of Credit
[a05-14415_1ex10d1.htm#a8_2_ConditionsTo_080557]

 

 

 

 

SECTION 9. [a05-14415_1ex10d1.htm#Section9_080610]

AFFIRMATIVE COVENANTS [a05-14415_1ex10d1.htm#Section9_080610]

 

 

 

 

9.1. [a05-14415_1ex10d1.htm#a9_1_Financial_080633]

Financial Statements [a05-14415_1ex10d1.htm#a9_1_Financial_080633]

 

9.2. [a05-14415_1ex10d1.htm#a9_2_Certificates_080637]

Certificates; Other Information [a05-14415_1ex10d1.htm#a9_2_Certificates_080637]

 

9.3. [a05-14415_1ex10d1.htm#a9_3_PaymentOf_080745]

Payment of Obligations [a05-14415_1ex10d1.htm#a9_3_PaymentOf_080745]

 

 

2

--------------------------------------------------------------------------------


 

9.4. [a05-14415_1ex10d1.htm#a9_4_ConductOf_080748]

Conduct of Business and Maintenance of Existence
[a05-14415_1ex10d1.htm#a9_4_ConductOf_080748]

 

9.5. [a05-14415_1ex10d1.htm#a9_5_MaintenanceOf_080752]

Maintenance of Property; Insurance; Trademark License
[a05-14415_1ex10d1.htm#a9_5_MaintenanceOf_080752]

 

9.6. [a05-14415_1ex10d1.htm#a9_6_InspectionOfProperty_080755]

Inspection of Property; Books and Records; Discussions
[a05-14415_1ex10d1.htm#a9_6_InspectionOfProperty_080755]

 

9.7. [a05-14415_1ex10d1.htm#a9_7__080758]

Notices [a05-14415_1ex10d1.htm#a9_7__080758]

 

9.8. [a05-14415_1ex10d1.htm#a9_8_Environmental_081006]

Environmental Laws [a05-14415_1ex10d1.htm#a9_8_Environmental_081006]

 

 

 

 

SECTION 10. [a05-14415_1ex10d1.htm#Section10_NegativeCovenants_081019]

NEGATIVE COVENANTS [a05-14415_1ex10d1.htm#Section10_NegativeCovenants_081019]

 

 

 

 

10.1. [a05-14415_1ex10d1.htm#a10_1_Financial_081023]

Financial Condition Covenants [a05-14415_1ex10d1.htm#a10_1_Financial_081023]

 

10.2. [a05-14415_1ex10d1.htm#a10_2_LimitationOn_094418]

Limitation on Liens [a05-14415_1ex10d1.htm#a10_2_LimitationOn_094418]

 

10.3. [a05-14415_1ex10d1.htm#a10_3_LimitationOn_094443]

Limitation on Fundamental Changes
[a05-14415_1ex10d1.htm#a10_3_LimitationOn_094443]

 

10.4. [a05-14415_1ex10d1.htm#a10_4_LimitationOn_094448]

Limitation on Sale of Assets [a05-14415_1ex10d1.htm#a10_4_LimitationOn_094448]

 

10.5. [a05-14415_1ex10d1.htm#a10_5_LimitationOn_094509]

Limitation on Transactions with Affiliates
[a05-14415_1ex10d1.htm#a10_5_LimitationOn_094509]

 

10.6. [a05-14415_1ex10d1.htm#a10_6_Limitation_094512]

Limitation on Changes in Fiscal Year
[a05-14415_1ex10d1.htm#a10_6_Limitation_094512]

 

10.7. [a05-14415_1ex10d1.htm#a10_7_LimitationOn_094516]

Limitation on Lines of Business
[a05-14415_1ex10d1.htm#a10_7_LimitationOn_094516]

 

 

 

 

SECTION 11. [a05-14415_1ex10d1.htm#Section11_Guarantee_094529]

GUARANTEE [a05-14415_1ex10d1.htm#Section11_Guarantee_094529]

 

 

 

 

11.1. [a05-14415_1ex10d1.htm#a11_1_Guarantee_094532]

Guarantee [a05-14415_1ex10d1.htm#a11_1_Guarantee_094532]

 

11.2. [a05-14415_1ex10d1.htm#a11_2_Right_094540]

Right of Setoff [a05-14415_1ex10d1.htm#a11_2_Right_094540]

 

11.3. [a05-14415_1ex10d1.htm#a11_3_No_094644]

No Subrogation [a05-14415_1ex10d1.htm#a11_3_No_094644]

 

11.4. [a05-14415_1ex10d1.htm#a11_4__094647]

Amendments, etc [a05-14415_1ex10d1.htm#a11_4__094647]

 

11.5. [a05-14415_1ex10d1.htm#a11_5_GuaranteeAbsolute_094709]

Guarantee Absolute and Unconditional
[a05-14415_1ex10d1.htm#a11_5_GuaranteeAbsolute_094709]

 

11.6. [a05-14415_1ex10d1.htm#a11_6_Reinstatement_094713]

Reinstatement [a05-14415_1ex10d1.htm#a11_6_Reinstatement_094713]

 

11.7. [a05-14415_1ex10d1.htm#a11_7_Payments_094733]

Payments [a05-14415_1ex10d1.htm#a11_7_Payments_094733]

 

 

 

 

SECTION 12. [a05-14415_1ex10d1.htm#Section12_EventsOfDefault_123922]

EVENTS OF DEFAULT [a05-14415_1ex10d1.htm#Section12_EventsOfDefault_123922]

 

 

 

 

SECTION 13. [a05-14415_1ex10d1.htm#Section13_TheAgents_123909]

THE AGENTS [a05-14415_1ex10d1.htm#Section13_TheAgents_123909]

 

 

 

 

13.1. [a05-14415_1ex10d1.htm#a13_1_Appointment_aeachLenderHere_134222]

Appointment [a05-14415_1ex10d1.htm#a13_1_Appointment_aeachLenderHere_134222]

 

13.2. [a05-14415_1ex10d1.htm#a13_2_Delegation_095205]

Delegation of Duties [a05-14415_1ex10d1.htm#a13_2_Delegation_095205]

 

13.3. [a05-14415_1ex10d1.htm#a13_3_Exculpatory_095210]

Exculpatory Provisions [a05-14415_1ex10d1.htm#a13_3_Exculpatory_095210]

 

13.4. [a05-14415_1ex10d1.htm#a13_4_Reliance_095238]

Reliance by Administrative Agents [a05-14415_1ex10d1.htm#a13_4_Reliance_095238]

 

13.5. [a05-14415_1ex10d1.htm#a13_5_Notice_095303]

Notice of Default [a05-14415_1ex10d1.htm#a13_5_Notice_095303]

 

13.6. [a05-14415_1ex10d1.htm#a13_6_Non_095315]

Non-Reliance on Administrative Agents and Other Lenders
[a05-14415_1ex10d1.htm#a13_6_Non_095315]

 

13.7. [a05-14415_1ex10d1.htm#a13_7_Indemnification_095319]

Indemnification [a05-14415_1ex10d1.htm#a13_7_Indemnification_095319]

 

13.8. [a05-14415_1ex10d1.htm#a13_8_Agents_095345]

Agents in their Individual Capacities
[a05-14415_1ex10d1.htm#a13_8_Agents_095345]

 

13.9. [a05-14415_1ex10d1.htm#a13_9_Successor_095348]

Successor Administrative Agents; Resignation of Co-Documentation Agents
[a05-14415_1ex10d1.htm#a13_9_Successor_095348]

 

 

 

 

SECTION 14. [a05-14415_1ex10d1.htm#Section14_Miscellaneous_095407]

MISCELLANEOUS [a05-14415_1ex10d1.htm#Section14_Miscellaneous_095407]

 

 

 

 

14.1. [a05-14415_1ex10d1.htm#a14_1_AmendmentsAndWaivers_Except_095409]

Amendments and Waivers
[a05-14415_1ex10d1.htm#a14_1_AmendmentsAndWaivers_Except_095409]

 

14.2. [a05-14415_1ex10d1.htm#a14_2_Notices_095442]

Notices [a05-14415_1ex10d1.htm#a14_2_Notices_095442]

 

14.3. [a05-14415_1ex10d1.htm#a14_3_NoWaiver_100028]

No Waiver; Cumulative Remedies [a05-14415_1ex10d1.htm#a14_3_NoWaiver_100028]

 

 

3

--------------------------------------------------------------------------------


 

14.4. [a05-14415_1ex10d1.htm#a14_4_Survival_100054]

Survival of Representations and Warranties
[a05-14415_1ex10d1.htm#a14_4_Survival_100054]

 

14.5. [a05-14415_1ex10d1.htm#a14_5_PaymentOf_100057]

Payment of Expenses and Taxes [a05-14415_1ex10d1.htm#a14_5_PaymentOf_100057]

 

14.6. [a05-14415_1ex10d1.htm#a14_6_Successors_100119]

Successors and Assigns; Participations and Assignments
[a05-14415_1ex10d1.htm#a14_6_Successors_100119]

 

14.7. [a05-14415_1ex10d1.htm#a14_7_Adjustments_100209]

Adjustments; Setoff [a05-14415_1ex10d1.htm#a14_7_Adjustments_100209]

 

14.8. [a05-14415_1ex10d1.htm#a14_8__100232]

Judgment Currency [a05-14415_1ex10d1.htm#a14_8__100232]

 

14.9. [a05-14415_1ex10d1.htm#a14_9__100243]

Counterparts [a05-14415_1ex10d1.htm#a14_9__100243]

 

14.10. [a05-14415_1ex10d1.htm#a14_10_Confidentiality_100246]

Confidentiality [a05-14415_1ex10d1.htm#a14_10_Confidentiality_100246]

 

14.11. [a05-14415_1ex10d1.htm#a14_11__100249]

Severability [a05-14415_1ex10d1.htm#a14_11__100249]

 

14.12. [a05-14415_1ex10d1.htm#a14_12__100252]

Integration [a05-14415_1ex10d1.htm#a14_12__100252]

 

14.13. [a05-14415_1ex10d1.htm#a14_13_Governing_100303]

GOVERNING LAW [a05-14415_1ex10d1.htm#a14_13_Governing_100303]

 

14.14. [a05-14415_1ex10d1.htm#a14_14_Submission_100307]

Submission To Jurisdiction; Waivers
[a05-14415_1ex10d1.htm#a14_14_Submission_100307]

 

14.15. [a05-14415_1ex10d1.htm#a14_15_Acknowledgments_100312]

Acknowledgments [a05-14415_1ex10d1.htm#a14_15_Acknowledgments_100312]

 

14.16. [a05-14415_1ex10d1.htm#a14_16_Waivers_100324]

WAIVERS OF JURY TRIAL [a05-14415_1ex10d1.htm#a14_16_Waivers_100324]

 

14.17. [a05-14415_1ex10d1.htm#a14_17_Cam_100327]

CAM Exchange [a05-14415_1ex10d1.htm#a14_17_Cam_100327]

 

14.18. [a05-14415_1ex10d1.htm#a14_18_Letters_100331]

Letters of Credit [a05-14415_1ex10d1.htm#a14_18_Letters_100331]

 

 

SCHEDULES

 

 

 

Schedule I [a05-14415_1ex10d1.htm#Schedulei_132018]

LENDERS; ADDRESSES FOR NOTICES [a05-14415_1ex10d1.htm#Schedulei_132018]

 

Schedule II [a05-14415_1ex10d1.htm#Scheduleii_132023]

COMMITMENTS [a05-14415_1ex10d1.htm#Scheduleii_132023]

 

Schedule III [a05-14415_1ex10d1.htm#ScheduleIii_132028]

SUBSIDIARIES [a05-14415_1ex10d1.htm#ScheduleIii_132028]

 

Schedule IV [a05-14415_1ex10d1.htm#ScheduleIv_132034]

LIENS [a05-14415_1ex10d1.htm#ScheduleIv_132034]

 

Schedule V [a05-14415_1ex10d1.htm#ScheduleV_132036]

CERTAIN AFFILIATE TRANSACTIONS [a05-14415_1ex10d1.htm#ScheduleV_132036]

 

 

 

 

EXHIBITS

 

 

 

Exhibit A [a05-14415_1ex10d1.htm#ExhibitATo_132042]

FORM OF NOTE [a05-14415_1ex10d1.htm#ExhibitATo_132042]

 

Exhibit B [a05-14415_1ex10d1.htm#ExhibitBTo_132108]

FORM OF ASSIGNMENT AND ACCEPTANCE [a05-14415_1ex10d1.htm#ExhibitBTo_132108]

 

Exhibit C-1 [a05-14415_1ex10d1.htm#ExhibitC1To_113334]

FORM OF NOTICE OF BORROWING (DRAWINGS)
[a05-14415_1ex10d1.htm#ExhibitC1To_113334]

 

Exhibit C-2 [a05-14415_1ex10d1.htm#ExhibitC2To_113340]

FORM OF NOTICE OF BORROWING (CONTINUATIONS)
[a05-14415_1ex10d1.htm#ExhibitC2To_113340]

 

Exhibit C-3 [a05-14415_1ex10d1.htm#ExhibitC3To_113343]

FORM OF NOTICE OF BORROWING (CONVERSIONS)
[a05-14415_1ex10d1.htm#ExhibitC3To_113343]

 

Exhibit D [a05-14415_1ex10d1.htm#ExhibitDTo_113347]

ADDITIONAL COST RATE [a05-14415_1ex10d1.htm#ExhibitDTo_113347]

 

Exhibit E-1 [a05-14415_1ex10d1.htm#ExhibitE1To_113352]

OPINION OF ROPES & GRAY LLP [a05-14415_1ex10d1.htm#ExhibitE1To_113352]

 

Exhibit E-2 [a05-14415_1ex10d1.htm#ExhibitE2To_113355]

OPINION OF MACFARLANES [a05-14415_1ex10d1.htm#ExhibitE2To_113355]

 

Exhibit E-3 [a05-14415_1ex10d1.htm#ExhibitE3To_113358]

OPINION OF GENERAL COUNSEL OF REEBOK INTERNATIONAL LTD.
[a05-14415_1ex10d1.htm#ExhibitE3To_113358]

 

Exhibit E-4 [a05-14415_1ex10d1.htm#ExhibitE4To_113400]

OPINION OF MCCARTHY TETRAULT LLP [a05-14415_1ex10d1.htm#ExhibitE4To_113400]

 

Exhibit E-5 [a05-14415_1ex10d1.htm#ExhibitE5To_134745]

OPINION OF STEWART MCKELVEY STIRLING SCALES
[a05-14415_1ex10d1.htm#ExhibitE5To_134745]

 

Exhibit F-1 [a05-14415_1ex10d1.htm#ExhibitF1_113405]

FORM OF COMPETITIVE BID REQUEST [a05-14415_1ex10d1.htm#ExhibitF1_113405]

 

Exhibit F-2 [a05-14415_1ex10d1.htm#ExhibitF2_113411]

FORM OF NOTICE OF COMPETITIVE BID REQUEST
[a05-14415_1ex10d1.htm#ExhibitF2_113411]

 

Exhibit F-3 [a05-14415_1ex10d1.htm#ExhibitF3_113417]

FORM OF COMPETITIVE BID [a05-14415_1ex10d1.htm#ExhibitF3_113417]

 

Exhibit F-4 [a05-14415_1ex10d1.htm#ExhibitF4_113421]

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER
[a05-14415_1ex10d1.htm#ExhibitF4_113421]

 

 

4

--------------------------------------------------------------------------------


 

CREDIT AND GUARANTEE AGREEMENT dated as of July 1, 2005, among:

 

(a)                                  REEBOK INTERNATIONAL LTD., a Massachusetts
corporation (the “Company”);

 

(b)                                 REEBOK INTERNATIONAL LIMITED, a United
Kingdom corporation (“Reebok UK”);

 

(c)                                  (i) REEBOK CANADA INC., a Canadian
corporation (“Reebok Canada”) and (ii) SPORT MASKA INC., a New Brunswick
corporation (“Sport” and, together with Reebok Canada, the “Canadian Borrowers”
and, together with the Company and Reebok UK, the “Borrowers”);

 

(d)                                 the several banks and other financial
institutions from time to time parties to this Agreement (the “Lenders”);

 

(e)                                  CREDIT SUISSE, a Swiss banking corporation
acting through one or more of its branches or affiliates, as general
administrative agent (in such capacity, the “General Administrative Agent”) for
the Lenders;

 

(f)                                    CREDIT SUISSE, TORONTO BRANCH, as
Canadian administrative agent (in such capacity, the “Canadian Administrative
Agent”) for the Canadian Lenders;

 

(h)                                 BNP PARIBAS, as syndication agent (in such
capacity, the “Syndication Agent”) for the Lenders; and

 

(i)                                     ABN AMRO BANK N.V., BANK OF AMERICA,
N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION, as co-documentation agents (in
such capacity, the “Co-Documentation Agents”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested the Lenders to extend credit at any time
and from time to time prior to the Termination Date (such term and each other
capitalized term used but not defined in this preamble having the meaning set
forth in Section 1), in an aggregate principal amount at any time outstanding
not in excess of $300,000,000 (or the Dollar Equivalent thereof in Alternative
Currencies) in the form of (a) revolving Loans to the US/UK Borrowers from the
US/UK Lenders in an aggregate principal amount at any time not to exceed
$275,000,000 (or the Dollar Equivalent thereof in US/UK Alternative Currencies)
and (b) revolving Loans to the Canadian Borrowers and the US/UK Borrowers from
the Canadian Lenders in an aggregate principal amount at any time not to exceed
$25,000,000 (or the Dollar Equivalent thereof in Canadian Dollars).  The Company
has requested the Swingline Lender to extend credit, at any time and from time
to time prior to the Termination Date, in the form of Swingline Loans, in an
aggregate principal amount at any time outstanding not in excess of $25,000,000.
 The Account Parties have requested the Issuing Bank to issue Letters of

 

--------------------------------------------------------------------------------


 

Credit, in an aggregate face amount at any time outstanding not in excess of
$200,000,000 (or the Dollar Equivalent thereof in US/UK Alternative Currencies).
 The Company has requested that the US/UK Lenders provide a procedure pursuant
to which the Company may invite the US/UK Lenders to bid on an uncommitted basis
on short-term borrowings by the Company.  The Company has also requested the
US/UK Lenders to provide for a procedure pursuant to which the Company may
invite Eligible US/UK Lenders to extend credit in the form of revolving Loans
denominated in Pesos and Dollars to the Mexican Borrower and the US/UK Borrowers
in an aggregate principal amount at any time not to exceed $25,000,000 (or the
Dollar Equivalent thereof in Pesos) which commitment to extend such revolving
Loans would reduce such US/UK Lender’s commitments to extend Loans in Dollars or
US/UK Alternative Currencies as described in clause (a) above.

 

WHEREAS, the Lenders are willing to extend such credit to the Borrowers and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Account Parties on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

SECTION 1.           DEFINITIONS

 


1.1.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING MEANINGS:


 

“ABR”:  when used in reference to any Dollar denominated Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

 

“Acceptance Fee”:  as defined in subsection 6.7(e)

 

“Account Parties”:  the Company and Reebok UK; each an “Account Party”.

 

“Additional Cost”:  in relation to any Borrowing denominated in Sterling for any
Interest Period, the cost as calculated by the General Administrative Agent in
accordance with Exhibit D imputed to each Lender of compliance with the
mandatory liquid assets requirements of the Bank of England during that Interest
Period, expressed as a percentage.

 

“Adjusted LIBO Rate”:  with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a)  if such Eurocurrency
Borrowing is denominated in Dollars or Euro, (i)  the LIBO Rate in effect for
such Interest Period divided by (ii) one minus the Eurocurrency Reserve
Requirements, and (b) if such Eurocurrency Borrowing is denominated in Sterling,
the LIBO Rate in effect for such Interest Period plus Additional Cost.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agents”:  the General Administrative Agent, the Canadian
Administrative Agent and any Mexican Administrative Agent.

 

“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

“Agents”:  the Administrative Agents and the Syndication Agent.

 

“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Alternate Base Rate”:  for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day or (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Alternative Currency”:  Sterling, Euro, Canadian Dollars and, after the Mexican
Effective Date, Pesos.

 

“Applicable Facility Fee Rate”:  for each day, the rate per annum set forth
below opposite the Credit Rating then in effect:

 

Credit Rating

 

Facility Fee Rate

 

 

basis points per annum

Category 1

 

 

A+ or better by S&P or A1 or better by Moody’s

 

6.0

 

 

 

Category 2

 

 

A or better by S&P or A2 or better by Moody’s

 

8.0

 

 

 

Category 3

 

 

A- or better by S&P or A3 or better by Moody’s

 

9.0

 

3

--------------------------------------------------------------------------------


 

Credit Rating

 

Facility Fee Rate

 

 

 

Category 4

 

 

BBB+ or better by S&P or Baa1 or better by Moody’s

 

10.0

 

 

 

Category 5

 

 

BBB or better by S&P or Baa2 or better by Moody’s

 

12.5

 

 

 

Category 6

 

 

BBB- or better by S&P or Baa3 or better by Moody’s

 

15.0

 

 

 

Category 7

 

 

Otherwise

 

20.0

 

If either S&P or Moody’s shall cease to have assigned a Credit Rating, such
rating agency shall be deemed to have assigned a Credit Rating in Category 7. 
If the Credit Ratings assigned (or deemed assigned) by S&P and Moody’s shall
fall in different Categories, the Applicable Facility Fee Rate shall be based on
the higher of the two Credit Ratings unless one of the two Credit Ratings is two
or more Categories below the other, in which case the Applicable Facility Fee
Rate shall be determined by reference to the Category next below the higher of
the two Credit Ratings.

 

“Applicable Margin”:  for each Type of Loan for each day, the rate per annum set
forth below opposite the Credit Rating then in effect:

 

Credit Rating

 

ABR,
U.S. Base Rate,
Canadian
Prime and Peso
Base Rate
Loans

 

Eurocurrency,
BA and
TIIE Rate Loans

 

 

basis points per annum

Category 1

 

 

 

 

A+ or better by S&P or A1 or better by Moody’s

 

0.0

 

19.0

 

 

 

 

 

Category 2

 

 

 

 

A or better by S&P or A2 or better by Moody’s

 

0.0

 

22.0

 

4

--------------------------------------------------------------------------------


 

Credit Rating

 

ABR,
U.S. Base Rate,
Canadian
Prime and Peso
Base Rate
Loans

 

Eurocurrency,
BA and
TIIE Rate Loans

 

 

basis points per annum

Category 3

 

 

 

 

A- or better by S&P or A3 or better by Moody’s

 

0.0

 

31.0

 

 

 

 

 

Category 4

 

 

 

 

BBB+ or better by S&P or Baa1 or better by Moody’s

 

0.0

 

40.0

 

 

 

 

 

Category 5

 

 

 

 

BBB or better by S&P or Baa2 or better by Moody’s

 

0.0

 

50.0

 

 

 

 

 

Category 6

 

 

 

 

BBB- or better by S&P or Baa3 or better by Moody’s

 

0.0

 

75.0

 

 

 

 

 

Category 7

 

 

 

 

Otherwise

 

0.0

 

100.0

 

If either S&P or Moody’s shall cease to have assigned a Credit Rating, such
rating agency shall be deemed to have assigned a Credit Rating in Category 7. 
If the Credit Ratings assigned (or deemed assigned) by S&P and Moody’s shall
fall in different Categories, the Applicable Margin shall be based on the higher
of the two Credit Ratings unless one of the two Credit Ratings is two or more
Categories below the other, in which case the Applicable Margin shall be
determined by reference to the Category next below the higher of the two Credit
Ratings.  In addition, for each day on which the Total Extensions of Credit
exceed 50% of the Total Commitments, the Applicable Margins set forth above for
Eurocurrency Loans, BA Loans and TIIE Rate Loans (and, if the Credit Ratings are
then in Category 7, for ABR Loans, U.S. Base Rate Loans, Canadian Prime Loans
and Peso Base Rate Loans) shall be increased by 10.0 basis points.

 

“Application”:  an application, in such form as the relevant Issuing Bank may
specify from time to time, requesting such Issuing Bank to open a Letter of
Credit.

 

“Assignee”:  as defined in subsection 14.6(c).

 

5

--------------------------------------------------------------------------------


 

“Assignment and Acceptance”:  an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the General Administrative Agent (or, in
the case of assignments of (a) Canadian Commitments, the Canadian Administrative
Agent and (b) Peso Commitments, the Mexican Administrative Agent), in the form
of Exhibit B or such other form as shall be approved by the General
Administrative Agent.

 

“Augmenting Lender”:  as defined in subsection 6.18(a).

 

“Available Commitments”:  collectively, the Available Canadian Commitments, the
Available Peso Commitments and the Available US/UK Commitments.

 

“Available Canadian Commitment”:  as to any Canadian Lender, at any time, an
amount equal to the excess, if any, of (a) such Canadian Lender’s Canadian
Commitment over (b) the aggregate principal amount of the Canadian Extensions of
Credit of such Canadian Lender then outstanding.

 

“Available Peso Commitment”:  as to any Peso Lender, at any time, an amount
equal to the excess, if any, of (a) such Peso Lender’s Peso Commitment over
(b) the aggregate principal amount of the Peso Extensions of Credit of such Peso
Lender then outstanding.

 

“Available US/UK Commitment”:  as to any US/UK Lender, at any time, an amount
equal to the excess, if any, of (a) such US/UK Lender’s US/UK Commitment over
(b) the aggregate principal amount of the US/UK Revolving Credit Exposure of
such US/UK Lender then outstanding.  For purposes of determining the Available
US/UK Commitments of the US/UK Lenders at any time, each outstanding Competitive
Borrowing shall be deemed to have utilized the US/UK Commitments of the US/UK
Lenders (including those Lenders that shall not have made Competitive Loans as
part of such Competitive Borrowing) pro rata in accordance with their respective
US/UK Commitments.

 

“BA Discount Proceeds”:  with respect to any BA Loan, an amount calculated on
the date of acceptance and purchase or advance of such BA Loan by multiplying
(a) the face or principal amount of such BA Loan by (b) the quotient of one
divided by the sum of one plus the product of (i) the BA Discount Rate
applicable to such BA Loan multiplied by (ii) a fraction, the numerator of which
is the term of such BA Loan measured in days (commencing on the date of
acceptance and purchase or advance and ending on, but excluding, the maturity
date thereof) and the denominator of which is 365; with such quotient being
rounded up or down to the nearest fifth decimal place, with .000005 being
rounded up.

 

“BA Discount Rate”:

 

(a) with respect to an issue of Bankers’ Acceptances to be accepted by a
Schedule I Lender hereunder, the CDOR Rate at or about 10:00 a.m., Toronto time,
on the date of issuance and acceptance of such Bankers’ Acceptances for bankers’

 

6

--------------------------------------------------------------------------------


 

acceptances having a comparable face value and an identical maturity date to the
face value and maturity date of such Bankers’ Acceptances; and

 

(b) with respect to an issue of Bankers’ Acceptances or a BA Equivalent Loan to
be accepted or advanced by any Canadian Lender hereunder other than a Schedule I
Lender, the rate established in (a) above plus 0.05% per annum.

 

“BA Equivalent Loans”:  in relation to a Loan by way of BA Loans, an advance in
Canadian Dollars made by a Non-Acceptance Lender pursuant to subsection 6.19(i).

 

“BA Loans”:  the acceptance and purchase of Bankers’ Acceptances and
BA Equivalent Loans; provided that reference to the amount or principal amount
of a BA Loan shall mean the full face amount of the applicable Bankers’
Acceptances or Discount Notes issued in connection therewith.

 

“Bankers’ Acceptance”:  a Draft denominated in Canadian Dollars drawn by a
Canadian Borrower and accepted and purchased by a Canadian Lender as provided in
subsection 6.19 and includes a depository bill issued in accordance with the
Depository Bills and Notes Act (Canada).

 

“Borrowers”:  as defined in the preamble to this Agreement; provided that the
term “Borrowers” shall include the Mexican Borrower on and after the Mexican
Effective Date.

 

“Borrowing”:  (a) Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of (i) Eurocurrency Loans, as to
which a single Interest Period is in effect and (ii) BA Loans, as to which a
single Contract Period is in effect, (b) Competitive Loans or groups of
Competitive Loans of the same Type and currency made on the same date and as to
which a single Interest Period is in effect or (c) Swingline Loans.

 

“Borrowing Minimum”:  (a) in the case of a Borrowing denominated in Dollars,
$10,000,000, (b) in the case of a Borrowing denominated in Sterling, £5,000,000,
(c) in the case of a Borrowing denominated in Euro, €10,000,000, (d) in the case
of a Borrowing denominated in Canadian Dollars, C$5,000,000 and (e) in the case
of a Borrowing denominated in Pesos, Mxp10,000,000.

 

“Borrowing Multiple”:  (a) in the case of a Borrowing denominated in Dollars,
$1,000,000, (b) in the case of a Borrowing denominated in Sterling, £1,000,000,
(c) in the case of a Borrowing denominated in Euro, €1,000,000, (d) in the case
of a Borrowing denominated in Canadian Dollars, C$500,000 and (e) in the case of
a Borrowing denominated in Pesos, Mxp1,000,000.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, (a) when used in connection with a Eurocurrency Loan, the term
“Business

 

7

--------------------------------------------------------------------------------


 

Day” shall also exclude any day on which banks are not open for dealings in
deposits in the applicable currency in the London interbank market, (b) when
used in connection with a Loan denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in Euro, (c) when used in connection with a Borrowing
by a Canadian Borrower or a Loan denominated in Canadian Dollars, the term
“Business Day” shall also exclude any day on which commercial banks in Toronto
or Montreal are authorized or required by law to close and (d) when used in
connection with a Borrowing by the Mexican Borrower or a Loan denominated in
Pesos, the term “Business Day” shall also exclude any day on which commercial
banks in Mexico City are authorized or required by law to close.

 

“Calculation Date”:  the last Business Day of each calendar month and the date
of each Notice of Borrowing with respect to a Loan, or request for a Letter of
Credit, to be made, continued, converted or issued, as the case may be, in any
Alternative Currency.

 

“CAM”:  the mechanism for the allocation and exchange of interests in Loans and
other extensions of credit under the several Classes and collections thereunder
established under subsection 14.17.

 

“CAM Exchange”:  the exchange of the Lenders’ interests provided for in
subsection 14.17.

 

“CAM Exchange Date”:  any date on which either (a) an Event of Default under
paragraph (f) of Section 12 has occurred with respect to a Borrower or (b) the
Commitments shall have been terminated prior to the Termination Date and/or the
Loans shall have been declared immediately due and payable, in either case
pursuant to Section 12.

 

“CAM Percentage”:  as to each Lender, a fraction, expressed as a decimal, of
which (a) the numerator shall be the aggregate Dollar Equivalent (determined on
the basis of Exchange Rates prevailing on the CAM Exchange Date) of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent (as so determined) of the Designated
Obligations owed to all the Lenders (whether or not at the time due and payable)
immediately prior to CAM Exchange Date.

 

“Canadian Administrative Agent”:  Credit Suisse, Toronto Branch, an authorized
foreign bank under the Bank Act (Canada), as the Canadian administrative agent
for the Canadian Lenders under this Agreement and the other Loan Documents,
together with any of its permitted successors appointed pursuant to Section 13.

 

“Canadian Borrowers”:  as defined in the preamble to this Agreement.

 

“Canadian Borrowing”:  a Borrowing by a Canadian Borrower.

 

8

--------------------------------------------------------------------------------


 

“Canadian Commitment”:  (a) with respect to each Lender that is a Lender on the
date hereof, the amount (denominated in Dollars) set forth opposite such
Lender’s name on Schedule II as such Lender’s “Canadian Commitment” and (b) in
the case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Canadian Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the total Canadian
Commitment, in each case as the same may be changed from time to time pursuant
to the terms hereof.  The total Canadian Commitment as of the Closing Date is
$25,000,000.

 

“Canadian Dollar Borrowing”:  a Borrowing denominated in Canadian Dollars.

 

“Canadian Dollars” and “C$”:  the lawful money of Canada.

 

“Canadian Extensions of Credit”:  as to any Canadian Lender at any time, an
amount equal to the Dollar Equivalent of the aggregate principal amount of all
Loans made under the Canadian Commitments held by such Lender then outstanding.

 

“Canadian Lender”:  each Lender that has a Canadian Commitment or that holds
Canadian Loans.

 

“Canadian Loan”:  as defined in subsection 2.1(b).

 

“Canadian Obligations”:  the unpaid principal of, and interest on (including
post-petition interest, whether allowed or allowable), all obligations and
liabilities of Reebok Canada and Sport to the Canadian Administrative Agent and
the Canadian Lenders, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement (including, without limitation, any
amendment and restatement or refinancing hereof) or any other document executed
and delivered in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Canadian Administrative Agent or any Canadian Lender) or otherwise.

 

“Canadian Prime Loan”:  any Canadian Loan bearing interest at a rate determined
by reference to the Canadian Prime Rate.

 

“Canadian Prime Rate”:  the higher of (a) the rate of interest per annum
determined from time to time by the Canadian Administrative Agent as being its
reference rate then in effect for determining interest rates on commercial loans
denominated in Canadian Dollars made by it in Canada, and (b) the one-month CDOR
Rate plus 1% per annum.

 

“Canadian Resident”:  at any time, a Person who at that time (a)(i) is not a
non-resident of Canada for purposes of the Canadian Tax Act or (ii) is an
authorized foreign bank deemed to be resident in Canada for purposes of the
Canadian Tax Act and

 

9

--------------------------------------------------------------------------------


 

(b) in the case of any Canadian Loan to the US/UK Borrowers, is making or
holding such Canadian Loan, either directly or through one of its branches or
affiliates, and receiving payments of interest and fees from the US/UK
Borrowers, free and clear of any U.S. or U.K. Non-Excluded Tax.

 

“Canadian Tax Act”:  the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“CDOR Rate”:  as of any day with respect to a BA Loan and the Contract Period
selected by the applicable Canadian Borrower for such BA Loan, or otherwise as
applicable, the interest rate equal to:

 

(a) the average of the annual rates for Canadian Dollar bankers’ acceptances for
a term equal to such Contract Period (or a term as closely possible comparable
to such Contract Period) or such other specified period quoted (at approximately
10:00 a.m., Toronto time, on such day) on the Reuters Monitor Money Rates
Service, CDOR page “Canadian Interbank Bid BA Rates”; and

 

(b) if the rate described in paragraph (a) above is not available on such day,
the rate for such date will be the annual discount rate (rounded upward to the
nearest whole multiple of 1/100 of 1%) as of 10:00 a.m., Toronto time, on such
day at which the Canadian Administrative Agent is then offering to purchase
Canadian Dollar bankers’ acceptances for a term approximately equal to such
Contract Period (or a term as closely as possible comparable to such Contract
Period), or such other specified period, accepted by it.

 

“Class”:  when used in reference to any Commitment, refers to whether such
Commitment is a Canadian Commitment, a Peso Commitment or a US/UK Commitment and
when used in reference to any Loan or Borrowing, refers to whether such Loan or
Borrowing is made under a Canadian Commitment, a Peso Commitment or a US/UK
Commitment.

 

“Closing Date”:  the date on which the conditions precedent set forth in
subsection 8.1 shall be satisfied.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commercial Letter of Credit”:  as defined in subsection 3.1(b)(i)(2).

 

“Commitment”:  each of the Canadian Commitments, the Peso Commitments and the
US/UK Commitments.

 

10

--------------------------------------------------------------------------------


 

“Commitment Period”:  the period from and including the date hereof to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

 

“Company”:  as defined in the preamble to this Agreement.

 

“Competitive Bid”:  an offer by a US/UK Lender to make a Competitive Loan
pursuant to Section 5.

 

“Competitive Bid Accept/Reject Letter”:  a notification made by the Company
pursuant to subsection 5.1(d) in the form of Exhibit F-4.

 

“Competitive Bid Rate”:  as to any Competitive Bid, the Competitive Loan Margin
or the Fixed Rate, as applicable, offered by the US/UK Lender making such
Competitive Bid.

 

“Competitive Bid Request”:  a request made pursuant to Section 5 in the form of
Exhibit F-1.

 

“Competitive Borrowing”:  a Borrowing consisting of a Competitive Loan or
concurrent Competitive Loans from the US/UK Lender or US/UK Lenders whose
Competitive Bids for such Borrowing have been accepted under the bidding
procedure described in Section 5.

 

“Competitive Loan”:  a Loan made pursuant to Section 5.  Each Competitive Loan
shall be a Eurocurrency Competitive Loan or a Fixed Rate Loan.

 

“Competitive Loan Exposure”:  with respect to any Lender at any time, the sum of
the aggregate principal amount of the outstanding Competitive Loans of such
Lender.

 

“Competitive Loan Margin”:  with respect to any Competitive Loan bearing
interest at a rate based on the Adjusted LIBO Rate, the marginal rate of
interest, if any, to be added to or subtracted from the Adjusted LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified by
the Lender making such Loan in its related Competitive Bid.

 

“Consolidated Net Income” or “Consolidated Net Loss”:  for any fiscal period,
the amount which, in conformity with GAAP, would be set forth opposite the
caption “net income” (or any like caption) or “net loss” (or any like caption),
as the case may be, on a consolidated statement of earnings of the Company and
its Subsidiaries for such fiscal period.

 

11

--------------------------------------------------------------------------------


 

“Contract Period”:  the term of a BA Loan selected by a Canadian Borrower in
accordance with subsection 6.19, commencing on the date of such BA Loan and
expiring on a Business Day which shall be either one, two, three or six months
thereafter or such other period as may be acceptable to the Canadian
Administrative Agent and the Canadian Lenders, provided that (a) subject to
clause (b) below, each such period shall be subject to such extensions or
reductions as may be determined by the Canadian Administrative Agent to ensure
that each Contract Period shall expire on a Business Day, and (b) no Contract
Period shall extend beyond the Termination Date.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Rating”:  the rating publicly announced from time to time by Moody’s or
S&P (as the context shall require) as being in effect with respect to the
senior, unsecured (and non-credit enhanced), long-term Indebtedness of the
Company.

 

“Credit Suisse”:  Credit Suisse, a Swiss banking corporation acting through one
or more of its branches or affiliates.

 

“Declining Lender”:  as defined in subsection 6.20(a).

 

“Default”:  any of the events specified in Section 12, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Designated Obligations”:  all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans of each Class (other than Competitive
Loans, but including BA Loans and Acceptance Fees with respect thereto),
(b) unreimbursed L/C Disbursements and interest thereon and (c) all Facility
Fees under subsection 6.2.

 

“Discount Note”:  a non-interest-bearing promissory note or depository note
(within the meaning of the Depository Bills and Notes Act (Canada)) denominated
in Canadian Dollars issued by a Canadian Borrower to a Non-Acceptance Lender to
evidence a BA Equivalent Loan.

 

“Dollar Equivalent”:  on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in Dollars of such amount, determined by
the General Administrative Agent pursuant to subsection 1.3(b), using the
Exchange Rate with respect to such Alternative Currency at the time in effect
under the provisions of such subsection.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

12

--------------------------------------------------------------------------------


 

“Domestic Subsidiary”:  any Subsidiary of the Company organized under the laws
of any jurisdiction within the United States of America.

 

“Draft”:  as defined in subsection 6.19(f).

 

“EBITDA”:  for any fiscal period, the Consolidated Net Income or Consolidated
Net Loss, as the case may be, for such fiscal period, after restoring thereto
amounts deducted for (a) extraordinary losses (or deducting therefrom any
amounts included therein on account of extraordinary gains) and special charges,
(b) depreciation and amortization (including write-offs or write-downs of
amortizable and depreciable items), (c) noncash compensation expense relating to
the issuance of Capital Stock and rights to purchase Capital Stock, (d) the
amount of interest expense of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, for such period on the aggregate
principal amount of their consolidated Indebtedness, (e) the amount of tax
expense of the Company and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, for such period and (f) minority interests.

 

“Eligible US/UK Lender”:  as defined in subsection 6.20(a).

 

“EMU Legislation”:  the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Euro” or “€”:  the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation.

 

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Eurocurrency Reserve Requirements”:  with respect to the Eurocurrency Loans of
any Lender for any day, that percentage (expressed as a decimal) that is in
effect on such day, as prescribed by any Governmental Authority for determining
the reserve, liquid asset or similar requirement with respect to such
Eurocurrency Loans for such Lender that is subject to the rules and regulations
of such Governmental Authority.

 

“Event of Default”:  any of the events specified in Section 12, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

 

13

--------------------------------------------------------------------------------


 

“Exchange Rate”:  on any day, with respect to any Alternative Currency, the rate
at which such Alternative Currency may be exchanged into Dollars, as set forth
on the relevant Bloomberg Key Cross Currency Rate Page at approximately 11:00
a.m., New York City time, on such day.  In the event that such rate does not
appear on the relevant Bloomberg Key Cross Currency Rate Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the General Administrative
Agent, the Canadian Administrative Agent (in the case of Canadian Dollars), the
Mexican Administrative Agent (in the case of Pesos) and the Company, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the General Administrative Agent, the
Canadian Administrative Agent or the Mexican Administrative Agent, as the case
may be, in the market where its foreign currency exchange operations in respect
of such Alternative Currency are then being conducted, at or about 10:00 a.m.,
New York City time, on such date for the purchase of Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the General Administrative Agent,
the Canadian Administrative Agent or the Mexican Administrative Agent, as the
case may be, after consultation with the Company, may use any reasonable method
it deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.

 

“Existing Credit Agreement”:  the Credit and Guarantee Agreement dated as of
June 3, 2002, among the Company, Reebok UK, Finco, the lenders named therein,
the co-documentation agents named therein, Fleet National Bank, as syndication
agent and Credit Suisse First Boston, as administrative agent.

 

“Extension of Credit”:  each of the US/UK Extensions of Credit, the Canadian
Extensions of Credit and the Peso Extensions of Credit.

 

“Extension Period”: as defined in subsection 6.17(a).

 

“Facility Fee”:  as defined in subsection 6.2.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the General Administrative Agent from
three federal funds brokers of recognized standing selected by it.

 

“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Finco”:  Reebok Finance Limited, a United Kingdom private limited company.

 

14

--------------------------------------------------------------------------------


 

“Fireman Group”:  Paul Fireman, his spouse, his parents, his children, his
grandchildren, the Paul and Phyllis Fireman Trust, the PFP Charitable Trust, any
other trusts of which Paul Fireman is a trustee and any other charitable trusts
created by him.

 

“Fixed Rate”:  with respect to any Competitive Loan (other than a Eurocurrency
Competitive Loan), the fixed rate of interest per annum specified by the US/UK
Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan”:  a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Subsidiary”:  any Subsidiary of the Company organized under the laws of
any jurisdiction outside the United States of America.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“General Administrative Agent”:  Credit Suisse, as the general administrative
agent for the Lenders under this Agreement and the other Loan Documents,
together with any of its permitted successors appointed pursuant to Section 13.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Granting Bank”:  as defined in subsection 14.6(h).

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person incurred for the purpose of providing credit support,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of

 

15

--------------------------------------------------------------------------------


 

the primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

 

“Guaranteed Obligation”:  each of the UK Obligations, the Canadian Obligations
and the Mexican Obligations.

 

“Increasing Lender”:  as defined in subsection 6.18(a).

 

“Indebtedness”:  of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than current trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases,
(d) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (e) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof and (f) all Indebtedness of the
types referred to in clauses (a) through (e) above which is guaranteed directly
or indirectly by such Person.

 

“Initial Termination Date”:  July 1, 2010.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Interest Payment Date”:  (a) as to any ABR Loan (including any Swingline Loan),
U.S. Base Rate Loan, Canadian Prime Loan or Peso Base Rate Loan, the last
Business Day of each March, June, September and December, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less or TIIE Rate
Loan, the last day of the Interest Period with respect to such Loan, (c) as to
any Eurocurrency Loan having an Interest Period longer than three months, the
last day of such Interest Period and each day which is three months (or a whole
multiple thereof) after the first day of such Interest Period and before the
last day of such Interest Period and (d) as to any Fixed Rate Loan having an
Interest Period of three months or less, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period longer than three months (unless
otherwise specified in the applicable Competitive Bid Request), the last day of
such Interest Period and each day which is three months (or a whole multiple
thereof) after the first day of such Interest Period and before the last day of
such Interest Period, and any

 

16

--------------------------------------------------------------------------------


 

other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing.

 

“Interest Period”:  (a)  with respect to any Eurocurrency Loan, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
as selected by the relevant Borrower in its Notice of Borrowing or Competitive
Bid Request given with respect thereto;

 

(b)  with respect to any Fixed Rate Borrowing, the period (which shall not be
less than seven days or more than 360 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; and

 

(c)  with respect to any TIIE Rate Loan, the period commencing on the date such
TIIE Rate Loan is disbursed or continued as a TIIE Rate Loan and ending on the
28th day thereafter; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i) if any Interest Period pertaining to a Eurocurrency Loan or a TIIE Rate Loan
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Loan only, the result of such extension would be to carry such
Interest Period into another calendar month in which event such Interest Period
shall end on the immediately preceding Business Day;

 

(ii) any Interest Period that would otherwise extend beyond the Termination Date
shall end on the Termination Date; and

 

(iii) any Interest Period pertaining to a Eurocurrency Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Issuing Bank”:  with respect to any Letter of Credit, (a) Credit Suisse (or any
Affiliate thereof) or (b) any other Lender (or any Affiliate thereof), acting in
its capacity as such an issuer, from time to time designated by the Company as
the issuer of such Letter of Credit which is reasonably acceptable to the
General Administrative Agent and agrees (in its sole discretion) to serve in
such capacity with respect to such Letter of Credit.

 

“L/C Commitment”:  $200,000,000.

 

17

--------------------------------------------------------------------------------


 

“L/C Disbursement”:  a payment made by an Issuing Bank pursuant to a Letter of
Credit.

 

“L/C Fee Payment Date”:  the last Business Day of each March, June, September
and December.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the Dollar
Equivalent of the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the Dollar Equivalent of the aggregate
amount of L/C Disbursements that have not then been reimbursed pursuant to
subsection 3.5.

 

“L/C Participants”:  with respect to each Letter of Credit, the collective
reference to all the US/UK Lenders, other than the Issuing Bank with respect to
such Letter of Credit.

 

“Lenders”:  as defined in the preamble to this Agreement.  Unless the context
shall otherwise require, the term “Lenders” shall include the Swingline Lender.

 

“Letters of Credit”:  a Commercial Letter of Credit or a Standby Letter of
Credit, as the context shall require; collectively, the “Letters of Credit”.

 

“LIBO Rate”:  when used with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the General Administrative
Agent at approximately 11:00 a.m., London time, on the date which is two
Business Days prior to the beginning of such Interest Period by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in the
currency of such Borrowing (as set forth by any service selected by the General
Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates), for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the LIBO Rate shall be the interest rate per
annum at which deposits in the currency of such Borrowing are offered for such
Interest Period by major banks in the London interbank market to Credit Suisse
at approximately 11:00 a.m., London time, on the date two Business Days prior to
the beginning of such Interest Period.

 

“Lien”:  any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).

 

“Loan”:  the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Loan Documents”:  this Agreement and the Notes.

 

18

--------------------------------------------------------------------------------


 

“Local Time”:  (a) with respect to a payment in Dollars, New York City time,
(b) with respect to a payment in a US/UK Alternate Currency, London time,
(c) with respect to a payment in Canadian Dollars, Toronto time and (d) with
respect to a payment in Pesos, Mexico City time.

 

“Majority Lenders”:  at any time, Lenders then having Commitments (or, if the
Commitments have terminated, Extensions of Credit) which aggregate more than 50%
of the sum of the Commitments (or the Total Extensions of Credit then
outstanding, as the case may be) then in effect.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the validity or enforceability of this or
any of the other Loan Documents or (c) the rights or remedies of the
Administrative Agents or the Lenders hereunder or under any of the other Loan
Documents.

 

“Material Environmental Amount”:  an amount payable by the Company and/or its
Subsidiaries in excess of $30,000,000 for remedial costs, non-routine compliance
costs, compensatory damages, punitive damages, fines, penalties or any
combination thereof.

 

“Material Subsidiary”:  each Domestic Subsidiary of the Company which has either
(a) assets having a fair market value (as reasonably estimated by the Company)
or book value in excess of $10,000,000 in the aggregate or (b) revenues in
excess of $30,000,000 per annum, other than (x) Reebok Securities Holdings
Corp., during such time as its only material asset is Capital Stock of RBK
Holdings plc, and (y) Reebok Foundation, Inc.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Mexican Administrative Agent”:  a bank with an office in Mexico City that
agrees to act as the Mexican administrative agent for the Peso Lenders under
this Agreement and the other Loan Documents pursuant to a writing satisfactory
to the Company, the Mexican Borrower and the General Administrative Agent,
together with any of its permitted successors appointed pursuant to Section 13.

 

“Mexican Borrower”:  the principal operating Subsidiary of the Company organized
and existing under the laws of Mexico that may become a party to this Agreement
as a “Borrower” pursuant to subsection 6.20.

 

“Mexican Effective Date”:  the first date on which there exist under this
Agreement a Mexican Borrower and a Mexican Administrative Agent and on which the
Peso Commitment exceeds zero.

 

19

--------------------------------------------------------------------------------


 

“Mexican Obligations”:  the unpaid principal of, and interest on (including
post-petition interest, whether allowed or allowable), all obligations and
liabilities of the Mexican Borrower to the Mexican Administrative Agent and the
Peso Lenders, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, which may arise under, out of,
or in connection with, this Agreement (including, without limitation, any
amendment and restatement or refinancing hereof) or any other document executed
and delivered in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Mexican Administrative Agent or any Peso Lender) or otherwise.

 

“Mexican Resident”:  at any time, a Lender that, at that time, either directly
or through one of its branches or affiliates, (a) in the case of any Peso Loan
to the Mexican Borrower, is making or holding such Peso Loan, and receiving
payments of interest and fees from the Mexican Borrower, free and clear of any
Mexican Non-Excluded Tax, and who (i) is registered with the Ministry of Finance
as a foreign financial institution for purposes of Article 195(I) of the Mexican
Income Tax Law (Ley del Impuesto sobre la Renta), the regulations thereunder and
any administrative rules issued thereunder, and who intends to be the effective
beneficiary of the interest payable under this Agreement, (ii) is a resident for
tax purposes of a country (or the main office of which, if lending through a
branch or agency, is resident of a country) with which Mexico has entered into a
treaty for the avoidance of double taxation, and will comply with the
requirements provided in such treaty to apply a reduced withholding tax rate on
interest, and (iii) will use reasonable commercial efforts that are within its
control to (A) comply with the requirements of such treaty for so long as it
provides a reduced withholding tax rate under the Mexican Income Tax Law or such
double taxation treaty, (B) file all documentation necessary to maintain its
registration with the Ministry of Finance pursuant to Article 195(I) of the
Mexican Income Tax Law, so long as such requirement remains applicable, and (C)
maintain its status (directly or through its main office, if lending through a
branch or agency) as a resident for tax purposes of the country of which it is
currently a resident, and (b) in the case of any Peso Loan to the US/UK
Borrowers, is making or holding such Peso Loan, and receiving payments of
interest and fees from the US/UK Borrowers, free and clear of any U.S. or U.K.
Non-Excluded Tax.

 

“Mexico”:  the United Mexican States.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Peso Lender”:  as defined in subsection 6.20(a).

 

“Non-Acceptance Lender”:  a Canadian Lender that does not accept Bankers’
Acceptances.

 

“Non-Excluded Taxes”:  as defined in subsection 6.13(a).

 

20

--------------------------------------------------------------------------------


 

“Non-Increasing Lenders”:  as defined in subsection 6.18(a).

 

“Non-US Borrower”:  each of Reebok UK, Reebok Canada, Sport and the Mexican
Borrower.

 

“Note”:  as defined in subsection 6.1(h).

 

“Notes”:  the collective reference to the Notes.

 

“Notice of Borrowing”:  (a) with respect to a request for a Borrowing hereunder,
a request in the form of Exhibit C-1 hereto, (b) with respect to a request for
continuation of a Loan hereunder, a request in the form of Exhibit C-2 hereto
and (c) with respect to a request for conversion of a Loan hereunder, a request
in the form of Exhibit C-3 hereto, in each case delivered by a Responsible
Officer of the applicable Borrower to the applicable Administrative Agent
hereunder.

 

“Notice of Competitive Bid Request”:  a notification made pursuant to Section 5
in the form of Exhibit F-2.

 

“Participant”:  as defined in subsection 14.6(b).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Peso Base Rate”:  for any day, a rate per annum equal to the rate of interest
per annum determined from time to time by the Mexican Administrative Agent as
its reference rate of interest then in effect for determining interest rates on
commercial loans denominated in Pesos made by it in Mexico.  The determination
by the Mexican Administrative Agent of the Peso Base Rate shall be conclusive.

 

“Peso Base Rate Loan”:  a Loan that bears interest based on the Peso Base Rate.

 

“Peso Commitment”:  with respect to each Lender, the amount (denominated in
Dollars) specified as such Lender’s “Peso Commitment” in (a) the Register of the
Mexican Administrative Agent on the day on which the Peso Commitments are
increased pursuant to subsection 6.20 or (b) the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the total Peso Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof.  The total Peso Commitment as of the Closing Date is $0.

 

21

--------------------------------------------------------------------------------


 

“Peso Extensions of Credit”:  as to any Peso Lender at any time, an amount equal
to the Dollar Equivalent of the aggregate principal amount of all Loans made
under the Peso Commitments held by such Lender then outstanding.

 

“Peso Lender”:  each Lender that has a Peso Commitment or that holds Peso Loans.

 

“Peso Loan”:  as defined in subsection 2.1(c).

 

“Pesos” or “Mxp”:  the lawful money of Mexico.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by the General Administrative Agent (or, in the case of the U.S. Base Rate,
the Canadian Administrative Agent) as its prime rate in effect for Dollar
denominated loans at its principal office in New York City (or, in the case of
the Canadian Administrative Agent, at its principal office in Toronto).

 

“Properties”:  as defined in subsection 6.16(a).

 

“Pro Rata Percentage”:  with respect to (i) any US/UK Lender at any time, the
percentage of the aggregate US/UK Commitments represented by such US/UK Lender’s
US/UK Commitment, (ii) any Canadian Lender at any time, the percentage of the
aggregate Canadian Commitments represented by such Canadian Lender’s Canadian
Commitment and (iii) any Peso Lender at any time, the percentage of the
aggregate Peso Commitments represented by such Peso Lender’s Peso Commitment.
 In the event the Commitments of any Class shall have expired or been
terminated, the Pro Rata Percentages of such Class shall be determined on the
basis of the Commitments of such Class most recently in effect, giving effect to
any subsequent assignments.

 

“Register”:  as defined in subsection 14.6(d).

 

“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

 

“Reimbursement Obligation”:  with respect to any Letter of Credit issued for the
account of or at the request of an Account Party, the obligation of such Account
Party to reimburse the Issuing Bank with respect thereto pursuant to
subsection 3.5(a) for amounts drawn thereunder.

 

“Related Parties”:  as to any specified Person, such Person’s Affiliates and the
respective directors, officers, employees, agents and advisors of such Person
and such Person’s Affiliates.

 

22

--------------------------------------------------------------------------------


 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.

 

“Required Lenders”:  at any time, Lenders then having Commitments which
aggregate more than 662/3% of the sum of the Commitments then in effect;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Section 12, and for all purposes after the Loans become due and
payable pursuant to Section 12 or the Commitments shall have expired or been
terminated, “Required Lenders” means Lenders then having Extensions of Credit
which aggregate more than 662/3% of the total Extensions of Credit then
outstanding.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”:  as defined in subsection 1.3(a).

 

“Responsible Officer”:  the chief executive officer, the president, any
executive vice president, the chief financial officer, the treasurer and (solely
for purposes of signing Notices of Borrowing) the assistant treasurer of the
Company, provided that solely for purposes of signing Notices of Borrowing and
Drafts for any Non-US Borrower, the “Responsible Officers” of such Borrower
shall be those Persons designated by the Company in writing to the applicable
Administrative Agents.

 

“S&P”:  Standard and Poor’s Ratings Service.

 

“Schedule I Lender”:  any Canadian Lender named in Schedule I to the Bank Act
(Canada).

 

“Schedule II/III Reference Lenders”:  Credit Suisse, Toronto Branch and other
specified Canadian Lenders that are banks named in Schedule II or Schedule III
to the Bank Act (Canada) and approved by the Canadian Borrowers and the Canadian
Administrative Agent.

 

“SPC”:  as defined in subsection 14.6(h).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Standby Letter of Credit”:  as defined in subsection 3.1(b)(i)(l).

 

23

--------------------------------------------------------------------------------


 

“Sterling” or “£”:  the lawful money of the United Kingdom.

 

“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person;
provided that (during such time as common stock of the Company constitutes its
only material asset) RBK Holdings plc shall be deemed not to constitute a
Subsidiary of the Company for any purpose hereunder, other than for purposes of
(a) calculation of financial covenants and (b) presentation of financial
statements.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Swingline Commitment”:  the commitment of the Swingline Lender to make loans
pursuant to subsection 4.1, as the same may be reduced from time to time
pursuant to subsection 6.4.

 

“Swingline Exposure”:  at any time the aggregate principal amount at such time
of all outstanding Swingline Loans.  The Swingline Exposure of any US/UK Lender
at any time shall equal its Pro Rata Percentage of the aggregate Swingline
Exposure at such time.

 

“Swingline Lender”:  Credit Suisse, acting through any of its Affiliates or
branches, in its capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan”:  any loan made by the Swingline Lender pursuant to Section 4.

 

“Tax Credit”:  as defined in subsection 6.13(d).

 

“Termination Date”:  the Initial Termination Date or, if applicable, the last
day of the Extension Period.

 

“TIIE Rate”:  for each Interest Period with respect to TIIE Rate Loans, the Tasa
de Interés Interbancaria de Equilibrio (the Interbank Equilibrium Interest Rate)
for Pesos for a period of twenty-eight (28) days published in the “Diario
Oficial de la Federación” (Official Gazette of the Federation) and as replicated
as set forth under the heading “TIIE” or its equivalent as published by Banco de
México on its internet website page, http://www.banxico.org.mx/, or on the
Reuters Screen MEX06 Page across from the caption (“TIIE”), in either case as of
2:00 p.m., Mexico City time, on the day that is one Business Day prior to the
commencement of the relevant Interest Period; provided, however, in the event of
any discrepancy between the rate published in the Diario Oficial de la
Federación and the rate published by the Banco de México on its internet website
page or the Reuters Screen MEX06 Page on the day that is one Business Day prior
to the

 

24

--------------------------------------------------------------------------------


 

commencement of the relevant Interest Period, the rate published in the Diario
Oficial de la Federación will govern, and provided, further, that if the rate is
not published in the Diario Oficial de la Federación, rates replicated by the
Banco de México on its internet website page or on the Reuters Screen MEX06 Page
shall not be used.

 

If, for any Interest Period, the TIIE is not published in the Diario Oficial de
la Federación by 11:00 a.m., Mexico City time, the Mexican Administrative Agent
shall notify the Mexican Borrower and shall instead determine the TIIE Rate on
the second Business Day prior to the commencement of the relevant Interest
Period by calculating the arithmetic mean (rounded upward to the nearest five
decimal places) of the quotations advised to the Mexican Administrative Agent at
approximately 11:00 a.m., Mexico City time, of the mid-market cost of funds for
Pesos for a period of twenty-eight (28) days by the Mexico City offices of three
major banks in the Mexican interbank market selected by the Mexican
Administrative Agent.

 

“TIIE Rate Loan”:  a Loan that bears interest based on the TIIE Rate.

 

“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.

 

“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

 

“Transferee”:  as defined in subsection 14.6(f).

 

“Type”:  (a) as to any Loan denominated in a US/UK Committed Currency, its
nature as an ABR Loan, U.S. Base Rate Loan or a Eurocurrency Loan in a
particular US/UK Committed Currency, (b) as to any Loan denominated in Canadian
Dollars, its nature as a BA Loan or a Canadian Prime Loan and (c) as to any Loan
denominated in Pesos, its nature as a Peso Base Rate Loan or a TIIE Rate Loan.

 

“UK Obligations”:  the unpaid principal of, and interest on (including
post-petition interest, whether allowed or allowable), all obligations and
liabilities of Reebok UK to the Administrative Agents and the Lenders, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter incurred, which may arise under, out of, or in connection with,
this Agreement (including, without limitation, any amendment and restatement or
refinancing hereof) or any other document executed and delivered in connection
therewith or herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to any Administrative Agent or any Lender)
or otherwise.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

25

--------------------------------------------------------------------------------


 

“U.S. Base Rate”:  for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day or (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the U.S. Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

“U.S. Base Rate Loans”:  any Canadian Loan denominated in Dollars bearing
interest at a rate determined by reference to the U.S. Base Rate.

 

“US/UK Alternative Currency”:  Sterling and Euro.

 

“US/UK Borrowers”:  the Company and Reebok UK.

 

“US/UK Commitments”:   (a) with respect to each US/UK Lender that is a US/UK
Lender on the date hereof, the amount set forth opposite such US/UK Lender’s
name on Schedule II as such US/UK Lender’s “US/UK Commitment” reduced by the
amount of any Peso Commitment of such US/UK Lender assumed pursuant to
subsection 6.20 and (b) in the case of any US/UK Lender that becomes a US/UK
Lender after the date hereof, the amount specified as such US/UK Lender’s “US/UK
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the total US/UK Commitments, in each case of the same may
be changed from time to time pursuant to terms hereof.  The total US/UK
Commitment as of the Closing Date is $275,000,000.

 

“US/UK Committed Currency”:  Dollars and US/UK Alternative Currencies.

 

“US/UK Extensions of Credit”:  as to any US/UK Lender at any time, an amount
equal to the sum of (a) such Lender’s US/UK Revolving Credit Exposure at such
time and (b) such Lender’s Competitive Loan Exposure at such time.

 

“US/UK Lenders”:  each Lender that has a US/UK Commitment or that holds US/UK
Loans.

 

“US/UK Loans”:  as defined in subsection 2.1(a).

 

“US/UK Revolving Credit Exposure”:  as to any US/UK Lender at any time, an
amount equal to the sum of (a) the Dollar Equivalent of the aggregate principal
amount of all Loans made under the US/UK Commitments held by such Lender then
outstanding, (b) such Lender’s Pro Rata Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Swingline Exposure.

 


1.2.  OTHER DEFINITIONAL PROVISIONS.  (A)  UNLESS OTHERWISE SPECIFIED THEREIN,
ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN
ANY NOTES OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT
HERETO.

 

26

--------------------------------------------------------------------------------


 


(B)   AS USED HEREIN AND IN ANY NOTES, AND ANY CERTIFICATE OR OTHER DOCUMENT
MADE OR DELIVERED PURSUANT HERETO, ACCOUNTING TERMS RELATING TO THE COMPANY AND
ITS SUBSIDIARIES NOT DEFINED IN SUBSECTION 1.1 AND ACCOUNTING TERMS PARTLY
DEFINED IN SUBSECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE
MEANINGS GIVEN TO THEM UNDER GAAP; PROVIDED, HOWEVER, THAT IF THE COMPANY
NOTIFIES THE GENERAL ADMINISTRATIVE AGENT THAT THE COMPANY WISHES TO AMEND ANY
COVENANT IN SECTION 10 OR ANY RELATED DEFINITION TO ELIMINATE THE EFFECT OF ANY
CHANGE IN GAAP OCCURRING AFTER THE DATE OF THIS AGREEMENT ON THE OPERATION OF
SUCH COVENANT (OR IF THE GENERAL ADMINISTRATIVE AGENT NOTIFIES THE COMPANY THAT
THE MAJORITY LENDERS WISH TO AMEND SECTION 10 OR ANY RELATED DEFINITION FOR SUCH
PURPOSE), THEN THE COMPANY’S COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED
ON THE BASIS OF GAAP IN EFFECT IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP
BECAME EFFECTIVE, UNTIL EITHER SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT IS
AMENDED IN A MANNER SATISFACTORY TO THE COMPANY AND THE MAJORITY LENDERS.


 


(C)   THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION, SCHEDULE
AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)   IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER
SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”.  PERIODS OF DAYS REFERRED TO IN THIS
AGREEMENT SHALL BE COUNTED IN CALENDAR DAYS UNLESS BUSINESS DAYS ARE EXPRESSLY
PRESCRIBED.  ANY PERIOD DETERMINED HEREUNDER BY REFERENCE TO A MONTH OR MONTHS
OR YEAR OR YEARS SHALL END ON THE DAY IN THE RELEVANT CALENDAR MONTH IN THE
RELEVANT YEAR, IF APPLICABLE, IMMEDIATELY PRECEDING THE DATE NUMERICALLY
CORRESPONDING TO THE FIRST DAY OF SUCH PERIOD, PROVIDED, THAT IF SUCH PERIOD
COMMENCES ON THE LAST DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH DURING WHICH SUCH PERIOD IS
TO END), SUCH PERIOD SHALL, UNLESS OTHERWISE EXPRESSLY REQUIRED BY THE OTHER
PROVISIONS OF THIS AGREEMENT, END ON THE LAST DAY OF THE CALENDAR MONTH.


 


(E)   THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


1.3.  EXCHANGE RATES.  (A)  NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON
EACH CALCULATION DATE, THE GENERAL ADMINISTRATIVE AGENT SHALL (I) DETERMINE THE
EXCHANGE RATE AS OF SUCH CALCULATION DATE WITH RESPECT TO EACH ALTERNATIVE
CURRENCY AND (II) GIVE NOTICE THEREOF TO THE COMPANY.  THE EXCHANGE RATES SO
DETERMINED SHALL BECOME EFFECTIVE ON THE FIRST BUSINESS DAY IMMEDIATELY
FOLLOWING THE RELEVANT CALCULATION DATE (A “RESET DATE”), SHALL REMAIN EFFECTIVE
UNTIL THE NEXT SUCCEEDING RESET DATE, AND SHALL FOR ALL PURPOSES OF THIS
AGREEMENT (OTHER THAN SUBSECTION 14.8 OR ANY OTHER PROVISION EXPRESSLY REQUIRING
THE USE OF A CURRENT EXCHANGE RATE) BE THE EXCHANGE RATES EMPLOYED IN CONVERTING
ANY AMOUNTS BETWEEN DOLLARS AND ALTERNATIVE CURRENCIES.

 

27

--------------------------------------------------------------------------------


 


(B)   NOT LATER THAN 5:00 P.M., NEW YORK CITY TIME, ON EACH RESET DATE (IF ANY
LOAN OR LETTER OF CREDIT DENOMINATED IN AN ALTERNATIVE CURRENCY IS TO BE
OUTSTANDING ON SUCH RESET DATE) AND EACH DATE ON WHICH LOANS OR LETTERS OF
CREDIT DENOMINATED IN ANY ALTERNATIVE CURRENCY ARE MADE OR ISSUED, AS THE CASE
MAY BE, THE GENERAL ADMINISTRATIVE AGENT SHALL (I) DETERMINE THE AGGREGATE
AMOUNT OF (X) THE TOTAL EXTENSIONS OF CREDIT THEN OUTSTANDING AND (Y) THE TOTAL
EXTENSIONS OF CREDIT OF EACH CLASS OF COMMITMENTS THEN OUTSTANDING (IN EACH
CASE, AFTER GIVING EFFECT TO ANY LOANS OR LETTERS OF CREDIT DENOMINATED IN
ALTERNATIVE CURRENCIES TO BE OUTSTANDING ON SUCH DATE) AND (II) NOTIFY THE
LENDERS AND THE COMPANY OF THE RESULTS OF SUCH DETERMINATION.


 

SECTION 2.           AMOUNT AND TERMS OF COMMITMENTS

 


2.1.  COMMITMENTS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH US/UK
LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS (THE “US/UK LOANS”) IN
ANY US/UK COMMITTED CURRENCY TO ANY US/UK BORROWER FROM TIME TO TIME DURING THE
COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING
THAT WILL NOT RESULT IN (I) SUCH US/UK LENDER’S US/UK REVOLVING CREDIT EXPOSURE
EXCEEDING THE AMOUNT OF SUCH US/UK LENDER’S US/UK COMMITMENT (LESS THE AMOUNT BY
WHICH THE COMPETITIVE LOANS OUTSTANDING AT SUCH TIME SHALL BE DEEMED TO HAVE
USED THE AVAILABLE US/UK COMMITMENT OF SUCH US/UK LENDER) OR (II) THE TOTAL
US/UK EXTENSIONS OF CREDIT EXCEEDING THE TOTAL US/UK COMMITMENT.  DURING THE
COMMITMENT PERIOD, THE US/UK BORROWERS MAY USE THE US/UK COMMITMENTS BY
BORROWING, PREPAYING THE US/UK LOANS IN WHOLE OR IN PART, AND REBORROWING, ALL
IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  SUBJECT TO SUBSECTION 6.9,
(X) EACH US/UK BORROWING DENOMINATED IN EUROS OR STERLING SHALL BE COMPRISED
ENTIRELY OF EUROCURRENCY LOANS AND (Y) EACH US/UK BORROWING DENOMINATED IN
DOLLARS SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EUROCURRENCY LOANS AS THE
APPLICABLE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.


 


(B)   SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH CANADIAN LENDER SEVERALLY
AGREES TO MAKE REVOLVING CREDIT LOANS (THE “CANADIAN LOANS”) DENOMINATED IN
CANADIAN DOLLARS OR DOLLARS TO EITHER OF THE CANADIAN BORROWERS OR REVOLVING
CREDIT LOANS DENOMINATED IN DOLLARS TO ANY OF THE US/UK BORROWERS IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING THAT WILL NOT RESULT IN
SUCH CANADIAN LENDER’S CANADIAN EXTENSIONS OF CREDIT EXCEEDING THE AMOUNT OF
SUCH CANADIAN LENDER’S CANADIAN COMMITMENT.  DURING THE COMMITMENT PERIOD, THE
CANADIAN BORROWERS AND THE US/UK BORROWERS MAY USE THE CANADIAN COMMITMENTS BY
BORROWING, PREPAYING THE CANADIAN LOANS IN WHOLE OR IN PART, AND REBORROWING,
ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  SUBJECT TO
SUBSECTION 6.9, (X) EACH CANADIAN BORROWING DENOMINATED IN CANADIAN DOLLARS
SHALL BE COMPRISED ENTIRELY OF CANADIAN PRIME LOANS OR BA LOANS AND (Y) EACH
CANADIAN BORROWING DENOMINATED IN DOLLARS SHALL BE COMPRISED ENTIRELY OF
(I) U.S. BASE RATE LOANS OR EUROCURRENCY LOANS IF MADE TO A CANADIAN BORROWER,
OR (II) ABR LOANS OR EUROCURRENCY LOANS IF MADE TO A US/UK BORROWER, IN EACH
CASE AS THE APPLICABLE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.


 


(C)   SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH PESO LENDER SEVERALLY
AGREES TO MAKE REVOLVING CREDIT LOANS (THE “PESO LOANS”) DENOMINATED IN PESOS

 

28

--------------------------------------------------------------------------------


 


OR DOLLARS TO THE MEXICAN BORROWER OR REVOLVING CREDIT LOANS DENOMINATED IN
DOLLARS TO ANY OF THE US/UK BORROWERS IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
ONE TIME OUTSTANDING THAT WILL NOT RESULT IN SUCH PESO LENDER’S PESO EXTENSIONS
OF CREDIT EXCEEDING THE AMOUNT OF SUCH PESO LENDER’S PESO COMMITMENT.  DURING
THE COMMITMENT PERIOD, THE MEXICAN BORROWER AND THE US/UK BORROWERS MAY USE THE
PESO COMMITMENTS BY BORROWING, PREPAYING THE PESO LOANS IN WHOLE OR IN PART, AND
REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  SUBJECT TO
SUBSECTION 6.9, (X) EACH PESO BORROWING DENOMINATED IN PESOS SHALL BE COMPRISED
OF TIIE RATE LOANS OR PESO BASE RATE LOANS AND (Y) EACH PESO BORROWING
DENOMINATED IN DOLLARS SHALL BE COMPRISED OF ABR LOANS OR EUROCURRENCY LOANS, IN
EACH CASE AS THE APPLICABLE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.


 


(D)   EACH LENDER AT ITS OPTION MAY MAKE ANY LOAN BY CAUSING ANY DOMESTIC OR
FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN, SUBJECT TO
SUBSECTION 6.15; PROVIDED THAT (I) ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT
THE OBLIGATION OF ANY BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT, (II) SUBJECT TO SUBSECTION 14.17, ALL LOANS MADE TO A
CANADIAN BORROWER SHALL BE MADE AND HELD BY A CANADIAN RESIDENT AS DEFINED IN
CLAUSE (A) OF THE DEFINITION THEREOF AND ALL CANADIAN LOANS MADE TO A US/UK
BORROWER SHALL BE MADE AND HELD BY A CANADIAN RESIDENT AS DEFINED IN CLAUSE (B)
OF THE DEFINITION THEREOF AND (III) SUBJECT TO SUBSECTION 14.17, ALL LOANS MADE
TO THE MEXICAN BORROWER SHALL BE MADE AND HELD BY A MEXICAN RESIDENT AS DEFINED
IN CLAUSE (A) OF THE DEFINITION THEREOF AND ALL PESO LOANS MADE TO A US/UK
BORROWER SHALL BE MADE AND HELD BY A MEXICAN RESIDENT AS DEFINED IN CLAUSE (B)
OF THE DEFINITION THEREOF.


 


(E)   SUBJECT TO SUBSECTION 6.19(A) IN THE CASE OF BA LOANS, AT THE COMMENCEMENT
OF EACH INTEREST PERIOD (OR CONTRACT PERIOD, IN THE CASE OF BA LOANS) FOR ANY
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AT LEAST EQUAL
TO THE BORROWING MINIMUM AND AN INTEGRAL MULTIPLE OF THE BORROWING MULTIPLE;
PROVIDED THAT (I) IF THE THEN AVAILABLE COMMITMENTS OF ANY CLASS ARE LESS THAN
THE DOLLAR EQUIVALENT OF THE BORROWING MINIMUM FOR SUCH CLASS, THEN AN ABR
BORROWING, U.S. BASE RATE BORROWING, CANADIAN PRIME BORROWING OR PESO BASE RATE
BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE TOTAL COMMITMENTS OF SUCH CLASS AND (II) BORROWINGS MADE IN
RESPECT OF LETTER OF CREDIT REIMBURSEMENTS UNDER SUBSECTION 3.5(C) MAY BE IN THE
AMOUNT CONTEMPLATED THEREBY.  BORROWINGS OF MORE THAN ONE TYPE MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF 20 INTEREST PERIODS (OTHER THAN IN RESPECT OF COMPETITIVE LOANS)
AND FIVE CONTRACT PERIODS IN EFFECT.


 


2.2.  PROCEDURE FOR BORROWING.  (A)  ANY US/UK BORROWER MAY BORROW UNDER THE
US/UK COMMITMENTS IN ANY US/UK COMMITTED CURRENCY DURING THE COMMITMENT PERIOD
ON ANY BUSINESS DAY, PROVIDED THAT (I) IN THE CASE OF AN ABR BORROWING, SUCH
BORROWER SHALL DELIVER TO THE GENERAL ADMINISTRATIVE AGENT SUCH BORROWER’S
IRREVOCABLE NOTICE OF BORROWING PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON THE
BUSINESS DAY OF THE PROPOSED BORROWING AND (II) IN THE CASE OF A EUROCURRENCY
BORROWING, SUCH BORROWER SHALL DELIVER TO THE GENERAL ADMINISTRATIVE AGENT SUCH

 

29

--------------------------------------------------------------------------------


 


BORROWER’S IRREVOCABLE NOTICE OF BORROWING NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING, IN
EACH CASE SPECIFYING THE FOLLOWING INFORMATION:


 

(1)  the Borrower requesting such Borrowing;

 

(2)  the currency and aggregate principal amount of the requested Borrowing;

 

(3)  the date of the requested Borrowing, which shall be a Business Day;

 

(4)  whether the requested Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(5)  in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(6)  the location and number of the Borrower’s account to which funds are to be
disbursed.

 

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected Dollars.  If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be (i) in the case of a Borrowing denominated in Dollars, an ABR
Borrowing, and (ii) in the case of a Borrowing denominated in an Alternative
Currency, a Eurocurrency Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  If no
Commitment is specified with respect to any requested Borrowing, then the
Borrower shall be deemed to have selected the US/UK Commitments. 
Notwithstanding the foregoing, this subsection 2.2 shall not apply to Swingline
Loans or Competitive Loans, which shall be made in accordance with Sections 4
and 5, respectively.

 


(B)   EACH CANADIAN BORROWER MAY BORROW UNDER THE CANADIAN COMMITMENTS IN
CANADIAN DOLLARS AND IN DOLLARS AND EACH US/UK BORROWER MAY BORROW UNDER THE
CANADIAN COMMITMENTS IN DOLLARS DURING THE COMMITMENT PERIOD ON ANY BUSINESS
DAY, PROVIDED THAT (I) IN THE CASE OF A BORROWING OF ABR LOANS, U.S. BASE RATE
LOANS OR CANADIAN PRIME LOANS, SUCH BORROWER SHALL DELIVER TO THE CANADIAN
ADMINISTRATIVE AGENT SUCH BORROWER’S IRREVOCABLE NOTICE OF BORROWING PRIOR TO
10:00 A.M., TORONTO TIME, ON THE BUSINESS DAY OF THE PROPOSED BORROWING, (II) IN
THE CASE OF A BORROWING OF BA LOANS, SUCH BORROWER SHALL DELIVER TO THE CANADIAN
ADMINISTRATIVE AGENT SUCH BORROWER’S IRREVOCABLE NOTICE OF BORROWING NOT LATER
THAN 12:00 (NOON), TORONTO TIME, AT LEAST TWO BUSINESS DAYS BEFORE THE DATE OF
THE PROPOSED BORROWING OR (III) IN THE CASE OF A BORROWING OF EUROCURRENCY
LOANS, SUCH BORROWER SHALL DELIVER TO THE CANADIAN ADMINISTRATIVE AGENT SUCH
BORROWER’S IRREVOCABLE NOTICE OF BORROWING NOT

 

30

--------------------------------------------------------------------------------


 


LATER THAN 12:00 (NOON), TORONTO TIME, AT LEAST THREE BUSINESS DAYS BEFORE THE
DATE OF THE PROPOSED BORROWING, IN EACH CASE SPECIFYING THE FOLLOWING
INFORMATION:


 

(1)  the Borrower requesting such Borrowing;

 

(2)  the currency and aggregate principal amount of the requested Borrowing;

 

(3)  the date of the requested Borrowing, which shall be a Business Day;

 

(4)  whether the requested Borrowing is to consist of BA Loans, Eurocurrency
Loans, ABR Loans, U.S. Base Rate Loans or Canadian Prime Loans;

 

(5)  in the case of Eurocurrency Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(6)  in the case of BA Loans, the Contract Period and maturity date with respect
thereto, which shall be a period contemplated by the definition of the term
“Contract Period”; and

 

(7)  the location and number of such Borrower’s account to which funds are to be
disbursed.

 

If no currency is specified with respect to any requested Canadian Borrowing by
a Canadian Borrower, then the applicable Canadian Borrower shall be deemed to
have selected Canadian Dollars.  If no election as to the Type of Borrowing is
specified, then the requested Borrowing shall be (i) in the case of a Borrowing
denominated in Dollars, a U.S. Base Rate Borrowing in the case of a Canadian
Borrower or an ABR Borrowing in the case of a US/UK Borrower and (ii) in the
case of a Borrowing denominated in Canadian Dollars, a Canadian Prime Rate
Borrowing.  If no Interest Period or Contract Period, as applicable, is
specified with respect to any requested Eurocurrency Borrowing or BA Borrowing,
then the Borrower shall be deemed to have selected an Interest Period or
Contract Period, as applicable, of one month’s duration.

 


(C)   THE MEXICAN BORROWER MAY BORROW UNDER THE PESO COMMITMENTS IN PESOS AND IN
DOLLARS AND EACH US/UK BORROWER MAY BORROW UNDER THE PESO COMMITMENTS IN DOLLARS
DURING THE COMMITMENT PERIOD ON ANY BUSINESS DAY, PROVIDED THAT (I) IN THE CASE
OF A BORROWING OF ABR LOANS AND PESO BASE RATE LOANS, SUCH BORROWER SHALL
DELIVER TO THE MEXICAN ADMINISTRATIVE AGENT SUCH BORROWER’S IRREVOCABLE NOTICE
OF BORROWING PRIOR TO 10:00 A.M., MEXICO CITY TIME, ON THE BUSINESS DAY BEFORE
THE DATE OF THE PROPOSED BORROWING OR (II) IN THE CASE OF A BORROWING OF TIIE
RATE LOANS OR EUROCURRENCY LOANS, SUCH BORROWER SHALL DELIVER TO THE MEXICAN
ADMINISTRATIVE AGENT SUCH BORROWER’S IRREVOCABLE NOTICE OF BORROWING NOT LATER
THAN 11:00 A.M., MEXICO CITY TIME, AT LEAST THREE BUSINESS DAYS BEFORE THE DATE
OF THE PROPOSED BORROWING, IN EACH CASE SPECIFYING THE FOLLOWING INFORMATION:

 

31

--------------------------------------------------------------------------------


 

(1)  the Borrower requesting such Borrowing;

 

(2)  the currency and aggregate principal amount of the requested Borrowing;

 

(3)  the date of the requested Borrowing, which shall be a Business Day;

 

(4)  whether the requested Borrowing is to consist of Eurocurrency Loans, TIIE
Rate Loans or ABR Loans;

 

(5)  in the case of Eurocurrency Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(6)  the location and number of such Borrower’s account to which funds are to be
disbursed.

 

If no currency is specified with respect to any requested Mexican Borrowing by
the Mexican Borrower, then the Mexican Borrower shall be deemed to have selected
Pesos.  If no election as to the Type of Borrowing is specified in the case of a
Borrowing denominated in Dollars, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 


(D)   PROMPTLY FOLLOWING RECEIPT OF A NOTICE OF BORROWING IN ACCORDANCE WITH
THIS SECTION, THE APPLICABLE ADMINISTRATIVE AGENT SHALL ADVISE EACH APPLICABLE
LENDER OF THE DETAILS THEREOF AND OF THE AMOUNT OF SUCH LENDER’S LOAN TO BE MADE
AS PART OF THE REQUESTED BORROWING.  EACH APPLICABLE LENDER WILL MAKE THE AMOUNT
OF ITS PRO RATA SHARE OF EACH BORROWING ON THE PROPOSED DATE THEREOF BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 11:00 A.M., LOCAL TIME, TO THE
ACCOUNT OF THE APPLICABLE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT
FOR SUCH PURPOSE BY NOTICE TO THE LENDERS.  THE APPLICABLE ADMINISTRATIVE AGENT
WILL MAKE SUCH LOANS AVAILABLE TO THE APPLICABLE BORROWER BY PROMPTLY CREDITING
THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF SUCH BORROWER
DESIGNATED BY SUCH BORROWER IN THE APPLICABLE NOTICE OF BORROWING.


 


2.3.  USE OF PROCEEDS OF LOANS.  THE PROCEEDS OF THE LOANS TO EACH BORROWER
SHALL BE UTILIZED SOLELY FOR GENERAL CORPORATE PURPOSES IN THE ORDINARY COURSE
OF BUSINESS, INCLUDING TO REFINANCE MATURING COMMERCIAL PAPER AND TO FINANCE
ACQUISITIONS NOT PROHIBITED HEREBY.


 

SECTION 3.           AMOUNT AND TERMS OF LETTER OF CREDIT SUBFACILITY

 


3.1.  L/C COMMITMENT.  (A)  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH
ISSUING BANK, IN RELIANCE ON THE AGREEMENTS OF THE OTHER US/UK LENDERS SET FORTH
IN

 

32

--------------------------------------------------------------------------------


 


SUBSECTION 3.4(A), AGREES TO ISSUE ANY LETTERS OF CREDIT REQUESTED TO BE ISSUED
BY IT FOR THE ACCOUNT OF EITHER ACCOUNT PARTY ON ANY BUSINESS DAY DURING THE
COMMITMENT PERIOD IN SUCH FORM AS MAY BE APPROVED FROM TIME TO TIME BY SUCH
ISSUING BANK; PROVIDED THAT SUCH ISSUING BANK SHALL NOT ISSUE ANY LETTER OF
CREDIT IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, SUCH ISSUING BANK HAS ACTUAL
KNOWLEDGE THAT (I) THE L/C OBLIGATIONS WOULD EXCEED THE L/C COMMITMENT OR (II)
THE TOTAL US/UK EXTENSIONS OF CREDIT WOULD EXCEED THE TOTAL US/UK COMMITMENTS.


 


(B)   EACH LETTER OF CREDIT SHALL:


 

(I)       BE EITHER (1) A STANDBY LETTER OF CREDIT ISSUED TO SUPPORT OBLIGATIONS
OF AN ACCOUNT PARTY AND ITS SUBSIDIARIES, CONTINGENT OR OTHERWISE, FOR WHICH
LOANS WOULD BE AVAILABLE (A “STANDBY LETTER OF CREDIT”), OR (2) A COMMERCIAL
LETTER OF CREDIT ISSUED IN RESPECT OF THE PURCHASE OF GOODS OR SERVICES BY AN
ACCOUNT PARTY AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS (A
“COMMERCIAL LETTER OF CREDIT”);

 

(II)      BE DENOMINATED IN A US/UK COMMITTED CURRENCY; AND

 

(III)     EXPIRE NO LATER THAN THE EARLIER OF (1) ONE YEAR FOLLOWING THE DATE OF
ISSUANCE THEREOF AND (2) FIVE DAYS PRIOR TO THE TERMINATION DATE; PROVIDED THAT
ANY LETTER OF CREDIT MAY PROVIDE FOR RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR
PERIODS ON AN “EVERGREEN” BASIS (BUT NOT, IN ANY EVENT, BEYOND THE DATE REFERRED
TO IN CLAUSE (2) ABOVE).

 


(C)   NO ISSUING BANK SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER OF
CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH ISSUING
BANK OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.


 


3.2.  PROCEDURE FOR ISSUANCE OF LETTERS OF CREDIT.  EITHER ACCOUNT PARTY MAY
FROM TIME TO TIME GIVE NOTICE TO THE GENERAL ADMINISTRATIVE AGENT THAT SUCH
ACCOUNT PARTY OR ANY SUBSIDIARY DESIRES TO HAVE A LETTER OF CREDIT ISSUED FOR
ITS ACCOUNT AND SPECIFYING THE PROPOSED ISSUING BANK WITH RESPECT TO SUCH LETTER
OF CREDIT.  IN THE EVENT THAT THE PROPOSED ISSUING BANK IS REASONABLY ACCEPTABLE
TO THE GENERAL ADMINISTRATIVE AGENT, THE APPLICABLE ACCOUNT PARTY SHALL REQUEST
THAT SUCH ISSUING BANK ISSUE A LETTER OF CREDIT BY DELIVERING TO SUCH ISSUING
BANK (WITH A COPY OF SUCH APPLICATION TO THE GENERAL ADMINISTRATIVE AGENT, IN
THE CASE OF ANY STANDBY LETTER OF CREDIT) AT ITS ADDRESS FOR NOTICES SPECIFIED
HEREIN AN APPLICATION THEREFOR, COMPLETED TO THE SATISFACTION OF THE ISSUING
BANK, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION AS
THE ISSUING BANK MAY REQUEST.  UPON RECEIPT OF ANY APPLICATION, THE ISSUING BANK
WILL PROCESS SUCH APPLICATION AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION DELIVERED TO IT IN CONNECTION THEREWITH IN ACCORDANCE WITH ITS
CUSTOMARY PROCEDURES AND SHALL PROMPTLY ISSUE THE LETTER OF CREDIT REQUESTED
THEREBY BY ISSUING THE ORIGINAL OF SUCH LETTER OF CREDIT TO THE BENEFICIARY
THEREOF OR AS OTHERWISE MAY BE AGREED BY THE ISSUING BANK AND THE APPLICABLE
ACCOUNT PARTY; PROVIDED THAT THE ISSUING BANK SHALL IN NO EVENT BE REQUIRED TO
ISSUE ANY LETTER OF CREDIT EARLIER THAN ONE BUSINESS DAY (OR, IN THE CASE OF
STANDBY LETTERS OF CREDIT, THREE BUSINESS DAYS) AFTER ITS RECEIPT OF THE

 

33

--------------------------------------------------------------------------------


 


APPLICATION THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION RELATING THERETO.  IN THE EVENT THAT THE LETTER OF CREDIT TO BE
ISSUED IS A STANDBY LETTER OF CREDIT, THE ISSUING BANK SHALL FURNISH A COPY OF
SUCH STANDBY LETTER OF CREDIT TO EACH OF THE GENERAL ADMINISTRATIVE AGENT AND
THE APPLICABLE ACCOUNT PARTY PROMPTLY FOLLOWING THE ISSUANCE THEREOF.


 


3.3.  FEES, COMMISSIONS AND OTHER CHARGES.  (A)  EACH ACCOUNT PARTY SHALL PAY TO
THE GENERAL ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH ISSUING BANK AND THE
L/C PARTICIPANTS, A LETTER OF CREDIT COMMISSION WITH RESPECT TO EACH STANDBY
LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK FOR THE ACCOUNT OF OR AT THE
REQUEST OF SUCH ACCOUNT PARTY, COMPUTED FOR EACH DAY DURING THE PERIOD FOR WHICH
PAYMENT IS DUE AT THE RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN IN EFFECT
FOR EUROCURRENCY LOANS ON SUCH DATE (CALCULATED ON THE BASIS OF A 365- OR
366-DAY YEAR, AS THE CASE MAY BE) TIMES THE AGGREGATE AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH STANDBY LETTER OF CREDIT ON SUCH DATE.  SUCH COMMISSIONS SHALL
BE PAYABLE, IN ARREARS, ON EACH L/C FEE PAYMENT DATE TO OCCUR AFTER THE ISSUANCE
OF SUCH STANDBY LETTER OF CREDIT AND SHALL BE NONREFUNDABLE.


 


(B)   EACH ACCOUNT PARTY SHALL PAY TO THE RELEVANT ISSUING BANK, FOR ITS OWN
ACCOUNT, A FRONTING FEE CALCULATED ON THE FACE AMOUNT OF EACH LETTER OF CREDIT
ISSUED BY SUCH ISSUING BANK FOR THE ACCOUNT OF OR AT THE REQUEST OF SUCH ACCOUNT
PARTY AT A RATE PER ANNUM TO BE AGREED UPON BETWEEN THE APPLICABLE ACCOUNT PARTY
AND SUCH ISSUING BANK.  SUCH FRONTING FEES SHALL BE CALCULATED ON THE BASIS OF A
365- OR 366-DAY YEAR (AS THE CASE MAY BE) AND SHALL PAYABLE, IN ARREARS, ON EACH
L/C FEE PAYMENT DATE WITH RESPECT TO ANY SUCH LETTERS OF CREDIT WHICH WERE
OUTSTANDING DURING THE PERIOD FOR WHICH PAYMENT IS DUE.


 


(C)   IN ADDITION TO THE FOREGOING FEES AND COMMISSIONS, EACH ACCOUNT PARTY
SHALL PAY OR REIMBURSE EACH ISSUING BANK FOR SUCH NORMAL AND CUSTOMARY COSTS AND
EXPENSES AS ARE INCURRED OR CHARGED BY SUCH ISSUING BANK IN ISSUING, EFFECTING
PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT ISSUED
BY IT FOR THE ACCOUNT OF OR AT THE REQUEST OF SUCH ACCOUNT PARTY.


 


(D)   THE GENERAL ADMINISTRATIVE AGENT SHALL, PROMPTLY FOLLOWING ITS RECEIPT
THEREOF, DISTRIBUTE TO THE RELEVANT ISSUING BANK AND THE L/C PARTICIPANTS ALL
FEES AND COMMISSIONS RECEIVED BY THE GENERAL ADMINISTRATIVE AGENT FOR THEIR
RESPECTIVE ACCOUNTS PURSUANT TO THIS SUBSECTION 3.3.


 


3.4.  L/C PARTICIPATIONS.  (A)  EACH ISSUING BANK IRREVOCABLY AGREES TO GRANT
AND HEREBY GRANTS TO EACH L/C PARTICIPANT, AND, TO INDUCE SUCH ISSUING BANK TO
ISSUE LETTERS OF CREDIT HEREUNDER, EACH L/C PARTICIPANT IRREVOCABLY AGREES TO
ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM THE ISSUING BANK, ON
THE TERMS AND CONDITIONS HEREINAFTER STATED, FOR SUCH L/C PARTICIPANT’S OWN
ACCOUNT AND RISK, AN UNDIVIDED INTEREST EQUAL TO SUCH L/C PARTICIPANT’S PRO RATA
PERCENTAGE IN THE ISSUING BANK’S OBLIGATIONS AND RIGHTS UNDER EACH LETTER OF
CREDIT ISSUED BY IT HEREUNDER AND THE AMOUNT OF EACH DRAFT PAID BY THE ISSUING
BANK THEREUNDER.  EACH L/C PARTICIPANT UNCONDITIONALLY AND IRREVOCABLY AGREES
WITH SUCH ISSUING BANK THAT, IF A DRAFT IS PAID

 

34

--------------------------------------------------------------------------------


 


UNDER ANY LETTER OF CREDIT FOR WHICH SUCH ISSUING BANK IS NOT REIMBURSED IN FULL
BY THE APPLICABLE ACCOUNT PARTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
SUCH L/C PARTICIPANT SHALL PAY TO SUCH ISSUING BANK (THROUGH THE GENERAL
ADMINISTRATIVE AGENT) UPON DEMAND AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S PRO
RATA PERCENTAGE OF THE AMOUNT OF SUCH DRAFT, OR ANY PART THEREOF, WHICH IS NOT
SO REIMBURSED, IN THE US/UK COMMITTED CURRENCY OF SUCH DRAFT.


 


(B)   IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO AN ISSUING
BANK PURSUANT TO SUBSECTION 3.4(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY
PAYMENT MADE BY SUCH ISSUING BANK UNDER ANY LETTER OF CREDIT ISSUED BY IT IS
PAID TO SUCH ISSUING BANK WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT
IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO SUCH ISSUING BANK (THROUGH THE GENERAL
ADMINISTRATIVE AGENT) ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH
AMOUNT, TIMES (II) THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE (OR, WITH
RESPECT TO LETTERS OF CREDIT WHICH ARE DENOMINATED IN US/UK ALTERNATIVE
CURRENCIES, THE RATE WHICH REASONABLY REPRESENTS SUCH ISSUING BANK’S COST OF
FUNDS), AS QUOTED BY SUCH ISSUING BANK, DURING THE PERIOD FROM AND INCLUDING THE
DATE ON WHICH SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS
IMMEDIATELY AVAILABLE TO SUCH ISSUING BANK, TIMES (III) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE
DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C
PARTICIPANT PURSUANT TO SUBSECTION 3.4(A) IS NOT IN FACT MADE AVAILABLE TO SUCH
ISSUING BANK BY SUCH L/C PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE
SUCH PAYMENT IS DUE, SUCH ISSUING BANK SHALL BE ENTITLED TO RECOVER FROM SUCH
L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM
SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS HEREUNDER (OR, IN
THE CASE OF LETTERS OF CREDIT WHICH ARE DENOMINATED IN US/UK ALTERNATIVE
CURRENCIES, AT A RATE EQUAL TO THE RATE WHICH IS REASONABLY DETERMINED BY SUCH
ISSUING BANK TO REFLECT ITS COST OF FUNDING IN THE RELEVANT CURRENCY PLUS THE
APPLICABLE MARGIN THEN IN EFFECT WITH RESPECT TO ABR LOANS).  A CERTIFICATE OF
SUCH ISSUING BANK SUBMITTED TO ANY L/C PARTICIPANT (THROUGH THE GENERAL
ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SUBSECTION
3.4 SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(C)   WHENEVER, AT ANY TIME AFTER (I) AN ISSUING BANK HAS MADE PAYMENT UNDER ANY
LETTER OF CREDIT, (II) SUCH ISSUING BANK HAS RECEIVED FROM ANY L/C PARTICIPANT
ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SUBSECTION 3.4(A) AND
(III) SUCH ISSUING BANK RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT
(WHETHER DIRECTLY FROM THE APPLICABLE ACCOUNT PARTY OR OTHERWISE, INCLUDING
PROCEEDS OF COLLATERAL APPLIED THERETO BY SUCH ISSUING BANK), OR ANY PAYMENT OF
INTEREST ON ACCOUNT THEREOF, SUCH ISSUING BANK WILL DISTRIBUTE TO THE GENERAL
ADMINISTRATIVE AGENT (FOR THE ACCOUNT OF SUCH L/C PARTICIPANT) SUCH L/C
PARTICIPANT’S PRO RATA SHARE THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ANY SUCH PAYMENT RECEIVED BY SUCH ISSUING BANK SHALL BE REQUIRED TO BE RETURNED
BY SUCH ISSUING BANK, SUCH L/C PARTICIPANT SHALL RETURN TO SUCH ISSUING BANK
(THROUGH THE GENERAL ADMINISTRATIVE AGENT) THE PORTION THEREOF PREVIOUSLY
DISTRIBUTED BY SUCH ISSUING BANK TO IT.

 

35

--------------------------------------------------------------------------------


 


3.5.  REIMBURSEMENT OBLIGATION OF THE BORROWER.  (A)  EACH ACCOUNT PARTY AGREES
TO REIMBURSE EACH ISSUING BANK ON EACH DATE ON WHICH SUCH ISSUING BANK NOTIFIES
SUCH ACCOUNT PARTY OF THE DATE AND AMOUNT OF A DRAFT PRESENTED UNDER ANY LETTER
OF CREDIT ISSUED BY SUCH ISSUING BANK FOR THE ACCOUNT OF OR AT THE REQUEST OF
SUCH ACCOUNT PARTY AND PAID BY SUCH ISSUING BANK FOR THE AMOUNT OF (I) SUCH
DRAFT SO PAID AND (II) ANY TAXES, FEES, CHARGES OR OTHER COSTS OR EXPENSES
INCURRED BY SUCH ISSUING BANK IN CONNECTION WITH SUCH PAYMENT.  EACH SUCH
PAYMENT SHALL BE MADE TO SUCH ISSUING BANK AT ITS ADDRESS FOR NOTICES SPECIFIED
HEREIN IN DOLLARS (OR, IN THE CASE OF ANY LETTER OF CREDIT WHICH IS DENOMINATED
IN AN ALTERNATIVE US/UK CURRENCY, IN THE APPLICABLE US/UK ALTERNATIVE CURRENCY
IN WHICH SUCH LETTER OF CREDIT IS DENOMINATED) AND IN IMMEDIATELY AVAILABLE
FUNDS.


 


(B)   INTEREST SHALL BE PAYABLE ON ANY AND ALL AMOUNTS REMAINING UNPAID BY THE
APPLICABLE ACCOUNT PARTY UNDER THIS SUBSECTION 3.5 FROM THE DATE SUCH AMOUNTS
BECOME PAYABLE (WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) UNTIL
PAYMENT IN FULL AT THE RATE WHICH WOULD BE PAYABLE ON ANY OUTSTANDING ABR LOANS
WHICH WERE THEN OVERDUE (OR, IN THE CASE OF LETTERS OF CREDIT WHICH ARE
DENOMINATED IN ALTERNATIVE US/UK CURRENCIES, AT A RATE EQUAL TO THE RATE WHICH
IS REASONABLY DETERMINED BY THE RELEVANT ISSUING BANK TO REFLECT ITS COST OF
FUNDING IN THE RELEVANT US/UK ALTERNATIVE CURRENCY PLUS 2% ABOVE THE APPLICABLE
MARGIN THEN IN EFFECT WITH RESPECT TO ABR LOANS).


 


(C)   EACH L/C DISBURSEMENT SHALL (UNLESS IT IS REIMBURSED BY THE APPLICABLE
ACCOUNT PARTY ON THE DATE OF DRAWING) CONSTITUTE A REQUEST BY SUCH ACCOUNT PARTY
TO THE GENERAL ADMINISTRATIVE AGENT FOR A US/UK BORROWING PURSUANT TO SUBSECTION
2.2 OF ABR LOANS IN THE AMOUNT OF SUCH L/C DISBURSEMENT (OR, IN THE CASE OF AN
L/C DISBURSEMENT DENOMINATED IN A US/UK ALTERNATIVE CURRENCY, FOR AN ABR
BORROWING IN THE AMOUNT WHICH IS REASONABLY DETERMINED BY THE GENERAL
ADMINISTRATIVE AGENT TO BE THE DOLLAR EQUIVALENT OF THE AMOUNT OF SUCH L/C
DISBURSEMENT).  THE BORROWING DATE WITH RESPECT TO SUCH BORROWING SHALL BE THE
DATE OF SUCH L/C DISBURSEMENT.


 


3.6.  OBLIGATIONS ABSOLUTE.  (A)  EACH ACCOUNT PARTY’S OBLIGATIONS UNDER THIS
SECTION 3 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES
AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH SUCH
ACCOUNT PARTY MAY HAVE OR HAVE HAD AGAINST ANY ISSUING BANK OR ANY BENEFICIARY
OF A LETTER OF CREDIT.


 


(B)   EACH ACCOUNT PARTY ALSO AGREES WITH EACH ISSUING BANK THAT SUCH ISSUING
BANK SHALL NOT BE RESPONSIBLE FOR, AND SUCH ACCOUNT PARTY’S REIMBURSEMENT
OBLIGATIONS UNDER SUBSECTION 3.5(A) SHALL NOT BE AFFECTED BY, AMONG OTHER
THINGS, (I) THE VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY ENDORSEMENTS
THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN FACT PROVE TO BE INVALID,
FRAUDULENT OR FORGED, OR (II) ANY DISPUTE BETWEEN OR AMONG SUCH ACCOUNT PARTY
AND ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY OTHER PARTY TO WHICH SUCH
LETTER OF CREDIT MAY BE TRANSFERRED OR (III) ANY CLAIMS WHATSOEVER OF SUCH
ACCOUNT PARTY AGAINST ANY BENEFICIARY OF SUCH LETTER OF CREDIT OR ANY SUCH
TRANSFEREE.

 

36

--------------------------------------------------------------------------------


 


(C)   NO ISSUING BANK SHALL BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR
DELAY IN TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER
TRANSMITTED, IN CONNECTION WITH ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING
BANK, EXCEPT FOR ERRORS OR OMISSIONS CAUSED BY SUCH ISSUING BANK’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(D)   EACH ACCOUNT PARTY AGREES THAT ANY ACTION TAKEN OR OMITTED BY AN ISSUING
BANK UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED DRAFTS OR
DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND
IN ACCORDANCE WITH THE STANDARDS OF CARE SPECIFIED IN THE UNIFORM COMMERCIAL
CODE OF THE STATE OF NEW YORK, SHALL BE BINDING ON SUCH ACCOUNT PARTY AND SHALL
NOT RESULT IN ANY LIABILITY OF SUCH ISSUING BANK TO SUCH ACCOUNT PARTY.


 


3.7.  LETTER OF CREDIT PAYMENTS.  THE RESPONSIBILITY OF EACH ISSUING BANK TO AN
ACCOUNT PARTY IN CONNECTION WITH ANY DRAFT PRESENTED FOR PAYMENT UNDER ANY
LETTER OF CREDIT SHALL, IN ADDITION TO ANY PAYMENT OBLIGATION EXPRESSLY PROVIDED
FOR IN SUCH LETTER OF CREDIT, BE LIMITED TO DETERMINING THAT THE DOCUMENTS
(INCLUDING EACH DRAFT) DELIVERED UNDER SUCH LETTER OF CREDIT IN CONNECTION WITH
SUCH PRESENTMENT ARE IN CONFORMITY WITH SUCH LETTER OF CREDIT.


 


3.8.  APPLICATION.  TO THE EXTENT THAT ANY PROVISION OF ANY APPLICATION RELATED
TO ANY LETTER OF CREDIT IS INCONSISTENT WITH THE PROVISIONS OF THIS SECTION 3,
THE PROVISIONS OF THIS SECTION 3 SHALL APPLY.


 


3.9.  REPORTING BY ISSUING BANKS.  (A)  EACH ISSUING BANK HEREBY AGREES TO
PROVIDE TO THE GENERAL ADMINISTRATIVE AGENT PROMPT NOTICE OF (I) THE ISSUANCE BY
IT OF ANY LETTER OF CREDIT, (II) THE AMENDMENT OF ANY LETTER OF CREDIT ISSUED BY
IT, (III) THE TERMINATION THEREOF, (IV) THE PRESENTATION OF ANY DRAFT THEREUNDER
AND (V) THE REIMBURSEMENT BY AN ACCOUNT PARTY OF SUCH DRAFT; PROVIDED, HOWEVER,
THAT, WITH RESPECT TO COMMERCIAL LETTERS OF CREDIT, SUCH NOTICE SHALL TAKE THE
FORM OF A SUMMARY REPORT WHICH SHALL BE PROVIDED TO THE GENERAL ADMINISTRATIVE
AGENT (X) ON THE FIRST BUSINESS DAY OF EACH WEEK, (Y) ON THE LAST BUSINESS DAY
OF EACH CALENDAR MONTH AND (Z) AT SUCH OTHER TIMES (INCLUDING, WITHOUT
LIMITATION, DAILY) AS THE GENERAL ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
REQUEST.


 


(B)   EACH ISSUING BANK HEREBY AGREES TO PROVIDE TO THE GENERAL ADMINISTRATIVE
AGENT ON THE LAST BUSINESS DAY OF EACH CALENDAR MONTH, A SUMMARY SHOWING THE
OUTSTANDING BALANCES OF THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK ON
EACH DAY DURING THE MONTH THEN ENDED.


 

SECTION 4.           TERMS OF SWINGLINE SUBFACILITY

 


4.1.  SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS AND RELYING
UPON THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, THE SWINGLINE LENDER
AGREES TO MAKE LOANS DENOMINATED IN DOLLARS TO THE COMPANY FROM TIME TO TIME
DURING THE COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME
OUTSTANDING THAT WILL NOT RESULT IN (I) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
SWINGLINE LOANS EXCEEDING

 

37

--------------------------------------------------------------------------------


 


$25,000,000 OR (II) THE AGGREGATE US/UK EXTENSIONS OF CREDIT AFTER GIVING EFFECT
TO ANY SWINGLINE LOAN EXCEEDING THE TOTAL US/UK COMMITMENTS.  EACH SWINGLINE
LOAN SHALL BE IN A PRINCIPAL AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $250,000. 
THE SWINGLINE COMMITMENT MAY BE TERMINATED OR REDUCED FROM TIME TO TIME AS
PROVIDED HEREIN.  DURING THE COMMITMENT PERIOD, THE COMPANY MAY USE THE
SWINGLINE COMMITMENT BY BORROWING, PREPAYING THE SWINGLINE LOANS IN WHOLE OR IN
PART, AND REBORROWING SWINGLINE LOANS HEREUNDER, ALL IN ACCORDANCE WITH THE
TERMS AND CONDITIONS HEREOF.


 


4.2.  SWINGLINE LOANS.  THE COMPANY SHALL DELIVER TO THE GENERAL ADMINISTRATIVE
AGENT AN IRREVOCABLE SWINGLINE NOTICE OF BORROWING PRIOR TO 1:00 P.M., NEW YORK
CITY TIME, ON THE BUSINESS DAY OF A PROPOSED SWINGLINE LOAN.  SUCH NOTICE SHALL
BE IRREVOCABLE AND SHALL REFER TO THIS AGREEMENT AND SHALL SPECIFY THE REQUESTED
DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF SUCH SWINGLINE LOAN, THE WIRE
TRANSFER INSTRUCTIONS FOR THE ACCOUNT OF THE COMPANY TO WHICH THE PROCEEDS OF
THE SWINGLINE LOAN SHOULD BE DISBURSED AND ANY ADDITIONAL INFORMATION REQUIRED
UNDER SUBSECTION 2.2(A).  THE GENERAL ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE
THE SWINGLINE LENDER OF ANY NOTICE RECEIVED FROM THE COMPANY PURSUANT TO THIS
PARAGRAPH (B).  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN BY WIRE
TRANSFER TO THE ACCOUNT SPECIFIED IN SUCH REQUEST.


 


4.3.  PREPAYMENT.  THE COMPANY MAY AT ANY TIME AND FROM TIME TO TIME ON ANY
BUSINESS DAY PREPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART, WITHOUT PREMIUM OR
PENALTY, UPON NOTICE TO THE SWINGLINE LENDER AND TO THE GENERAL ADMINISTRATIVE
AGENT PRIOR TO 11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.


 


4.4.  INTEREST.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN AND SHALL BEAR
INTEREST AS PROVIDED IN SUBSECTION 6.7.


 


4.5.  PARTICIPATIONS.  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE
GENERAL ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON
ANY BUSINESS DAY REQUIRE THE US/UK LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH
BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH US/UK
LENDERS WILL PARTICIPATE.  THE GENERAL ADMINISTRATIVE AGENT WILL, PROMPTLY UPON
RECEIPT OF SUCH NOTICE, GIVE NOTICE TO EACH US/UK LENDER, SPECIFYING IN SUCH
NOTICE SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  IN
FURTHERANCE OF THE FOREGOING, EACH US/UK LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE
GENERAL ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH
LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH US/UK LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN
SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE
AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, AND THAT EACH SUCH PAYMENT
SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.  EACH US/UK LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS
PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS
PROVIDED IN SUBSECTION 2.2(D) WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND
SUBSECTION 2.2(D) SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS

 

38

--------------------------------------------------------------------------------


 


OF THE US/UK LENDERS) AND THE GENERAL ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE US/UK LENDERS.  THE
GENERAL ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY OF ANY PARTICIPATIONS IN
ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH AND THEREAFTER PAYMENTS
IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE GENERAL ADMINISTRATIVE
AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE
LENDER FROM THE COMPANY (OR OTHER PARTY ON BEHALF OF THE COMPANY) IN RESPECT OF
A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE
OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE GENERAL
ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE GENERAL ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE GENERAL ADMINISTRATIVE AGENT TO THE
US/UK LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND
TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR. THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE COMPANY (OR OTHER PARTY LIABLE FOR OBLIGATIONS OF THE COMPANY) OF ANY
DEFAULT IN THE PAYMENT THEREOF.


 

SECTION 5.           COMPETITIVE BID LOANS.

 


5.1.  COMPETITIVE BID PROCEDURE.  (A)    SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, FROM TIME TO TIME DURING THE COMMITMENT PERIOD THE COMPANY MAY
REQUEST COMPETITIVE BIDS FOR COMPETITIVE LOANS DENOMINATED IN DOLLARS AND THE
COMPANY MAY (BUT SHALL NOT HAVE ANY OBLIGATION TO) ACCEPT COMPETITIVE BIDS AND
BORROW COMPETITIVE LOANS; PROVIDED THAT NO COMPETITIVE LOAN MAY BE REQUESTED
THAT WOULD RESULT IN THE SUM OF THE TOTAL US/UK EXTENSIONS OF CREDIT EXCEEDING
THE TOTAL US/UK COMMITMENTS.  EACH COMPETITIVE BORROWING SHALL BE COMPRISED
ENTIRELY OF EUROCURRENCY LOANS OR FIXED RATE LOANS AS THE COMPANY MAY REQUEST IN
ACCORDANCE HEREWITH AND SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.  TO REQUEST COMPETITIVE
BIDS, THE COMPANY SHALL HAND DELIVER OR TELECOPY TO THE GENERAL ADMINISTRATIVE
AGENT A DULY COMPLETED COMPETITIVE BID REQUEST IN THE FORM OF EXHIBIT F-1
HERETO, TO BE RECEIVED BY THE GENERAL ADMINISTRATIVE AGENT, IN THE CASE OF A
EUROCURRENCY BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, FOUR
BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING AND, IN THE CASE OF A
FIXED RATE BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, TWO
BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING.  A COMPETITIVE BID
REQUEST THAT DOES NOT CONFORM SUBSTANTIALLY TO EXHIBIT F-1 MAY BE REJECTED IN
THE GENERAL ADMINISTRATIVE AGENT’S SOLE DISCRETION, AND THE GENERAL
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY OF SUCH REJECTION BY
TELECOPY.  EACH COMPETITIVE BID REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION
IN COMPLIANCE WITH SUBSECTION 2.2:


 

(1)  aggregate principal amount of the requested Borrowing;

 

(2)  the date of the requested Borrowing, which shall be a Business Day;

 

(3)  whether the requested Borrowing is to be a Eurocurrency Borrowing or a
Fixed Rate Borrowing;

 

(4)  the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

39

--------------------------------------------------------------------------------


 

(5)  the location and number of the Company’s account to which funds are to be
disbursed.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section 5, the General Administrative Agent shall notify the US/UK Lenders of
the details thereof by telecopy, inviting the US/UK Lenders to submit
Competitive Bids.

 


(B)   EACH US/UK LENDER MAY (BUT SHALL NOT HAVE ANY OBLIGATION TO) MAKE ONE OR
MORE COMPETITIVE BIDS TO THE COMPANY IN RESPONSE TO A COMPETITIVE BID REQUEST. 
EACH COMPETITIVE BID BY A US/UK LENDER MUST BE RECEIVED BY THE GENERAL
ADMINISTRATIVE AGENT BY TELECOPY, IN THE FORM OF EXHIBIT F-3 HERETO, IN THE CASE
OF A EUROCURRENCY COMPETITIVE BORROWING, NOT LATER THAN 9:30 A.M., NEW YORK CITY
TIME, THREE BUSINESS DAYS BEFORE THE PROPOSED DATE OF SUCH COMPETITIVE
BORROWING, AND IN THE CASE OF A FIXED RATE BORROWING, NOT LATER THAN 11:30 A.M.,
NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE THE PROPOSED DATE OF SUCH
COMPETITIVE BORROWING.  COMPETITIVE BIDS THAT DO NOT CONFORM SUBSTANTIALLY TO
THE FORMAT OF EXHIBIT F-3 MAY BE REJECTED BY THE GENERAL ADMINISTRATIVE AGENT,
AND THE GENERAL ADMINISTRATIVE AGENT SHALL NOTIFY THE APPLICABLE US/UK LENDER AS
PROMPTLY AS PRACTICABLE.  EACH COMPETITIVE BID SHALL SPECIFY (I) THE PRINCIPAL
AMOUNT OF THE COMPETITIVE LOAN OR LOANS THAT THE US/UK LENDER IS WILLING TO MAKE
(WHICH SHALL BE A MINIMUM OF $5,000,000 AND AN INTEGRAL MULTIPLE OF $1,000,000,
AND WHICH MAY EQUAL THE ENTIRE PRINCIPAL AMOUNT OF THE COMPETITIVE BORROWING
REQUEST BY THE COMPANY), (II) THE COMPETITIVE BID RATE OR RATES AT WHICH THE
US/UK LENDER IS PREPARED TO MAKE SUCH LOAN OR LOANS (EXPRESSED AS A PERCENTAGE
RATE PER ANNUM IN THE FORM OF A DECIMAL TO NO MORE THAN FOUR DECIMAL PLACES) AND
(III) THE INTEREST PERIOD APPLICABLE TO EACH SUCH LOAN AND THE LAST DAY THEREOF.


 


(C)   THE GENERAL ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY BY
TELECOPY OF THE COMPETITIVE BID RATE AND THE PRINCIPAL AMOUNT SPECIFIED IN EACH
COMPETITIVE BID AND THE IDENTITY OF THE US/UK LENDER THAT SHALL HAVE MADE SUCH
COMPETITIVE BID.


 


(D)   SUBJECT ONLY TO THE PROVISIONS OF THIS PARAGRAPH, THE COMPANY MAY ACCEPT
OR REJECT ANY COMPETITIVE BID.  THE COMPANY SHALL NOTIFY THE GENERAL
ADMINISTRATIVE AGENT BY TELEPHONE, CONFIRMED BY TELECOPY IN THE FORM OF A
COMPETITIVE BID ACCEPT/REJECT LETTER, WHETHER AND TO WHAT EXTENT IT HAS DECIDED
TO ACCEPT OR REJECT EACH COMPETITIVE BID, IN THE CASE OF A EUROCURRENCY
COMPETITIVE BORROWING, NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED COMPETITIVE BORROWING, AND IN THE
CASE OF A FIXED RATE BORROWING, NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON
THE PROPOSED DATE OF THE COMPETITIVE BORROWING; PROVIDED THAT (I) THE FAILURE OF
THE COMPANY TO GIVE SUCH NOTICE SHALL BE DEEMED TO BE A REJECTION OF EACH
COMPETITIVE BID, (II) THE COMPANY SHALL NOT ACCEPT A COMPETITIVE BID MADE AT A
PARTICULAR COMPETITIVE BID RATE IF THE COMPANY REJECTS A COMPETITIVE BID MADE AT
A LOWER COMPETITIVE BID RATE, (III) THE AGGREGATE AMOUNT OF THE COMPETITIVE BIDS
ACCEPTED BY THE COMPANY SHALL NOT EXCEED THE AGGREGATE AMOUNT OF THE REQUESTED
COMPETITIVE BORROWING SPECIFIED IN THE RELATED COMPETITIVE BID REQUEST, (IV) TO
THE EXTENT NECESSARY TO COMPLY WITH CLAUSE (III) ABOVE, THE COMPANY MAY ACCEPT
COMPETITIVE

 

40

--------------------------------------------------------------------------------


 


BIDS AT THE SAME COMPETITIVE BID RATE IN PART, WHICH ACCEPTANCE, IN THE CASE OF
MULTIPLE COMPETITIVE BIDS AT SUCH COMPETITIVE BID RATE, SHALL BE MADE PRO RATA
IN ACCORDANCE WITH THE AMOUNT OF EACH SUCH COMPETITIVE BID AND (V) EXCEPT
PURSUANT TO CLAUSE (IV) ABOVE, NO COMPETITIVE BID SHALL BE ACCEPTED FOR A
COMPETITIVE LOAN UNLESS SUCH COMPETITIVE LOAN IS IN A MINIMUM PRINCIPAL AMOUNT
OF $5,000,000 AND AN INTEGRAL MULTIPLE OF $1,000,000; PROVIDED FURTHER THAT IF A
COMPETITIVE LOAN MUST BE IN AN AMOUNT LESS THAN $5,000,000 BECAUSE OF THE
PROVISIONS OF CLAUSE (IV) ABOVE, SUCH COMPETITIVE LOAN MAY BE FOR A MINIMUM OF
$1,000,000 OR ANY INTEGRAL MULTIPLE THEREOF, AND IN CALCULATING THE PRO RATA
ALLOCATION OF ACCEPTANCES OF PORTIONS OF MULTIPLE COMPETITIVE BIDS AT A
PARTICULAR COMPETITIVE BID RATE PURSUANT TO CLAUSE (IV) THE AMOUNTS SHALL BE
ROUNDED TO INTEGRAL MULTIPLES OF $1,000,000 IN A MANNER WHICH SHALL BE IN THE
DISCRETION OF THE COMPANY.  A NOTICE GIVEN BY THE COMPANY PURSUANT TO THIS
PARAGRAPH (D) SHALL BE IRREVOCABLE.


 


(E)   THE GENERAL ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH BIDDING US/UK
LENDER BY TELECOPY WHETHER OR NOT ITS COMPETITIVE BID HAS BEEN ACCEPTED (AND, IF
SO, THE AMOUNT AND COMPETITIVE BID RATE SO ACCEPTED), AND EACH SUCCESSFUL BIDDER
WILL THEREUPON BECOME BOUND, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, TO MAKE
THE COMPETITIVE LOAN IN RESPECT OF WHICH ITS COMPETITIVE BID HAS BEEN ACCEPTED.


 


(F)   IF THE GENERAL ADMINISTRATIVE AGENT SHALL ELECT TO SUBMIT A COMPETITIVE
BID IN ITS CAPACITY AS A US/UK LENDER, IT SHALL SUBMIT SUCH COMPETITIVE BID
DIRECTLY TO THE COMPANY AT LEAST ONE QUARTER OF AN HOUR EARLIER THAN THE TIME BY
WHICH THE OTHER US/UK LENDERS ARE REQUIRED TO SUBMIT THEIR COMPETITIVE BIDS TO
THE GENERAL ADMINISTRATIVE AGENT PURSUANT TO PARAGRAPH (B) OF THIS
SUBSECTION 5.1.


 


(G)   ALL NOTICES REQUIRED BY THIS SUBSECTION 5.1 SHALL BE GIVEN IN ACCORDANCE
WITH SUBSECTION 14.2.


 

SECTION 6.           PROVISIONS RELATING TO THE EXTENSIONS OF CREDIT; FEES AND
PAYMENTS

 


6.1.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  EACH BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY TO THE APPLICABLE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER ON THE TERMINATION DATE (OR SUCH EARLIER DATE ON WHICH
THE LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 12) THE THEN UNPAID
PRINCIPAL AMOUNT OF THE LOANS (OTHER THAN COMPETITIVE LOANS) MADE BY SUCH LENDER
TO SUCH BORROWER.


 


(B)   THE COMPANY HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE GENERAL
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH US/UK LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH COMPETITIVE LOAN MADE BY SUCH US/UK LENDER ON THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE TO SUCH LOAN (OR SUCH EARLIER DATE ON
WHICH SUCH COMPETITIVE LOAN BECOMES DUE AND PAYABLE PURSUANT TO SECTION 12).


 


(C)   EXCEPT AS PROVIDED IN SUBSECTION 14.17, THE PRINCIPAL OF EACH LOAN SHALL
BE PAYABLE IN THE CURRENCY IN WHICH SUCH LOAN WAS MADE.  EACH BORROWER HEREBY
FURTHER AGREES TO PAY INTEREST IN SUCH CURRENCY ON THE UNPAID PRINCIPAL AMOUNT
OF THE

 

41

--------------------------------------------------------------------------------


 


LOANS MADE TO SUCH BORROWER FROM TIME TO TIME OUTSTANDING FROM THE DATE HEREOF
UNTIL PAYMENT IN FULL THEREOF AT THE RATES PER ANNUM, AND ON THE DATES, SET
FORTH IN SUBSECTION 6.7.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, IN NO EVENT SHALL REEBOK UK, THE CANADIAN BORROWERS OR THE MEXICAN
BORROWER HAVE ANY LIABILITY TO THE AGENTS OR ANY LENDER FOR LIABILITIES
HEREUNDER ON ACCOUNT OF WHICH THE COMPANY IS THE PRIMARY OBLIGOR.


 


(D)   IF AT ANY TIME, AS A RESULT OF FLUCTUATIONS IN EXCHANGE RATES, EITHER
(I) THE TOTAL EXTENSIONS OF CREDIT OF ANY CLASS THEN OUTSTANDING WOULD EXCEED
THE TOTAL COMMITMENTS OF SUCH CLASS THEN IN EFFECT, OR (II) THE TOTAL EXTENSIONS
OF CREDIT THEN OUTSTANDING WOULD EXCEED THE TOTAL COMMITMENTS THEN IN EFFECT,
THEN EACH BORROWER HEREBY UNCONDITIONALLY PROMISES, ON THE BUSINESS DAY
FOLLOWING NOTICE THEREOF FROM AN ADMINISTRATIVE AGENT, TO REPAY OR PREPAY (OR,
IN THE CASE OF BORROWINGS COMPOSED OF BA LOANS, DEFEASE) BORROWINGS OF THE
RELEVANT CLASS OR CLASSES IN AN AMOUNT SUFFICIENT TO ELIMINATE ANY SUCH EXCESS.


 


(E)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS
OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
UNDER THIS AGREEMENT.


 


(F)   EACH ADMINISTRATIVE AGENT SHALL MAINTAIN A REGISTER PURSUANT TO SUBSECTION
14.6(D), AND A SUBACCOUNT THEREIN FOR EACH APPLICABLE LENDER, IN WHICH SHALL BE
RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF
AND EACH INTEREST PERIOD OR CONTRACT PERIOD, AS THE CASE MAY BE, APPLICABLE
THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH LENDER HEREUNDER AND (III)
BOTH THE AMOUNT OF ANY SUM RECEIVED BY SUCH ADMINISTRATIVE AGENT HEREUNDER FROM
EACH BORROWER AND EACH LENDER’S SHARE THEREOF.


 


(G)   THE ENTRIES MADE IN EACH REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SUBSECTION 6.1(G) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF EACH BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR ANY ADMINISTRATIVE AGENT TO MAINTAIN A REGISTER OR ANY
SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF ANY BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
SUCH BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(H)   EACH BORROWER AGREES THAT, UPON REQUEST OF ANY LENDER THROUGH THE
APPLICABLE ADMINISTRATIVE AGENT, SUCH BORROWER WILL EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED
BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS), SUBSTANTIALLY IN THE
FORM OF EXHIBIT A WITH APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT
(THE “NOTE”).


 


6.2.  FACILITY FEE.  (A)  (I)  THE US/UK BORROWERS AGREE TO PAY TO THE GENERAL
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH US/UK LENDER A FACILITY FEE (A

 

42

--------------------------------------------------------------------------------


 


“FACILITY FEE”) IN DOLLARS, WHICH SHALL ACCRUE AT THE APPLICABLE FACILITY FEE
RATE ON THE DAILY AMOUNT OF THE US/UK COMMITMENT OF SUCH US/UK LENDER (WHETHER
USED OR UNUSED) DURING THE PERIOD FROM AND INCLUDING THE DATE HEREOF TO BUT
EXCLUDING THE DATE ON WHICH SUCH US/UK COMMITMENT TERMINATES; PROVIDED THAT, IF
SUCH LENDER CONTINUES TO HAVE ANY OUTSTANDING US/UK REVOLVING CREDIT EXPOSURE
AFTER ITS US/UK COMMITMENT TERMINATES, THEN SUCH FACILITY FEE SHALL CONTINUE TO
ACCRUE ON THE DAILY AMOUNT OF SUCH US/UK LENDER’S OUTSTANDING US/UK REVOLVING
CREDIT EXPOSURE FROM AND INCLUDING THE DATE ON WHICH ITS US/UK COMMITMENT
TERMINATES TO BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY
OUTSTANDING US/UK REVOLVING CREDIT EXPOSURE.


 

(ii)  To the extent not paid by the Company, the Canadian Borrowers agree to pay
to the Canadian Administrative Agent for the account of each Canadian Lender a
Facility Fee in Dollars, which shall accrue at the Applicable Facility Fee Rate
on the daily amount of the Canadian Commitment of such Canadian Lender (whether
used or unused) during the period from and including the date hereof to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any outstanding Canadian Extensions of Credit after its
Canadian Commitment terminates, then such Facility Fee shall continue to accrue
on the daily amount of such Canadian Lender’s outstanding Canadian Extensions of
Credit from and including the date on which its Canadian Commitment terminates
to but excluding the date on which such Lender ceases to have any outstanding
Canadian Extensions of Credit.

 

(iii)  To the extent not paid by the Company, the Mexican Borrower agrees to pay
to the Mexican Administrative Agent for the account of each Peso Lender a
Facility Fee in Dollars, which shall accrue at the Applicable Facility Fee Rate
on the daily amount of the Peso Commitment of such Peso Lender (whether used or
unused) during the period from and including the date hereof to but excluding
the date on which such Commitment terminates; provided that, if such Lender
continues to have any outstanding Peso Extensions of Credit after its Peso
Commitment terminates, then such Facility Fee shall continue to accrue on the
daily amount of such Peso Lender’s outstanding Peso Extensions of Credit from
and including the date on which its Peso Commitment terminates to but excluding
the date on which such Lender ceases to have any outstanding Peso Extensions of
Credit.

 

(iv)  Accrued Facility Fees shall be payable in arrears on the last Business Day
of March, June, September and December of each year and on the date on which the
applicable Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any Facility Fees accruing after the date
on which the applicable Commitments terminate shall be payable on demand.

 


(B)     EACH BORROWER AGREES TO PAY TO THE APPLICABLE ADMINISTRATIVE AGENT, FOR
ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED
UPON BETWEEN SUCH BORROWER AND THE APPLICABLE ADMINISTRATIVE AGENT.


 


(C)   ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE APPLICABLE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IN

 

43

--------------------------------------------------------------------------------


 


THE CASE OF FACILITY FEES, TO THE APPLICABLE LENDERS.  FEES PAID SHALL NOT BE
REFUNDABLE ABSENT MANIFEST ERROR IN PAYMENT OR COMPUTATION.


 


6.3.  OPTIONAL PREPAYMENTS.  EACH BORROWER MAY AT ANY TIME AND FROM TIME TO TIME
PREPAY THE LOANS INCLUDED IN ANY BORROWING OR BORROWINGS OWING BY IT (OTHER THAN
BA LOANS, WHICH MAY, HOWEVER, BE DEFEASED AS PROVIDED BELOW), IN WHOLE OR IN
PART, WITHOUT PREMIUM OR PENALTY, UPON AT LEAST THREE BUSINESS DAYS’ (OR, IN THE
CASE OF PREPAYMENTS OF ABR LOANS, U.S. BASE RATE LOANS, CANADIAN PRIME LOANS OR
PESO BASE RATE LOANS, ONE BUSINESS DAY’S) IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT FOR THE CLASS OF COMMITMENTS UNDER WHICH SUCH BORROWING WAS
MADE (WHICH NOTICE MUST BE RECEIVED BY SUCH ADMINISTRATIVE AGENT PRIOR TO 10:00
A.M., NEW YORK CITY TIME (OR 11:00 A.M., MEXICO CITY TIME, IN THE CASE OF
PREPAYMENTS OF PESO LOANS), ON THE DATE UPON WHICH SUCH NOTICE IS DUE),
SPECIFYING THE DATE AND AMOUNT OF PREPAYMENT AND THE BORROWING OR BORROWINGS
BEING PREPAID (AND, IF MORE THAN ONE, THE AMOUNT ALLOCABLE TO EACH); PROVIDED
THAT THE COMPANY SHALL NOT HAVE THE RIGHT TO PREPAY ANY COMPETITIVE LOAN WITHOUT
THE PRIOR CONSENT OF THE LENDER THEREOF.  UPON RECEIPT OF ANY SUCH NOTICE, THE
APPLICABLE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER
THEREOF.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH ANY AMOUNTS
PAYABLE PURSUANT TO SUBSECTION 6.14 AND, EXCEPT IN THE CASE OF PREPAYMENTS OF
LOANS WHICH ARE ABR LOANS, U.S. BASE RATE LOANS, CANADIAN PRIME LOANS OR PESO
BASE RATE LOANS, ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT PREPAID.  PARTIAL
PREPAYMENTS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT AT LEAST EQUAL TO THE
BORROWING MINIMUM OR A WHOLE MULTIPLE OF THE BORROWING MULTIPLE IN EXCESS
THEREOF.  EACH PREPAYMENT SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE
PREPAID BORROWING.  A CANADIAN BORROWER MAY DEFEASE ANY BA LOAN BY DEPOSITING
WITH THE CANADIAN ADMINISTRATIVE AGENT AN AMOUNT THAT, TOGETHER WITH INTEREST
ACCRUING ON SUCH AMOUNT TO THE END OF THE CONTRACT PERIOD FOR SUCH BA LOAN AT
SUCH RATE AS THE CANADIAN ADMINISTRATIVE AGENT SHALL SPECIFY UPON RECEIPT OF
SUCH AMOUNT, IS SUFFICIENT TO PAY SUCH MATURING BA LOAN WHEN DUE.


 


6.4.  OPTIONAL TERMINATION OR REDUCTION OF COMMITMENTS.  (I)   THE US/UK
BORROWERS SHALL HAVE THE RIGHT, UPON NOT LESS THAN FIVE BUSINESS DAYS’ NOTICE TO
THE GENERAL ADMINISTRATIVE AGENT, TO TERMINATE THE US/UK COMMITMENTS OR, FROM
TIME TO TIME, TO REDUCE THE AMOUNT OF THE US/UK COMMITMENTS; PROVIDED THAT NO
SUCH TERMINATION OR REDUCTION SHALL BE PERMITTED IF, AFTER GIVING EFFECT THERETO
AND TO ANY PREPAYMENTS OF THE LOANS MADE ON THE EFFECTIVE DATE THEREOF, THE
TOTAL US/UK EXTENSIONS OF CREDIT THEN OUTSTANDING WOULD EXCEED THE TOTAL US/UK
COMMITMENTS THEN IN EFFECT.


 

(ii)  The US/UK Borrowers and Canadian Borrowers shall have the right, upon not
less than five Business Days’ notice to the General Administrative Agent and the
Canadian Administrative Agent, to terminate the Canadian Commitments or, from
time to time, to reduce the amount of the Canadian Commitments; provided that no
such termination or reduction shall be permitted if, after giving effect thereto
and to any prepayments of the Loans made on the effective date thereof, the
total Canadian Extensions of Credit then outstanding would exceed the total
Canadian Commitments then in effect.

 

44

--------------------------------------------------------------------------------


 

(iii)  The US/UK Borrowers and Mexican Borrower shall have the right, upon not
less than five Business Days’ notice to the General Administrative Agent and the
Mexican Administrative Agent, to terminate the Peso Commitments or, from time to
time, to reduce the amount of the Peso Commitments; provided that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the total
Peso Extensions of Credit then outstanding would exceed the total Peso
Commitments then in effect.

 

(iv)  Any such reduction shall be in a minimum amount equal to $10,000,000 (or,
with respect to the Canadian Commitments or the Peso Commitments, $5,000,000) or
a whole multiple of $1,000,000 in excess thereof and shall reduce permanently
the Commitments then in effect.

 


6.5.  CONVERSION AND CONTINUATION OPTIONS.  (A)  EACH BORROWER MAY ELECT FROM
TIME TO TIME TO CONVERT EUROCURRENCY LOANS DENOMINATED IN DOLLARS TO ABR LOANS
OR, IN THE CASE OF A CANADIAN BORROWER, U.S. BASE RATE LOANS BY DELIVERING TO
THE ADMINISTRATIVE AGENT FOR THE CLASS OF COMMITMENTS UNDER WHICH SUCH LOANS
WERE ISSUED AN IRREVOCABLE NOTICE OF BORROWING BY 10:00 A.M., NEW YORK CITY
TIME, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF CONVERSION.  EACH
BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT ABR LOANS OR, IN THE CASE OF A
CANADIAN BORROWER, U.S. BASE RATE LOANS TO EUROCURRENCY LOANS DENOMINATED IN
DOLLARS BY DELIVERING TO THE ADMINISTRATIVE AGENT FOR THE CLASS OF COMMITMENTS
UNDER WHICH SUCH LOANS WERE ISSUED AN IRREVOCABLE NOTICE OF BORROWING BY 10:00
A.M., NEW YORK CITY TIME, AT LEAST THREE BUSINESS DAYS PRIOR TO THE REQUESTED
CONVERSION DATE.  EACH OF THE CANADIAN BORROWERS MAY ELECT FROM TIME TO TIME TO
CONVERT CANADIAN PRIME LOANS TO BA LOANS BY DELIVERING TO THE CANADIAN
ADMINISTRATIVE AGENT AN IRREVOCABLE NOTICE OF BORROWING BY 12:00 (NOON), TORONTO
TIME, AT LEAST TWO BUSINESS DAYS PRIOR TO THE REQUESTED CONVERSION DATE.  EACH
OF THE CANADIAN BORROWERS MAY ELECT FROM TIME TO TIME TO CONVERT BA LOANS TO
CANADIAN PRIME LOANS BY DELIVERING TO THE CANADIAN ADMINISTRATIVE AGENT AN
IRREVOCABLE NOTICE OF BORROWING BY 12:00 (NOON), TORONTO TIME, AT LEAST ONE
BUSINESS DAY PRIOR TO THE REQUESTED CONVERSION DATE.  EXCEPT AS PROVIDED IN
SUBSECTION 6.12, TIIE RATE LOANS MAY NOT BE CONVERTED.  ANY SUCH NOTICE OF
BORROWING WITH RESPECT TO A CONVERSION TO ABR LOANS, U.S. BASE RATE LOANS,
CANADIAN PRIME LOANS, BA LOANS OR EUROCURRENCY LOANS SHALL SPECIFY:


 

(I)       THE BORROWING TO WHICH SUCH NOTICE OF BORROWING APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)      THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH NOTICE OF
BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

45

--------------------------------------------------------------------------------


 

(III)     WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING, A U.S. BASE
RATE BORROWING, A CANADIAN PRIME BORROWING, A BA BORROWING OR A EUROCURRENCY
BORROWING;

 

(IV)     IF THE RESULTING BORROWING IS A EUROCURRENCY BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”;
AND

 

(V)      IF THE RESULTING BORROWING IS A BA BORROWING, THE CONTRACT PERIOD TO BE
APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “CONTRACT PERIOD”.

 

Upon receipt of any such Notice of Borrowing, the Administrative Agent for the
Class of Commitments under which such Borrowing is being made shall promptly
notify each Lender thereof.  All or any part of outstanding Eurocurrency Loans,
ABR Loans, U.S. Base Rate Loans, Canadian Prime Loans and BA Loans may be
converted as provided herein, provided that (i) no Loan may be converted into a
Eurocurrency Loan or a BA Loan when any Event of Default has occurred and is
continuing and the applicable Administrative Agent has or the Required Lenders
for the Class of Commitments under which such Borrowing is being made have
determined that such a conversion is not appropriate, (ii) no Loan may be
converted into a Eurocurrency Loan after the date that is one month prior to the
Termination Date and (iii) no BA Loan may be converted on a day other than the
last day of the Contract Period applicable thereto.  This subsection 6.5 shall
not apply to Competitive Borrowings, which may not be converted or continued.

 


(B)   ANY EUROCURRENCY LOAN OR BA LOAN MAY BE CONTINUED AS SUCH UPON THE
EXPIRATION OF THE THEN CURRENT INTEREST PERIOD (OR CONTRACT PERIOD) WITH RESPECT
THERETO BY THE RELEVANT BORROWER DELIVERING TO THE APPLICABLE ADMINISTRATIVE
AGENT AN IRREVOCABLE NOTICE OF BORROWING BY 10:00 A.M., NEW YORK TIME (OR IN THE
CASE OF BA LOANS, 12:00 (NOON) TORONTO TIME), AT LEAST THREE BUSINESS DAYS PRIOR
TO THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD (OR CONTRACT PERIOD), IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” OR
“CONTRACT PERIOD”, AS APPLICABLE, SET FORTH IN SUBSECTION 1.1, OF THE LENGTH OF
THE NEXT INTEREST PERIOD (OR CONTRACT PERIOD) TO BE APPLICABLE TO SUCH LOANS,
PROVIDED THAT (I) NO EUROCURRENCY LOAN DENOMINATED IN DOLLARS OR BA LOAN MAY BE
CONTINUED AS SUCH AND NO EUROCURRENCY LOAN DENOMINATED IN A US/UK ALTERNATIVE
CURRENCY MAY BE CONTINUED FOR AN INTEREST PERIOD IN EXCESS OF ONE MONTH, IN EACH
CASE WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT FOR THE CLASS OF COMMITMENTS UNDER WHICH SUCH BORROWING IS
BEING MADE HAS OR THE REQUIRED LENDERS FOR THE CLASS OF COMMITMENTS UNDER WHICH
SUCH BORROWING IS BEING MADE HAVE DETERMINED THAT SUCH A CONTINUATION IS NOT
APPROPRIATE AND (II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE TERMINATION
DATE, NO EUROCURRENCY LOAN DENOMINATED IN DOLLARS OR BA LOAN MAY BE CONTINUED AS
SUCH AND THE INTEREST PERIOD WITH RESPECT TO ANY EUROCURRENCY LOAN MADE,
CONTINUED OR CONVERTED IN A US/UK ALTERNATIVE CURRENCY SHALL END ON THE
TERMINATION DATE.  UPON RECEIPT OF ANY SUCH NOTICE OF BORROWING, THE APPLICABLE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH APPLICABLE LENDER THEREOF.  IF
THE RELEVANT BORROWER FAILS TO DELIVER A TIMELY NOTICE OF

 

46

--------------------------------------------------------------------------------


 


BORROWING WITH RESPECT TO A EUROCURRENCY LOAN OR BA LOAN PRIOR TO THE END OF THE
INTEREST PERIOD OR CONTRACT PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH
BORROWING IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD OR
CONTRACT PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR BORROWING (UNLESS
SUCH BORROWING IS DENOMINATED IN A US/UK ALTERNATIVE CURRENCY, IN WHICH CASE
SUCH BORROWING SHALL BECOME DUE AND PAYABLE ON THE LAST DAY OF SUCH INTEREST
PERIOD) OR U.S. BASE RATE BORROWING (IN THE CASE OF A CANADIAN BORROWING
DENOMINATED IN DOLLARS) OR CANADIAN PRIME RATE LOAN (IN THE CASE OF A BA LOAN),
AS APPLICABLE.  SUBJECT TO SUBSECTION 6.12, EACH TIIE RATE LOAN SHALL
AUTOMATICALLY BE CONTINUED FOR SUCCESSIVE INTEREST PERIODS UNTIL THE TERMINATION
DATE UNLESS IT IS REPAID AS PROVIDED HEREIN.


 


6.6.  MINIMUM AMOUNTS AND MAXIMUM NUMBER OF BORROWINGS.  ALL BORROWINGS,
CONVERSIONS AND CONTINUATIONS OF EUROCURRENCY LOANS, BA LOANS AND TIIE RATE
LOANS HEREUNDER AND ALL SELECTIONS OF INTEREST PERIODS HEREUNDER SHALL BE IN
SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO THAT, AFTER GIVING EFFECT
THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF EACH EUROCURRENCY BORROWING, BA
BORROWING AND TIIE RATE BORROWING SHALL BE EQUAL TO THE BORROWING MINIMUM OR A
WHOLE MULTIPLE OF THE BORROWING MULTIPLE IN EXCESS THEREOF.


 


6.7.  INTEREST RATES AND PAYMENT DATES.  (A)  EACH EUROCURRENCY LOAN SHALL BEAR
INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT THERETO (I) IN
THE CASE OF A EUROCURRENCY LOAN (OTHER THAN A COMPETITIVE LOAN), AT A RATE PER
ANNUM EQUAL TO THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD PLUS THE THEN
APPLICABLE MARGIN OR (II) IN THE CASE OF A EUROCURRENCY COMPETITIVE LOAN, AT A
RATE PER ANNUM EQUAL TO THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD PLUS (OR
MINUS, AS APPLICABLE) THE COMPETITIVE LOAN MARGIN APPLICABLE TO SUCH LOAN.


 


(B)   EACH ABR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
ALTERNATE BASE RATE PLUS THE THEN APPLICABLE MARGIN.


 


(C)   EACH FIXED RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
FIXED RATE APPLICABLE TO SUCH LOAN.


 


(D)   (I)  EACH U.S. BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM
EQUAL TO THE U.S. BASE RATE PLUS THE THEN APPLICABLE MARGIN AND (II) EACH
CANADIAN PRIME LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
CANADIAN PRIME RATE PLUS THE THEN APPLICABLE MARGIN.


 


(E)   EACH CANADIAN BORROWER SHALL PAY TO EACH CANADIAN LENDER THAT ACCEPTS OR
ADVANCES A BA LOAN FOR SUCH BORROWER, AS A CONDITION OF AND AT THE TIME OF SUCH
ACCEPTANCE OR ADVANCE, A FEE AT THE RATE OF THE THEN APPLICABLE MARGIN
CALCULATED ON THE BASIS OF A YEAR OF 365 DAYS ON THE FACE AMOUNT AT MATURITY (IN
THE CASE OF A BANKERS’ ACCEPTANCE) OR THE PRINCIPAL AMOUNT (IN THE CASE OF A BA
EQUIVALENT LOAN) FOR THE PERIOD FROM AND INCLUDING THE DATE OF SUCH ACCEPTANCE
OR ADVANCE TO BUT EXCLUDING THE LAST DAY OF THE CONTRACT PERIOD (AN “ACCEPTANCE
FEE”).

 

47

--------------------------------------------------------------------------------


 


(F)   (I)  EACH TIIE RATE LOAN SHALL BEAR INTEREST FOR EACH DAY DURING EACH
INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL TO THE TIIE RATE
FOR SUCH INTEREST PERIOD PLUS THEN APPLICABLE MARGIN AND (II) EACH PESO BASE
RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE PESO BASE RATE
PLUS THE THEN APPLICABLE MARGIN;


 


(G)   IF ALL OR A PORTION OF (I) ANY PRINCIPAL OF ANY LOAN, (II) ANY INTEREST
PAYABLE THEREON, (III) ANY FACILITY FEE OR (IV) ANY OTHER AMOUNT PAYABLE
HEREUNDER (INCLUDING ACCEPTANCE FEES) SHALL NOT BE PAID WHEN DUE (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE), THE PRINCIPAL OF THE LOANS AND
ANY SUCH OVERDUE INTEREST, FACILITY FEE OR OTHER AMOUNT SHALL BEAR INTEREST AT A
RATE PER ANNUM WHICH IS (X) IN THE CASE OF PRINCIPAL, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SUBSECTION PLUS 2% OR (Y) IN THE CASE OF ANY SUCH OVERDUE INTEREST, FACILITY FEE
OR OTHER AMOUNT, THE RATE DESCRIBED IN PARAGRAPH (B) OF THIS SUBSECTION PLUS 2%,
IN EACH CASE FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH OVERDUE PRINCIPAL,
INTEREST, FACILITY FEE OR OTHER AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE
JUDGMENT).


 


(H)   INTEREST ON EACH LOAN (OTHER THAN A BA LOAN) SHALL BE PAYABLE IN ARREARS
ON EACH INTEREST PAYMENT DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO
PARAGRAPH (G) OF THIS SUBSECTION SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


(I)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT
SHALL A BORROWER BE OBLIGATED TO PAY INTEREST IN EXCESS OF THE MAXIMUM AMOUNT
WHICH IS CHARGEABLE UNDER APPLICABLE LAW.


 


6.8.  COMPUTATION OF INTEREST AND FEES.  (A)  FACILITY FEES, INTEREST ON
BORROWINGS DENOMINATED IN STERLING, INTEREST ON BORROWINGS DENOMINATED IN
DOLLARS (INCLUDING EACH SWINGLINE LOAN) AND CALCULATED BY REFERENCE TO THE PRIME
RATE, INTEREST ON CANADIAN PRIME BORROWINGS AND INTEREST ON PESO BASE RATE LOANS
SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE CASE MAY BE) DAY
YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED; AND, OTHERWISE, INTEREST SHALL BE
CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED.  ANY CHANGE IN THE INTEREST RATE ON A LOAN RESULTING FROM A CHANGE IN
THE ALTERNATE BASE RATE, THE U.S. BASE RATE, THE PESO BASE RATE OR THE
EUROCURRENCY RESERVE REQUIREMENTS SHALL BECOME EFFECTIVE AS OF THE OPENING OF
BUSINESS ON THE DAY ON WHICH SUCH CHANGE BECOMES EFFECTIVE.  THE APPLICABLE
ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE RELEVANT BORROWER
AND THE APPLICABLE LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF EACH SUCH
CHANGE IN INTEREST RATE.  ANY CHANGE IN THE APPLICABLE MARGIN OR APPLICABLE
FACILITY FEE RATE RESULTING FROM A CHANGE IN THE CREDIT RATING OF THE COMPANY
SHALL BECOME EFFECTIVE ON THE EARLIER OF (X) THE DATE UPON WHICH SUCH CHANGE IS
PUBLICLY ANNOUNCED BY THE RELEVANT RATING AGENCY AND (Y) THE DATE UPON WHICH THE
COMPANY PROVIDES TO THE GENERAL ADMINISTRATIVE AGENT REASONABLY SATISFACTORY
EVIDENCE OF SUCH CHANGE.


 


(B)   EACH DETERMINATION OF AN INTEREST RATE BY THE APPLICABLE ADMINISTRATIVE
AGENT PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND
BINDING ON THE BORROWERS AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE

 

48

--------------------------------------------------------------------------------


 


APPLICABLE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF ANY BORROWER, DELIVER
TO SUCH BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY SUCH ADMINISTRATIVE
AGENT IN DETERMINING ANY INTEREST RATE PURSUANT TO SUBSECTION 6.7(A).


 


(C)   FOR THE PURPOSES OF THE INTEREST ACT (CANADA) AND DISCLOSURE THEREUNDER,
WHENEVER ANY INTEREST OR ANY FEE TO BE PAID HEREUNDER OR IN CONNECTION HEREWITH
IS TO BE CALCULATED ON THE BASIS OF A 360-DAY YEAR, THE YEARLY RATE OF INTEREST
TO WHICH THE RATE USED IN SUCH CALCULATION IS EQUIVALENT IS THE RATE SO USED
MULTIPLIED BY THE ACTUAL NUMBER OF DAYS IN THE CALENDAR YEAR IN WHICH THE SAME
IS TO BE ASCERTAINED AND DIVIDED BY 360.  THE RATES OF INTEREST UNDER THIS
AGREEMENT ARE NOMINAL RATES, AND NOT EFFECTIVE RATES OR YIELDS.  THE PRINCIPLE
OF DEEMED REINVESTMENT OF INTEREST DOES NOT APPLY TO ANY INTEREST CALCULATION
UNDER THIS AGREEMENT.


 


(D)   IF ANY PROVISION OF THIS AGREEMENT WOULD OBLIGE EITHER CANADIAN BORROWER
TO MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT PAYABLE TO ANY LENDER IN AN
AMOUNT OR CALCULATED AT A RATE WHICH WOULD BE PROHIBITED BY LAW OR WOULD RESULT
IN A RECEIPT BY THAT LENDER OF “INTEREST” AT A “CRIMINAL RATE” (AS SUCH TERMS
ARE CONSTRUED UNDER THE CRIMINAL CODE (CANADA)), THEN, NOTWITHSTANDING SUCH
PROVISION, SUCH AMOUNT OR RATE SHALL BE DEEMED TO HAVE BEEN ADJUSTED WITH
RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR RATE OF INTEREST, AS THE CASE MAY
BE, AS WOULD NOT BE SO PROHIBITED BY LAW OR SO RESULT IN A RECEIPT BY THAT
LENDER OF “INTEREST” AT A “CRIMINAL RATE”, SUCH ADJUSTMENT TO BE EFFECTED, TO
THE EXTENT NECESSARY (BUT ONLY TO THE EXTENT NECESSARY), AS FOLLOWS:


 

(I)                     FIRSTLY, BY REDUCING THE AMOUNT OR RATE OF INTEREST
REQUIRED TO BE PAID BY SUCH CANADIAN BORROWER TO THE AFFECTED LENDER UNDER
SUBSECTION 6.7; AND

 

(II)                  THEREAFTER, BY REDUCING ANY FEES, COMMISSIONS, PREMIUMS
AND OTHER AMOUNTS REQUIRED TO BE PAID BY SUCH CANADIAN BORROWER TO THE AFFECTED
LENDER WHICH WOULD CONSTITUTE INTEREST FOR PURPOSES OF SECTION 347 OF THE
CRIMINAL CODE (CANADA).

 


6.9.  INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR TO THE FIRST DAY OF ANY
INTEREST PERIOD FOR A EUROCURRENCY BORROWING DENOMINATED IN ANY US/UK COMMITTED
CURRENCY:


 


(A)   THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWERS) THAT, BY
REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE
MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH
US/UK COMMITTED CURRENCY FOR SUCH INTEREST PERIOD, OR


 


(B)   THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
MAJORITY LENDERS (OR, IN THE CASE OF A EUROCURRENCY COMPETITIVE LOAN, THE LENDER
THAT IS REQUIRED TO MAKE SUCH LOAN) THAT THE ADJUSTED LIBO RATE DETERMINED OR TO
BE DETERMINED FOR SUCH US/UK COMMITTED CURRENCY FOR SUCH INTEREST PERIOD WILL
NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY
CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING
SUCH INTEREST PERIOD,


 

49

--------------------------------------------------------------------------------



 

the General Administrative Agent shall give telecopy or telephonic notice
thereof to the affected Borrower, the relevant Lenders and the Canadian
Administrative Agent or Mexican Administrative Agent, if applicable, as soon as
practicable thereafter.  If such notice is given with respect to Loans
denominated or to be denominated in a US/UK Alternative Currency, then (i) Loans
requested to be made on the first day of such Interest Period in such
US/UK Alternative Currency shall not be made and (ii) any outstanding Loans in
such US/UK Alternative Currency that were to be continued on the first day of
such Interest Period shall be repaid.  If such notice is given with respect to
Loans denominated or to be denominated in Dollars, then (A) any Eurocurrency
Loans denominated in Dollars and requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (B) any Loans denominated in Dollars
that were to have been converted on the first day of such Interest Period to
Eurocurrency Loans shall be continued as ABR Loans and (C) any outstanding
Eurocurrency Loans denominated in Dollars shall be converted, on the first day
of such Interest Period, to ABR Loans; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowing, then the other Types of
Borrowing shall be permitted.  Until such notice has been withdrawn by the
General Administrative Agent, no further Eurocurrency Loans shall be made or
continued as such in the affected US/UK Committed Currency, nor shall any
Borrower have the right to convert Loans to Eurocurrency Loans in the affected
US/UK Committed Currency.

 


6.10.  PRO RATA TREATMENT AND PAYMENTS.  (A)  OTHER THAN IN CONNECTION WITH
SWINGLINE LOANS, EACH BORROWING BY A BORROWER UNDER A CERTAIN CLASS OF
COMMITMENTS FROM THE LENDERS HOLDING SUCH CLASS OF COMMITMENTS, EACH PAYMENT BY
A BORROWER ON ACCOUNT OF ANY FACILITY FEE HEREUNDER RELATING TO SUCH CLASS OF
COMMITMENTS AND ANY REDUCTION OF SUCH COMMITMENTS OF THE LENDERS SHALL BE MADE
PRO RATA ACCORDING TO THE RESPECTIVE APPLICABLE PRO RATA PERCENTAGES. 
NOTWITHSTANDING THE FOREGOING, EACH CANADIAN LENDER AGREES THAT THE CANADIAN
ADMINISTRATIVE AGENT MAY, IN IS SOLE DISCRETION, INCREASE OR REDUCE ANY CANADIAN
LENDER’S PORTION OF A BA LOAN TO THE EXTENT PROVIDED IN SUBSECTION 6.19(A). 
EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY A BORROWER ON ACCOUNT OF PRINCIPAL
OF AND INTEREST ON THE LOANS COMPRISING A COMPETITIVE BORROWING OR A BORROWING
UNDER A CERTAIN CLASS OF COMMITMENTS SHALL BE MADE PRO RATA ACCORDING TO THE
RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF SUCH LOANS THEN HELD BY THE LENDERS
HOLDING SUCH COMPETITIVE BORROWING OR SUCH CLASS OF COMMITMENTS.  EXCEPT AS
PROVIDED IN SUBSECTION 14.17, ALL PAYMENTS HEREUNDER OF PRINCIPAL OR INTEREST IN
RESPECT OF ANY LOAN SHALL BE MADE IN THE CURRENCY OF SUCH LOAN.  ALL PAYMENTS IN
RESPECT OF REIMBURSEMENT OBLIGATIONS, INTEREST THEREON AND LETTER OF CREDIT
COMMISSIONS WITH RESPECT TO A LETTER OF CREDIT SHALL BE MADE IN THE CURRENCY OF
SUCH LETTER OF CREDIT.  ALL OTHER PAYMENTS HEREUNDER AND UNDER EACH OTHER LOAN
DOCUMENT SHALL BE MADE IN DOLLARS.  EXCEPT AS OTHERWISE SET FORTH HEREIN, ALL
PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY A BORROWER HEREUNDER, WHETHER ON
ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE WITHOUT SET
OFF, DEDUCTIONS OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 (NOON), LOCAL
TIME, ON THE DUE DATE THEREOF TO THE APPLICABLE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE APPLICABLE LENDERS, AT SUCH ADMINISTRATIVE AGENT’S OFFICE
SPECIFIED IN SUBSECTION 14.2, IN IMMEDIATELY AVAILABLE FUNDS.  THE APPLICABLE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO

 

50

--------------------------------------------------------------------------------


 


THE LENDERS HOLDING OBLIGATIONS ON ACCOUNT OF WHICH SUCH AMOUNTS WERE PAID
PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT HEREUNDER
BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL
BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, WITH RESPECT TO PAYMENTS
OF PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE
DURING SUCH EXTENSION.


 


(B)   UNLESS THE APPLICABLE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING UNDER A CERTAIN CLASS OF COMMITMENTS
THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS APPLICABLE
PRO RATA PERCENTAGE OF SUCH BORROWING AVAILABLE TO SUCH ADMINISTRATIVE AGENT,
SUCH ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT
AVAILABLE TO SUCH ADMINISTRATIVE AGENT, AND SUCH ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO SUCH
ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH
LENDER SHALL PAY TO SUCH ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO SUCH
ADMINISTRATIVE AGENT, AT (X) THE FEDERAL FUNDS EFFECTIVE RATE (IN THE CASE OF A
BORROWING IN DOLLARS) AND (Y) THE RATE REASONABLY DETERMINED BY THE APPLICABLE
ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH AMOUNT (IN THE CASE OF
A BORROWING IN AN ALTERNATIVE CURRENCY).   A CERTIFICATE OF THE APPLICABLE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS SUBSECTION 6.10 SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  IF SUCH LENDER’S APPLICABLE PRO RATA PERCENTAGE OF SUCH BORROWING IS NOT
MADE AVAILABLE TO THE APPLICABLE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN
THREE BUSINESS DAYS OF SUCH BORROWING DATE, SUCH ADMINISTRATIVE AGENT SHALL ALSO
BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM
APPLICABLE TO ABR LOANS HEREUNDER, ON DEMAND, FROM THE APPLICABLE BORROWER.  IF
SUCH LENDER PAYS SUCH AMOUNT TO SUCH ADMINISTRATIVE AGENT, THEN SUCH AMOUNT
SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


6.11.  ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE ADOPTION
OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
APPLICATION THEREOF MADE SUBSEQUENT TO THE DATE HEREOF SHALL MAKE IT UNLAWFUL
FOR ANY LENDER TO MAKE OR MAINTAIN EUROCURRENCY LOANS IN ANY US/UK COMMITTED
CURRENCY AS CONTEMPLATED BY THIS AGREEMENT, (A) THE COMMITMENT OF SUCH LENDER
HEREUNDER TO MAKE EUROCURRENCY LOANS IN SUCH US/UK COMMITTED CURRENCY OR
CONTINUE EUROCURRENCY LOANS IN SUCH US/UK COMMITTED CURRENCY AND, IF THE
AFFECTED CURRENCY IS DOLLARS, CONVERT ABR LOANS TO EUROCURRENCY LOANS, SHALL
FORTHWITH BE CANCELED AND (B) SUCH LENDER’S LOANS THEN OUTSTANDING AS
EUROCURRENCY LOANS, IF ANY, SHALL BE EITHER (I) CONVERTED AUTOMATICALLY TO ABR
LOANS (IF SUCH EUROCURRENCY LOANS WERE DENOMINATED IN DOLLARS) OR (II) REPAID ON
THE RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO
SUCH LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH
CONVERSION OR REPAYMENT OF A EUROCURRENCY LOAN OCCURS ON A DAY WHICH IS NOT THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE
APPLICABLE BORROWER SHALL PAY TO SUCH LENDER SUCH AMOUNTS, IF ANY, AS MAY BE
REQUIRED PURSUANT TO SUBSECTION 6.14.

 

51

--------------------------------------------------------------------------------


 


6.12.  REQUIREMENTS OF LAW.  (A)  IF THE ADOPTION OF OR ANY CHANGE IN ANY
REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE
BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF:


 

(I)                     SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY NOTE, ANY
EUROCURRENCY LOAN, ANY BA LOAN OR ANY TIIE RATE LOAN MADE BY IT, OR CHANGE THE
BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR
NON-EXCLUDED TAXES COVERED BY SUBSECTION 6.13 AND CHANGES IN THE RATE OF NET
INCOME TAXES OR FRANCHISE TAXES (IMPOSED IN LIEU OF NET INCOME TAXES) OF SUCH
LENDER);

 

(II)                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE,
SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY,
DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
SUCH LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE ADJUSTED
LIBO RATE, THE BA DISCOUNT RATE OR THE TIIE RATE HEREUNDER; OR

 

(III)               SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans, BA Loans or TIIE Rate Loans, as
applicable, or issuing or participating in Letters of Credit, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
applicable Borrower with respect to such Eurocurrency Loans, BA Loans or TIIE
Rate Loans, as applicable, or Letters of Credit shall promptly pay (or cause to
be paid to) such Lender such additional amount or amounts as will compensate
such Lender for such increased cost or reduced amount receivable.

 


(B)   IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW, IF COMPLIANCE THEREWITH IS A CUSTOMARY BANKING
PRACTICE) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF
SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH
CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR
IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE
(TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH
RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL,
THEN FROM TIME TO TIME, THE COMPANY (ON ITS OWN BEHALF OR ON BEHALF OF THE OTHER
BORROWERS) SHALL PROMPTLY PAY (OR CAUSE TO BE PAID) TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION.

 

52

--------------------------------------------------------------------------------


 


(C)   IF ANY LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO
THIS SUBSECTION 6.12, IT SHALL PROMPTLY NOTIFY THE COMPANY, THE GENERAL
ADMINISTRATIVE AGENT AND (IN THE CASE OF A CLAIM UNDER THIS SUBSECTION 6.12 ONLY
WITH RESPECT TO LOANS OWING BY OR LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF
ANY OTHER BORROWER) SUCH OTHER BORROWER OF THE EVENT BY REASON OF WHICH IT HAS
BECOME SO ENTITLED.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT
TO THIS SUBSECTION 6.12 SUBMITTED BY SUCH LENDER TO THE BORROWER OWING SUCH
AMOUNTS (WITH A COPY TO THE GENERAL ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR.  THE AGREEMENTS IN THIS SUBSECTION 6.12 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


 


6.13.  TAXES.  (A)  ALL PAYMENTS MADE BY THE BORROWERS UNDER THIS AGREEMENT AND
ANY NOTES SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING
FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER TAXES,
LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW OR
HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL
AUTHORITY, EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES (IMPOSED IN LIEU OF
NET INCOME TAXES) IMPOSED ON ANY ADMINISTRATIVE AGENT OR ANY LENDER AS A RESULT
OF A PRESENT OR FORMER CONNECTION BETWEEN ANY ADMINISTRATIVE AGENT OR SUCH
LENDER AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR
ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY
SUCH CONNECTION ARISING SOLELY FROM SUCH ADMINISTRATIVE AGENT OR SUCH LENDER
HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT
UNDER, OR ENFORCED, THIS AGREEMENT OR ANY NOTE).  IF ANY SUCH NON-EXCLUDED
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS
(“NON-EXCLUDED TAXES”) ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE TO
ANY ADMINISTRATIVE AGENT OR ANY LENDER HEREUNDER OR UNDER ANY NOTE, THE AMOUNTS
SO PAYABLE TO SUCH ADMINISTRATIVE AGENT OR SUCH LENDER SHALL BE INCREASED TO THE
EXTENT NECESSARY TO YIELD TO SUCH ADMINISTRATIVE AGENT OR SUCH LENDER (AFTER
PAYMENT OF ALL NON-EXCLUDED TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE
HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT, PROVIDED,
HOWEVER, THAT, EXCEPT AS CONTEMPLATED BY SUBSECTION 14.17, NO BORROWER SHALL BE
REQUIRED TO INCREASE ANY SUCH AMOUNTS PAYABLE TO ANY ADMINISTRATIVE AGENT OR ANY
LENDER WITH RESPECT TO (I) ANY WITHHOLDING TAX IMPOSED BY THE JURISDICTION OF
SUCH BORROWER THAT IS IN EFFECT AND WOULD APPLY TO AMOUNTS PAYABLE BY SUCH
BORROWER FROM AN OFFICE WITHIN SUCH JURISDICTION TO SUCH ADMINISTRATIVE AGENT OR
LENDER AT THE TIME SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT OR (II) ANY
WITHHOLDING TAX THAT IS ATTRIBUTABLE TO ANY ADMINISTRATIVE AGENT’S OR ANY
LENDER’S FAILURE TO COMPLY WITH SUBSECTION 6.13(B), IN THE CASE OF PAYMENTS BY
THE COMPANY, OR SUBSECTION 6.13(C), IN THE CASE OF PAYMENTS BY ANY OTHER
BORROWER.  WHENEVER ANY NON-EXCLUDED TAXES ARE PAYABLE BY A BORROWER, AS
PROMPTLY AS POSSIBLE THEREAFTER SUCH BORROWER SHALL SEND TO THE APPLICABLE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH LENDER, AS
THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY
SUCH BORROWER SHOWING PAYMENT THEREOF.  IF A BORROWER FAILS TO PAY ANY
NON-EXCLUDED TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO
REMIT TO THE APPLICABLE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER
REQUIRED DOCUMENTARY EVIDENCE, SUCH BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENTS AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY
BECOME

 

53

--------------------------------------------------------------------------------


 


PAYABLE BY ANY ADMINISTRATIVE AGENT OR ANY LENDER AS A RESULT OF ANY SUCH
FAILURE.  THE AGREEMENTS IN THIS SUBSECTION 6.13 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


 


(B)   EACH LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR A STATE THEREOF SHALL:


 

(I)                     DELIVER TO THE COMPANY AND THE GENERAL ADMINISTRATIVE
AGENT TWO DULY COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-8ECI, OR SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE;

 

(II)                  DELIVER TO THE COMPANY AND THE GENERAL ADMINISTRATIVE
AGENT TWO FURTHER COPIES OF ANY SUCH FORM OR CERTIFICATION ON OR BEFORE THE DATE
THAT ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE AND AFTER THE
OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY
DELIVERED BY IT TO THE COMPANY; AND

 

(III)               OBTAIN SUCH EXTENSIONS OF TIME FOR FILING AND COMPLETE SUCH
FORMS OR CERTIFICATIONS AS MAY REASONABLY BE REQUESTED BY THE COMPANY OR THE
ADMINISTRATIVE AGENTS;

 

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Company and the General
Administrative Agent.  Such Lender shall certify (i) that it is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes and (ii) that it is entitled to an exemption
from United States backup withholding tax.  Each Person that is not a United
States person (as defined in the Code) that shall become a Lender or a
Participant pursuant to subsection 14.6 shall, upon the effectiveness of the
related transfer and if otherwise required, provide all of the forms and
statements required pursuant to this subsection 6.13, provided that in the case
of a Participant, such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

 


(C)   EACH LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
NON-EXCLUDED TAXES IN THE UNITED KINGDOM (IF SUCH LENDER HOLDS A US/UK
COMMITMENT), CANADA (IF SUCH LENDER HOLDS A CANADIAN COMMITMENT) OR MEXICO (IF
SUCH LENDERS HOLDS A PESO COMMITMENT) SHALL DELIVER TO THE COMPANY AND THE
GENERAL ADMINISTRATIVE AGENT AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE
ENGLISH, CANADIAN OR MEXICAN LAW, AS THE CASE MAY BE, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE ENGLISH, CANADIAN OR MEXICAN
LAW, AS THE CASE MAY BE, OR REASONABLY REQUESTED BY THE COMPANY AS WILL PERMIT
PAYMENTS MADE BY A BORROWER UNDER THIS AGREEMENT AND ANY NOTE TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER HAS RECEIVED WRITTEN
NOTICE FROM THE COMPANY ADVISING IT OF THE AVAILABILITY OF SUCH EXEMPTION OR
REDUCTION.

 

54

--------------------------------------------------------------------------------


 


(D)   IF ANY LENDER OR ANY ADMINISTRATIVE AGENT SHALL RECEIVE A CREDIT OR REFUND
FROM A TAXING AUTHORITY WITH RESPECT TO, AND ACTUALLY RESULTING FROM, AN AMOUNT
OF NON-EXCLUDED TAXES ACTUALLY PAID TO OR ON BEHALF OF SUCH LENDER OR SUCH
ADMINISTRATIVE AGENT BY A BORROWER (A “TAX CREDIT”), SUCH LENDER OR
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY SUCH BORROWER OF SUCH TAX CREDIT.  IF
SUCH TAX CREDIT IS RECEIVED BY SUCH LENDER OR ADMINISTRATIVE AGENT IN THE FORM
OF CASH, SUCH LENDER SHALL PROMPTLY PAY TO SUCH BORROWER THE AMOUNT SO RECEIVED
WITH RESPECT TO THE TAX CREDIT.  IF SUCH TAX CREDIT IS NOT RECEIVED BY SUCH
LENDER OR ADMINISTRATIVE AGENT IN THE FORM OF CASH, SUCH LENDER OR
ADMINISTRATIVE AGENT SHALL PAY THE AMOUNT OF SUCH TAX CREDIT NOT LATER THAN THE
TIME PRESCRIBED BY APPLICABLE LAW FOR FILING THE RETURN (INCLUDING EXTENSIONS OF
TIME) FOR SUCH LENDER’S OR ADMINISTRATIVE AGENT’S TAXABLE PERIOD WHICH INCLUDES
THE PERIOD IN WHICH SUCH LENDER OR ADMINISTRATIVE AGENT RECEIVES THE ECONOMIC
BENEFIT OF SUCH TAX CREDIT.  IN ANY EVENT, THE AMOUNT OF ANY TAX CREDIT PAYABLE
BY A LENDER OR ADMINISTRATIVE AGENT TO A BORROWER PURSUANT TO THIS CLAUSE (D)
SHALL NOT EXCEED THE ACTUAL AMOUNT OF CASH REFUNDED TO, OR CREDITS RECEIVED AND
USABLE (IN ACCORDANCE WITH THE ACTUAL PRACTICES THEN IN USE BY SUCH LENDER OR
ADMINISTRATIVE AGENT) BY, SUCH LENDER OR ADMINISTRATIVE AGENT FROM A TAXING
AUTHORITY.  IN DETERMINING THE AMOUNT OF ANY TAX CREDIT, A LENDER OR
ADMINISTRATIVE AGENT MAY USE SUCH APPORTIONMENT AND ATTRIBUTION RULES AS SUCH
LENDER OR ADMINISTRATIVE AGENT CUSTOMARILY EMPLOYS IN ALLOCATING TAXES AMONG ITS
VARIOUS OPERATIONS AND INCOME SOURCES AND SUCH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.  EACH BORROWER FURTHER AGREES PROMPTLY TO RETURN TO A
LENDER OR ADMINISTRATIVE AGENT THE AMOUNT PAID TO SUCH BORROWER WITH RESPECT TO
A TAX CREDIT BY SUCH LENDER OR ADMINISTRATIVE AGENT IF SUCH LENDER OR
ADMINISTRATIVE AGENT IS REQUIRED TO REPAY, OR IS DETERMINED TO BE INELIGIBLE
FOR, A TAX CREDIT FOR SUCH AMOUNT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, EACH BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT (I) NEITHER
ANY ADMINISTRATIVE AGENT NOR ANY LENDER SHALL BE OBLIGATED TO PROVIDE SUCH
BORROWER WITH DETAILS OF THE TAX POSITION OF SUCH ADMINISTRATIVE AGENT OR SUCH
LENDER (AS THE CASE MAY BE) AND (II) SUCH BORROWER SHALL HAVE NO RIGHT TO
INSPECT ANY RECORDS (INCLUDING TAX RETURNS) OF SUCH ADMINISTRATIVE AGENT OR SUCH
LENDER (AS THE CASE MAY BE).


 


(E)   EACH CANADIAN LENDER AND THE CANADIAN ADMINISTRATIVE AGENT REPRESENTS AND
WARRANTS TO THE CANADIAN BORROWERS THAT AS OF THE DATE HEREOF THROUGH THE
EARLIER OF (I) THE TERMINATION DATE AND (II) THE CAM EXCHANGE DATE, IT IS A
CANADIAN RESIDENT (AS DEFINED IN SUBPARAGRAPH (A) OF THE DEFINITION OF CANADIAN
RESIDENT).  EACH CANADIAN LENDER AND THE CANADIAN ADMINISTRATIVE AGENT THAT IS
AN AUTHORIZED FOREIGN BANK AGREES THAT ANY INTEREST OR FEES TO BE PAID TO SUCH
CANADIAN LENDER AND THE CANADIAN ADMINISTRATIVE AGENT BY THE CANADIAN BORROWERS
HEREUNDER WILL BE PAID IN RESPECT OF SUCH CANADIAN LENDER AND THE CANADIAN
ADMINISTRATIVE AGENT’S CANADIAN BANKING BUSINESS.


 


6.14.  INDEMNITY.  EACH BORROWER AGREES TO INDEMNIFY EACH LENDER AND TO HOLD
EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR
INCUR AS A CONSEQUENCE OF (A) DEFAULT BY SUCH BORROWER IN MAKING A BORROWING OF,
CONVERSION INTO OR CONTINUATION OF EUROCURRENCY LOANS, BA LOANS OR TIIE RATE
LOANS AFTER SUCH BORROWER HAS GIVEN A NOTICE OF BORROWING REQUESTING THE SAME IN
ACCORDANCE

 

55

--------------------------------------------------------------------------------


 


WITH THE PROVISIONS OF THIS AGREEMENT, (B) DEFAULT BY SUCH BORROWER IN MAKING
ANY PREPAYMENT AFTER SUCH BORROWER HAS GIVEN A NOTICE THEREOF IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT, (C) THE MAKING BY SUCH BORROWER OF A
PREPAYMENT OF EUROCURRENCY LOANS, BA LOANS, TIIE RATE LOANS OR FIXED RATE LOANS
ON A DAY WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD OR CONTRACT PERIOD, AS
THE CASE MAY BE, WITH RESPECT THERETO OR (D) THE FAILURE TO BORROW ANY
COMPETITIVE LOAN AFTER ACCEPTING THE COMPETITIVE BID TO MAKE SUCH LOAN.  SUCH
INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (I) THE
AMOUNT OF INTEREST OR ACCEPTANCE FEES WHICH WOULD HAVE ACCRUED ON THE AMOUNT SO
PREPAID, OR NOT SO BORROWED, CONVERTED OR CONTINUED, FOR THE PERIOD FROM THE
DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO BORROW, CONVERT OR CONTINUE TO THE
LAST DAY OF SUCH INTEREST PERIOD OR CONTRACT PERIOD, AS THE CASE MAY BE (OR, IN
THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, THE INTEREST PERIOD OR
CONTRACT PERIOD, AS THE CASE MAY BE, THAT WOULD HAVE COMMENCED ON THE DATE OF
SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR SUCH LOANS
PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE APPLICABLE MARGIN INCLUDED THEREIN,
IF ANY) OVER (II) THE AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY SUCH
LENDER) WHICH WOULD HAVE ACCRUED TO SUCH LENDER ON SUCH AMOUNT BY PLACING SUCH
AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING BANKS IN THE INTERBANK
EURODOLLAR MARKET.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


6.15.  CHANGE OF LENDING OFFICE.  EACH LENDER AND ADMINISTRATIVE AGENT AGREES
THAT IF IT MAKES ANY DEMAND FOR PAYMENT UNDER SUBSECTION 6.12 OR ANY BORROWER IS
REQUIRED TO PAY NON-EXCLUDED TAXES UNDER SUBSECTION 6.13(A), OR IF ANY ADOPTION
OR CHANGE OF THE TYPE DESCRIBED IN SUBSECTION 6.11 SHALL OCCUR WITH RESPECT TO
IT, IT WILL USE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND
LEGAL AND REGULATORY RESTRICTIONS AND SO LONG AS SUCH EFFORTS WOULD NOT BE
DISADVANTAGEOUS TO IT, AS DETERMINED IN ITS GOOD FAITH DISCRETION) TO DESIGNATE
A DIFFERENT LENDING OFFICE IF THE MAKING OF SUCH A DESIGNATION WOULD REDUCE OR
OBVIATE THE NEED FOR A BORROWER TO MAKE PAYMENTS OR PAY NON-EXCLUDED TAXES UNDER
SUBSECTION 6.12 OR 6.13(A), OR WOULD ELIMINATE OR REDUCE THE EFFECT OF ANY
ADOPTION OR CHANGE DESCRIBED IN SUBSECTION 6.11.


 


6.16.  ADDITIONAL ACTION IN CERTAIN EVENTS.  (A)  IN THE EVENT THAT ANY EVENT OR
CONDITION DESCRIBED IN SUBSECTION 6.11, 6.12 OR 6.13(A) HAS OCCURRED AND IS
CONTINUING THAT INCREASES THE COST TO A BORROWER OF THE LOANS BY ANY LENDER, THE
COMPANY MAY (AFTER PAYING, OR CAUSING THE APPLICABLE BORROWER TO PAY, ANY
ACCRUED AMOUNTS REQUIRED TO BE PAID PURSUANT TO SUBSECTION 6.11, 6.12 OR 6.13(A)
HEREOF, AS THE CASE MAY BE, FOR THE PERIOD PRIOR TO THE TAKING OF SUCH ACTION)
REQUIRE ANY LENDER SO AFFECTED BY SUCH EVENT OR CONDITION TO TRANSFER OR ASSIGN,
IN WHOLE (BUT NOT IN PART), WITHOUT RECOURSE, ITS COMMITMENTS AND LOANS
HEREUNDER IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 14.6(C) (OTHER THAN
ANY OUTSTANDING COMPETITIVE LOANS HELD BY IT AND ANY AND ALL RIGHTS AND
INTERESTS RELATED THERETO) TO ONE OR MORE ASSIGNEES (WHICH NEED NOT BE EXISTING
LENDERS HEREUNDER, BUT WHICH MAY NOT REQUEST PAYMENT FROM SUCH BORROWER OF ANY
SUCH AMOUNTS ON ACCOUNT OF THE SAME EVENT OR CONDITION WHICH AFFECTS THE
ASSIGNING LENDER) IDENTIFIED TO IT BY THE COMPANY.

 

56

--------------------------------------------------------------------------------


 


(B)   IN THE EVENT THAT ANY LENDER SHALL FAIL TO EXECUTE AND DELIVER ANY
AMENDMENT, SUPPLEMENT OR MODIFICATION HERETO REQUESTED BY THE COMPANY, THE
COMPANY MAY (WITHIN 30 DAYS FOLLOWING THE REQUESTED RESPONSE DATE FOR SUCH
AMENDMENT, SUPPLEMENT OR MODIFICATION) REQUIRE SUCH LENDER TO TRANSFER OR
ASSIGN, IN WHOLE (BUT NOT IN PART), WITHOUT RECOURSE, ITS COMMITMENTS AND LOANS
HEREUNDER IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 14.6(C) (OTHER THAN
ANY OUTSTANDING COMPETITIVE LOANS HELD BY IT AND ANY AND ALL RIGHTS AND
INTERESTS RELATED THERETO) TO ONE OR MORE ASSIGNEES (WHICH NEED NOT BE EXISTING
LENDERS HEREUNDER, BUT WHICH MUST BE WILLING TO EXECUTE AND DELIVER SUCH
AMENDMENT, SUPPLEMENT OR MODIFICATION) IDENTIFIED TO IT BY THE COMPANY.


 


(C)   NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION 6.16, NO
LENDER SHALL BE REQUIRED TO ASSIGN ALL OR ANY PORTION OF ITS COMMITMENTS AND
LOANS PURSUANT TO THIS SUBSECTION 6.16 UNLESS AND UNTIL SUCH LENDER SHALL HAVE
RECEIVED FROM SUCH ASSIGNEES ONE OR MORE PAYMENTS WHICH, IN AN AGGREGATE, ARE AT
LEAST EQUAL TO THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS OWING TO
SUCH LENDER (OTHER THAN COMPETITIVE LOANS THAT ARE NOT ASSIGNED) AND ALL ACCRUED
INTEREST, FEES AND OTHER AMOUNTS OWING ON ACCOUNT OF SUCH LOANS AND
COMMITMENTS.  ANY ASSIGNMENT MADE PURSUANT TO THIS SUBSECTION 6.16 SHALL
CONSTITUTE A PREPAYMENT FOR PURPOSES OF, AND SHALL BE SUBJECT TO THE PROVISIONS
OF, SUBSECTION 6.14.


 


6.17.  EXTENSION OF COMMITMENTS.  (A)  UPON PRIOR WRITTEN NOTICE (AN “EXTENSION
NOTICE”) TO THE GENERAL ADMINISTRATIVE AGENT DELIVERED NOT LESS THAN 60 DAYS NOR
MORE THAN 90 DAYS PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE, THE
COMPANY MAY REQUEST THAT THE LENDERS AGREE TO EXTEND THE TERMINATION DATE TO A
DATE NO LATER THAN 12 MONTHS AFTER THE INITIAL TERMINATION DATE, AS SPECIFIED IN
SUCH EXTENSION NOTICE (THE “EXTENSION PERIOD”), PROVIDED, THAT (I) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE DATE OF THE
EXTENSION NOTICE OR THE INITIAL TERMINATION DATE AND (II) THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN SECTION 7 SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON THE DATE OF SUCH EXTENSION NOTICE AND THE INITIAL
TERMINATION DATE, AND (III) THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE, DATED THE INITIAL TERMINATION DATE AND SIGNED BY A RESPONSIBLE
OFFICER OF EACH BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS PRECEDENT
SET FORTH IN CLAUSES (I) AND (II) OF THIS PARAGRAPH (A).


 


(B)   THE EFFECTIVENESS OF ANY EXTENSION PERIOD SHALL REQUIRE THE PRIOR WRITTEN
CONSENT OF EACH LENDER AND EACH ADMINISTRATIVE AGENT.  THE GENERAL
ADMINISTRATIVE AGENT SHALL PROMPTLY FURNISH A COPY OF THE EXTENSION NOTICE TO
EACH LENDER, AND SHALL REQUEST THAT EACH LENDER EITHER AGREE TO SUCH EXTENSION
OR NOT AGREE THERETO (SOLELY WITHIN THE DISCRETION OF SUCH LENDER) WITHIN 30
DAYS OF DELIVERY TO SUCH LENDER OF THE EXTENSION NOTICE.  ANY LENDER THAT SHALL
NOT HAVE AGREED TO SUCH EXTENSION REQUEST WITHIN SUCH TIME PERIOD SHALL BE
DEEMED TO HAVE REJECTED SUCH REQUEST.  ANY LENDER THAT SHALL HAVE REJECTED SUCH
REQUEST (OR THAT SHALL BE DEEMED TO HAVE REJECTED SUCH REQUEST) SHALL BE SUBJECT
TO THE MANDATORY ASSIGNMENT PROVISIONS OF SUBSECTION 6.16(B).

 

57

--------------------------------------------------------------------------------


 


6.18.  INCREMENTAL COMMITMENTS.  (A)  THE COMPANY MAY, BY WRITTEN NOTICE TO THE
GENERAL ADMINISTRATIVE AGENT FROM TIME TO TIME, REQUEST THAT THE TOTAL US/UK
COMMITMENTS BE INCREASED; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH INCREASE
SHALL NOT EXCEED $150,000,000.  SUCH NOTICE SHALL SET FORTH THE AMOUNT OF THE
REQUESTED INCREASE IN THE US/UK COMMITMENTS (WHICH SHALL BE IN MINIMUM
INCREMENTS OF $10,000,000) AND THE DATE ON WHICH SUCH INCREASE IS REQUESTED TO
BECOME EFFECTIVE (WHICH SHALL BE NOT LESS THAN 10 BUSINESS DAYS NOR MORE THAN 60
DAYS AFTER THE DATE OF SUCH NOTICE AND WHICH, IN ANY EVENT, MUST BE ON OR PRIOR
TO THE TERMINATION DATE), AND SHALL OFFER EACH US/UK LENDER THE OPPORTUNITY TO
INCREASE ITS US/UK COMMITMENT BY ITS PRO RATA PERCENTAGE OF THE PROPOSED
INCREASED AMOUNT.  THE GENERAL ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER
NOTICE OF THE COMPANY’S REQUESTED INCREASE IN THE US/UK COMMITMENTS TO EACH
US/UK LENDER.  EACH US/UK LENDER SHALL, BY NOTICE TO THE GENERAL ADMINISTRATIVE
AGENT GIVEN NOT MORE THAN 10 DAYS AFTER THE DATE OF THE GENERAL ADMINISTRATIVE
AGENT’S NOTICE, EITHER AGREE TO INCREASE ITS US/UK COMMITMENT BY ALL OR A
PORTION OF THE OFFERED AMOUNT (EACH LENDER SO AGREEING BEING AN “INCREASING
LENDER”) OR DECLINE TO INCREASE ITS US/UK COMMITMENT (AND ANY LENDER THAT DOES
NOT DELIVER SUCH A NOTICE WITHIN SUCH PERIOD OF 10 DAYS SHALL BE DEEMED TO HAVE
DECLINED TO INCREASE ITS US/UK COMMITMENT) (EACH LENDER SO DECLINING OR BEING
DEEMED TO HAVE DECLINED BEING A “NON-INCREASING LENDER”).  IN THE EVENT THAT, ON
THE 10TH DAY AFTER THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE DELIVERED SUCH
NOTICE, THE US/UK LENDERS SHALL HAVE AGREED PURSUANT TO THE PRECEDING SENTENCE
TO INCREASE THEIR US/UK COMMITMENTS BY AN AGGREGATE AMOUNT LESS THAN THE
INCREASE IN THE US/UK COMMITMENTS REQUESTED BY THE COMPANY, THE COMPANY MAY
ARRANGE FOR ONE OR MORE BANKS OR OTHER ENTITIES (ANY SUCH BANK OR OTHER ENTITY
BEING CALLED AN “AUGMENTING LENDER”), WHICH MAY INCLUDE ANY LENDER, TO EXTEND
US/UK COMMITMENTS OR INCREASE THEIR EXISTING US/UK COMMITMENTS IN AN AGGREGATE
AMOUNT EQUAL TO THE UNSUBSCRIBED AMOUNT; PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, NO PERSON SHALL BECOME A LENDER AND NO LENDER’S US/UK COMMITMENT
SHALL INCREASE PURSUANT TO THIS SUBSECTION 6.18 WITHOUT THE PRIOR WRITTEN
CONSENT OF THE GENERAL ADMINISTRATIVE AGENT (WHICH SHALL NOT BE UNREASONABLY
WITHHELD).  THE US/UK BORROWERS AND EACH AUGMENTING LENDER SHALL EXECUTE ALL
SUCH DOCUMENTATION AS THE GENERAL ADMINISTRATIVE AGENT SHALL REASONABLY SPECIFY
TO EVIDENCE ITS US/UK COMMITMENT AND/OR ITS STATUS AS A LENDER HEREUNDER.  ANY
INCREASE IN THE US/UK COMMITMENTS MAY BE MADE IN AN AMOUNT WHICH IS LESS THAN
THE INCREASE REQUESTED BY THE COMPANY IF THE COMPANY IS UNABLE TO ARRANGE FOR,
OR CHOOSES NOT TO ARRANGE FOR, AUGMENTING LENDERS.


 


(B)   EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE GENERAL ADMINISTRATIVE
AGENT MAY TAKE ANY AND ALL ACTIONS AS MAY BE REASONABLY NECESSARY TO ENSURE
THAT, AFTER GIVING EFFECT TO ANY INCREASE IN THE US/UK COMMITMENTS PURSUANT TO
THIS SUBSECTION 6.18, THE OUTSTANDING US/UK LOANS (IF ANY) ARE HELD BY THE US/UK
LENDERS IN ACCORDANCE WITH THEIR NEW PRO RATA PERCENTAGES.  THIS MAY BE
ACCOMPLISHED AT THE DISCRETION OF THE GENERAL ADMINISTRATIVE AGENT (I) BY
REQUIRING THE OUTSTANDING US/UK LOANS TO BE PREPAID WITH THE PROCEEDS OF NEW
US/UK LOANS, (II) BY CAUSING NON-INCREASING LENDERS TO ASSIGN PORTIONS OF THEIR
OUTSTANDING US/UK LOANS TO INCREASING LENDERS AND AUGMENTING LENDERS OR (III) BY
ANY COMBINATION OF THE FOREGOING.  ANY

 

58

--------------------------------------------------------------------------------


 


PREPAYMENT OR ASSIGNMENT DESCRIBED IN THIS PARAGRAPH (B) SHALL BE SUBJECT TO
SUBSECTION 6.14, BUT OTHERWISE WITHOUT PREMIUM OR PENALTY.


 


(C)   NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE TOTAL US/UK COMMITMENTS
SHALL BECOME EFFECTIVE UNDER THIS SUBSECTION 6.18 UNLESS, (I) ON THE DATE OF
SUCH INCREASE, THE CONDITIONS SET FORTH IN SUBSECTION 8.2 SHALL BE SATISFIED AND
THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT
EFFECT DATED SUCH DATE AND EXECUTED BY THE CHIEF FINANCIAL OFFICER OF THE
COMPANY AND (II) THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (WITH
SUFFICIENT COPIES FOR EACH OF THE INCREASING LENDERS AND AUGMENTING LENDERS)
SUCH CUSTOMARY CLOSING DOCUMENTATION AS THE GENERAL ADMINISTRATIVE AGENT SHALL
HAVE REASONABLY REQUESTED.


 


6.19.  BANKERS’ ACCEPTANCES.  (A)  THE CANADIAN ADMINISTRATIVE AGENT, PROMPTLY
FOLLOWING RECEIPT OF A NOTICE OF BORROWING REQUESTING BA LOANS, SHALL ADVISE
EACH APPLICABLE CANADIAN LENDER OF THE FACE OR PRINCIPAL AMOUNT AND TERM OF EACH
BA LOAN TO BE ACCEPTED (AND PURCHASED) OR ADVANCED BY IT.  THE AGGREGATE FACE OR
PRINCIPAL AMOUNT OF BA LOANS TO BE ACCEPTED OR ADVANCED BY A CANADIAN LENDER
SHALL BE DETERMINED BY THE CANADIAN ADMINISTRATIVE AGENT BY REFERENCE TO THAT
CANADIAN LENDER’S APPLICABLE PRO RATA PERCENTAGE OF THE ISSUE OR ADVANCE OF BA
LOANS, EXCEPT THAT THE AGGREGATE FACE AMOUNT OF BANKERS’ ACCEPTANCES TO BE
ACCEPTED BY THE APPLICABLE CANADIAN LENDERS SHALL BE INCREASED OR REDUCED BY THE
CANADIAN ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION AS MAY BE NECESSARY TO
ENSURE THAT THE FACE AMOUNT OF THE BANKERS’ ACCEPTANCE TO BE ACCEPTED BY EACH
APPLICABLE CANADIAN LENDER WOULD BE C$100,000 OR A WHOLE MULTIPLE THEREOF.  FOR
GREATER CERTAINTY, THE FOREGOING REQUIREMENT FOR A MINIMUM FACE AMOUNT AND A
WHOLE MULTIPLE OF C$100,000 SHALL NOT APPLY TO BA EQUIVALENT LOANS.


 


(B)   ON THE DATE SPECIFIED IN A NOTICE OF BORROWING ON WHICH A BA LOAN IS TO BE
MADE, THE CANADIAN ADMINISTRATIVE AGENT SHALL ADVISE THE REQUESTING CANADIAN
BORROWER AS TO THE CANADIAN ADMINISTRATIVE AGENT’S DETERMINATION OF THE BA
DISCOUNT RATE FOR THE BA LOANS TO BE PURCHASED OR ADVANCED, AS THE CASE MAY BE.


 


(C)   THE REQUESTING CANADIAN BORROWER SHALL ISSUE AND EACH CANADIAN LENDER
SHALL ACCEPT AND SUBSEQUENTLY PURCHASE THE BANKERS’ ACCEPTANCE ACCEPTED BY IT AT
THE APPLICABLE BA DISCOUNT RATE.  SUBJECT TO CLAUSE (D) BELOW, EACH CANADIAN
LENDER SHALL PROVIDE THE CANADIAN ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
REQUESTING CANADIAN BORROWER, THE BA DISCOUNT PROCEEDS LESS THE ACCEPTANCE FEE
PAYABLE BY SUCH CANADIAN BORROWER WITH RESPECT TO THE BANKERS’ ACCEPTANCE.


 


(D)   IN THE EVENT THE REQUESTING CANADIAN BORROWER REQUESTS A CONTINUATION OF
BA LOANS FOR A FURTHER INTEREST PERIOD, OR REQUESTS CONVERSION FROM CANADIAN
PRIME LOANS INTO BA LOANS IN ACCORDANCE WITH SUBSECTION 6.5, THE CANADIAN
ADMINISTRATIVE AGENT SHALL MAKE ARRANGEMENTS SATISFACTORY TO IT TO ENSURE THE BA
DISCOUNT PROCEEDS FROM THE REPLACEMENT BA LOANS ARE APPLIED TO REPAY THE FACE
AMOUNT OF THE MATURING BA LOANS OR THE PRINCIPAL AMOUNT OF SUCH LOANS TO BE
CONVERTED (THE “MATURING AMOUNT”) AND THE REQUESTING CANADIAN BORROWER SHALL
CONCURRENTLY PAY TO THE

 

59

--------------------------------------------------------------------------------


 


CANADIAN ADMINISTRATIVE AGENT ANY POSITIVE DIFFERENCE BETWEEN THE MATURING
AMOUNT AND SUCH BA DISCOUNT PROCEEDS.


 


(E)   EACH CANADIAN LENDER MAY FROM TIME TO TIME HOLD, SELL, REDISCOUNT OR
OTHERWISE DISPOSE OF ANY OR ALL BANKERS’ ACCEPTANCES ACCEPTED AND PURCHASED BY
IT.


 


(F)   IN ORDER TO FACILITATE THE ISSUANCE OF BANKERS’ ACCEPTANCES PURSUANT TO
THIS AGREEMENT, EACH CANADIAN BORROWER HEREBY AUTHORIZES EACH OF THE CANADIAN
LENDERS, AND APPOINTS EACH OF THE CANADIAN LENDERS AS SUCH CANADIAN BORROWER’S
ATTORNEY, TO COMPLETE, SIGN AND ENDORSE DRAFTS OR DEPOSITORY BILLS (AS DEFINED
IN THE DEPOSITORY BILLS AND NOTES ACT (CANADA) (EACH SUCH EXECUTED DRAFT OR BILL
BEING HEREIN REFERRED TO AS A “DRAFT”) ON ITS BEHALF IN HANDWRITTEN FORM OR BY
FACSIMILE OR MECHANICAL SIGNATURE OR OTHERWISE IN ACCORDANCE WITH THE APPLICABLE
NOTICE OF BORROWING AND, ONCE SO COMPLETED, SIGNED AND ENDORSED TO ACCEPT THEM
AS BANKERS’ ACCEPTANCES UNDER THIS AGREEMENT AND THEN IF APPLICABLE, PURCHASE,
DISCOUNT OR NEGOTIATE SUCH BANKERS’ ACCEPTANCES IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT.  DRAFTS SO COMPLETED, SIGNED, ENDORSED AND
NEGOTIATED ON BEHALF OF THE CANADIAN BORROWERS BY A CANADIAN LENDER SHALL BIND
THE CANADIAN BORROWERS AS FULLY AND EFFECTIVELY AS IF SO PERFORMED BY A
RESPONSIBLE OFFICER OF THE CANADIAN BORROWERS.  EACH DRAFT OF A BANKERS’
ACCEPTANCE COMPLETED, SIGNED OR ENDORSED BY A CANADIAN LENDER SHALL MATURE ON
THE LAST DAY OF THE TERM THEREOF.  ALL BANKERS’ ACCEPTANCES TO BE ACCEPTED BY A
PARTICULAR CANADIAN LENDER SHALL, AT THE OPTION OF SUCH CANADIAN LENDER, BE
ISSUED IN THE FORM OF DEPOSITORY BILLS MADE PAYABLE ORIGINALLY TO AND DEPOSITED
WITH THE DEPOSITORY FOR SECURITIES LIMITED PURSUANT TO THE DEPOSITORY BILLS AND
NOTES ACT (CANADA).


 


(G)   ANY DRAFTS TO BE USED FOR BANKERS’ ACCEPTANCES WHICH ARE HELD BY A
CANADIAN LENDER SHALL BE HELD IN SAFEKEEPING WITH THE SAME DEGREE OF CARE AS IF
THEY WERE SUCH CANADIAN LENDER’S OWN PROPERTY BEING KEPT AT THE PLACE AT WHICH
THEY ARE TO BE HELD.  EACH CANADIAN BORROWER MAY, BY WRITTEN NOTICE TO THE
CANADIAN ADMINISTRATIVE AGENT, DESIGNATE PERSONS OTHER THAN RESPONSIBLE OFFICERS
AUTHORIZED TO GIVE THE CANADIAN ADMINISTRATIVE AGENT INSTRUCTIONS REGARDING THE
MANNER IN WHICH DRAFTS ARE TO BE COMPLETED AND THE TIMES AT WHICH THEY ARE TO BE
ISSUED; PROVIDED, HOWEVER, THAT RECEIPT BY THE CANADIAN ADMINISTRATIVE AGENT OF
A NOTICE OF BORROWING REQUESTING AN ADVANCE OR CONTINUATION INTO BANKERS’
ACCEPTANCES SHALL BE DEEMED TO BE SUFFICIENT AUTHORITY FROM RESPONSIBLE OFFICERS
OR SUCH DESIGNATED PERSONS FOR EACH OF THE CANADIAN LENDERS TO COMPLETE, AND
ISSUE DRAFTS IN ACCORDANCE WITH SUCH NOTICE.  NONE OF THE CANADIAN
ADMINISTRATIVE AGENT OR THE CANADIAN LENDERS NOR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES OR REPRESENTATIVES SHALL BE LIABLE FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER THIS SUBSECTION 6.19(G) EXCEPT
FOR THEIR OWN RESPECTIVE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY
A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(H)   THE CANADIAN BORROWERS WAIVE PRESENTMENT FOR PAYMENT AND ANY OTHER DEFENSE
TO THE PAYMENT OF ANY AMOUNTS DUE TO A CANADIAN LENDER IN RESPECT OF A BANKERS’
ACCEPTANCE ACCEPTED AND PURCHASED BY IT PURSUANT TO THIS AGREEMENT WHICH MIGHT
EXIST SOLELY BY REASON OF THE BANKERS’ ACCEPTANCE BEING HELD, AT THE MATURITY

 

60

--------------------------------------------------------------------------------


 


THEREOF, BY SUCH CANADIAN LENDER IN ITS OWN RIGHT AND THE CANADIAN BORROWERS
AGREE NOT TO CLAIM ANY DAYS OF GRACE IF SUCH CANADIAN LENDER AS HOLDER SUES A
CANADIAN BORROWER ON THE BANKERS’ ACCEPTANCE FOR PAYMENT OF THE AMOUNT PAYABLE
BY SUCH CANADIAN BORROWER THEREUNDER.  EACH BANKERS’ ACCEPTANCE SHALL MATURE AND
THE FACE AMOUNT THEREOF SHALL BE DUE AND PAYABLE ON THE LAST DAY OF THE CONTRACT
PERIOD APPLICABLE THERETO.


 


(I)   WHENEVER A CANADIAN BORROWER REQUESTS A LOAN UNDER THIS AGREEMENT BY WAY
OF BANKERS’ ACCEPTANCES, EACH NON-ACCEPTANCE LENDER SHALL, IN LIEU OF ACCEPTING
A BANKERS’ ACCEPTANCE, MAKE A BA EQUIVALENT LOAN BY WAY OF DISCOUNT NOTE IN AN
AMOUNT EQUAL TO THE NON-ACCEPTANCE LENDER’S PRO RATA PERCENTAGE OF THE BA LOAN. 
ALL TERMS OF THIS AGREEMENT APPLICABLE TO BANKERS’ ACCEPTANCES AND DRAFTS SHALL
APPLY EQUALLY TO DISCOUNT NOTES EVIDENCING BA EQUIVALENT LOANS WITH SUCH CHANGES
AS MAY IN THE CONTEXT BE NECESSARY.  FOR GREATER CERTAINTY:


 

(I)                     THE TERM OF A DISCOUNT NOTE SHALL BE THE SAME AS THE
CONTRACT PERIOD FOR BANKERS’ ACCEPTANCES ACCEPTED ON THE SAME DATE OF THE
BORROWING IN RESPECT OF THE SAME BA LOAN;

 

(II)                  AN ACCEPTANCE FEE WILL BE PAYABLE IN RESPECT OF A DISCOUNT
NOTE AND SHALL BE CALCULATED AT THE SAME RATE AND IN THE SAME MANNER AS THE
ACCEPTANCE FEE IN RESPECT OF A BANKERS’ ACCEPTANCE; AND

 

(III)               THE PROCEEDS FROM A BA EQUIVALENT LOAN SHALL BE EQUAL TO THE
BA DISCOUNT PROCEEDS OF THE DISCOUNT NOTE.

 


(J)   IN THE EVENT THAT THE CANADIAN ADMINISTRATIVE AGENT SHALL HAVE REASONABLY
DETERMINED (WHICH DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE
FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO) THAT THERE DOES NOT
EXIST A NORMAL MARKET IN CANADA FOR THE PURCHASE AND SALE OF BANKERS’
ACCEPTANCES, THEN, AND IN ANY SUCH EVENT, THE CANADIAN ADMINISTRATIVE AGENT
SHALL WITHIN A REASONABLE TIME THEREAFTER GIVE NOTICE (IF BY TELEPHONE CONFIRMED
IN WRITING) TO THE CANADIAN BORROWERS AND EACH OF THE CANADIAN LENDERS OF SUCH
DETERMINATION.  THEREAFTER BA LOANS SHALL NO LONGER BE AVAILABLE UNTIL SUCH TIME
AS THE CANADIAN ADMINISTRATIVE AGENT NOTIFIES THE CANADIAN BORROWERS AND THE
CANADIAN LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE BY THE
CANADIAN ADMINISTRATIVE AGENT NO LONGER EXIST (WHICH NOTICE THE CANADIAN
ADMINISTRATIVE AGENT AGREES TO GIVE AT SUCH TIME WHEN SUCH CIRCUMSTANCES NO
LONGER EXIST), AND ANY NOTICE OF BORROWING GIVEN BY A CANADIAN BORROWER WITH
RESPECT TO BA LOANS THAT HAVE NOT YET BEEN INCURRED SHALL BE DEEMED RESCINDED BY
SUCH CANADIAN BORROWER.  ANY MATURING BA LOANS SHALL THEREAFTER, AND UNTIL
CONTRARY NOTICE IS PROVIDED BY THE CANADIAN ADMINISTRATIVE AGENT, BE CONTINUED
AS A CANADIAN PRIME LOAN.


 


6.20.  PESO COMMITMENTS.  (A)  FOLLOWING (I) THE ACCESSION TO THIS AGREEMENT BY
THE MEXICAN BORROWER AND (II) THE APPOINTMENT BY THE COMPANY OF A MEXICAN
ADMINISTRATIVE AGENT WHO AGREES TO ACT AS SUCH AND TO BECOME A PARTY TO THIS
AGREEMENT AS SUCH, THE COMPANY MAY, BY WRITTEN NOTICE TO THE GENERAL
ADMINISTRATIVE AGENT AND THE MEXICAN ADMINISTRATIVE AGENT, REQUEST THAT THE PESO
COMMITMENT BE INCREASED AND THE US/UK COMMITMENTS BE DECREASED IN A
CORRESPONDING AMOUNT;

 

61

--------------------------------------------------------------------------------


 


PROVIDED THAT THAT AGGREGATE AMOUNT OF SUCH INCREASE (AND CORRESPONDING
DECREASE) SHALL NOT EXCEED $25,000,000.  SUCH NOTICE SHALL SET FORTH THE AMOUNT
OF THE REQUESTED INCREASE IN THE PESO COMMITMENTS (WHICH SHALL BE IN MINIMUM
INCREMENTS OF $1,000,000) AND THE DATE ON WHICH SUCH INCREASE IS REQUESTED TO
BECOME EFFECTIVE (WHICH SHALL BE NOT LESS THAN 10 BUSINESS DAYS NOR MORE THAN 60
DAYS AFTER THE DATE OF SUCH NOTICE AND WHICH, IN ANY EVENT, MUST BE ON OR PRIOR
TO THE TERMINATION DATE), AND SHALL OFFER EACH US/UK LENDER THAT IS (OR THAT HAS
AN AFFILIATE THAT IS) A MEXICAN RESIDENT (EACH, AN “ELIGIBLE US/UK LENDER”) THE
OPPORTUNITY TO ASSUME A PESO COMMITMENT AND DECREASE ITS US/UK COMMITMENT BY UP
TO THE PROPOSED INCREASED AMOUNT.  THE GENERAL ADMINISTRATIVE AGENT SHALL
PROMPTLY DELIVER NOTICE OF THE COMPANY’S REQUEST TO EACH ELIGIBLE US/UK LENDER. 
EACH ELIGIBLE US/UK LENDER SHALL, BY NOTICE TO THE COMPANY AND THE GENERAL
ADMINISTRATIVE AGENT GIVEN NOT MORE THAN 10 DAYS AFTER THE DATE OF THE GENERAL
ADMINISTRATIVE AGENT’S NOTICE, EITHER AGREE TO ASSUME A PESO COMMITMENT AND
DECREASE ITS US/UK COMMITMENT BY ALL OR A PORTION OF THE OFFERED AMOUNT (EACH
LENDER SO AGREEING BEING A “NEW PESO LENDER”) OR DECLINE TO MAKE A PESO
COMMITMENT (AND ANY LENDER THAT DOES NOT DELIVER SUCH A NOTICE WITHIN SUCH
PERIOD OF 10 DAYS SHALL BE DEEMED TO HAVE DECLINED TO MAKE A PESO COMMITMENT)
(EACH LENDER SO DECLINING OR BEING DEEMED TO HAVE DECLINED BEING A “DECLINING
LENDER”).  IN THE EVENT THAT, ON THE 10TH DAY AFTER THE GENERAL ADMINISTRATIVE
AGENT SHALL HAVE DELIVERED SUCH NOTICE, THE ELIGIBLE US/UK LENDERS SHALL HAVE
AGREED PURSUANT TO THE PRECEDING SENTENCE TO ASSUME PESO COMMITMENTS IN AN
AGGREGATE AMOUNT GREATER THAN THE TOTAL PESO COMMITMENT REQUESTED BY THE
COMPANY, THE PESO COMMITMENT OF EACH NEW PESO LENDER SHALL BE ALLOCATED RATABLY
TO THE NEW PESO LENDERS IN ACCORDANCE WITH THE PESO COMMITMENTS ACCEPTED BY
THEM.  ANY INCREASE IN THE PESO COMMITMENT MAY BE MADE IN AN AMOUNT WHICH IS
LESS THAN THE INCREASE REQUESTED BY THE COMPANY IF THE ELIGIBLE US/UK LENDERS DO
NOT AGREE TO ASSUME PESO COMMITMENTS IN THE ENTIRE REQUESTED AMOUNT.  FOR ALL
PURPOSES UNDER THIS AGREEMENT, A NEW PESO LENDER SHALL BE TREATED AS A PESO
LENDER TO THE EXTENT OF ITS PESO COMMITMENT.


 


(B)   EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE GENERAL ADMINISTRATIVE
AGENT MAY TAKE ANY AND ALL ACTIONS AS MAY BE REASONABLY NECESSARY TO ENSURE
THAT, AFTER GIVING EFFECT TO ANY DECREASE IN THE US/UK COMMITMENTS OF THE NEW
PESO LENDERS PURSUANT TO THIS SUBSECTION 6.20, THE OUTSTANDING US/UK LOANS (IF
ANY) ARE HELD BY THE US/UK LENDERS IN ACCORDANCE WITH THEIR NEW PRO RATA
PERCENTAGES.  THIS MAY BE ACCOMPLISHED AT THE DISCRETION OF THE GENERAL
ADMINISTRATIVE AGENT (I) BY REQUIRING THE OUTSTANDING US/UK LOANS TO BE PREPAID
WITH THE PROCEEDS OF NEW US/UK LOANS, (II) BY DEEMING ALL OR A PORTION OF THE
OUTSTANDING US/UK LOANS OF THE NEW PESO LENDERS (IF DENOMINATED IN DOLLARS) TO
BE PESO LOANS FOR THE DURATION OF THEIR RESPECTIVE INTEREST PERIODS OR (III) BY
ANY COMBINATION OF THE FOREGOING.  ANY PREPAYMENT DESCRIBED IN THIS PARAGRAPH
(B) SHALL BE SUBJECT TO SUBSECTION 6.14, BUT OTHERWISE WITHOUT PREMIUM OR
PENALTY.


 


(C)   NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE TOTAL PESO COMMITMENTS
SHALL BECOME EFFECTIVE UNDER THIS SUBSECTION 6.20 UNLESS, (I) ON THE DATE OF
SUCH INCREASE, THE CONDITIONS SET FORTH IN SUBSECTION 8.2 SHALL BE SATISFIED AND
THE GENERAL ADMINISTRATIVE AGENT AND THE MEXICAN ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A

 

62

--------------------------------------------------------------------------------


 


CERTIFICATE TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY THE CHIEF FINANCIAL
OFFICER OF THE COMPANY AND (II) THE GENERAL ADMINISTRATIVE AGENT AND THE MEXICAN
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (WITH SUFFICIENT COPIES FOR EACH OF THE
PESO LENDERS) SUCH CUSTOMARY CLOSING DOCUMENTATION AS THE GENERAL ADMINISTRATIVE
AGENT OR MEXICAN ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED, INCLUDING
THE DOCUMENTATION AND INFORMATION REFERRED TO IN SUBSECTION 9.2(D).


 

SECTION 7.                                REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Loans, each
of the Company and (to the extent that such representation and warranty pertains
to matters applicable to another Borrower or any of its Subsidiaries) each such
other Borrower hereby represents and warrants to the Agents and each Lender
that:

 


7.1.  FINANCIAL CONDITION.  (A)  THE CONSOLIDATED BALANCE SHEET OF THE COMPANY
AND ITS CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2004 AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEAR ENDED ON
SUCH DATE, REPORTED ON BY ERNST & YOUNG LLP, COPIES OF WHICH HAVE HERETOFORE
BEEN FURNISHED TO EACH LENDER, ARE COMPLETE AND CORRECT AND PRESENT FAIRLY IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF THE COMPANY AND
ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF
THEIR OPERATIONS AND THEIR CONSOLIDATED CASH FLOWS FOR THE FISCAL YEAR THEN
ENDED.  THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS AT MARCH 31, 2005 AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE THREE-MONTH PERIOD
ENDED ON SUCH DATE, CERTIFIED BY A RESPONSIBLE OFFICER, COPIES OF WHICH HAVE
HERETOFORE BEEN FURNISHED TO EACH LENDER, ARE COMPLETE AND CORRECT AND PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE CONSOLIDATED
RESULTS OF THEIR OPERATIONS AND THEIR CONSOLIDATED CASH FLOWS FOR THE
THREE-MONTH PERIOD THEN ENDED (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTES).


 


(B)   ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND NOTES
THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY SUCH ACCOUNTANTS OR
RESPONSIBLE OFFICER, AS THE CASE MAY BE, AND AS DISCLOSED THEREIN).  NEITHER ANY
BORROWER NOR ANY OF THEIR CONSOLIDATED SUBSIDIARIES HAD, AT THE DATE OF THE MOST
RECENT BALANCE SHEET REFERRED TO ABOVE, ANY MATERIAL GUARANTEE OBLIGATION,
CONTINGENT LIABILITY OR LIABILITY FOR TAXES, OR ANY LONG-TERM LEASE OR UNUSUAL
FORWARD OR LONG-TERM COMMITMENT, INCLUDING, WITHOUT LIMITATION, ANY INTEREST
RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION, WHICH IS NOT REFLECTED IN
THE FOREGOING STATEMENTS OR IN THE NOTES THERETO.  EXCEPT TO THE EXTENT
PERMITTED UNDER THIS AGREEMENT OR SEPARATELY DISCLOSED TO THE LENDERS IN WRITING
PRIOR TO THE DATE HEREOF, THERE HAS BEEN NO SALE, TRANSFER OR OTHER DISPOSITION
BY ANY BORROWER OR ANY OF THEIR CONSOLIDATED SUBSIDIARIES OF ANY MATERIAL PART
OF ITS BUSINESS OR PROPERTY AND NO PURCHASE OR OTHER ACQUISITION OF ANY BUSINESS
OR PROPERTY (INCLUDING ANY CAPITAL STOCK OF ANY OTHER PERSON) MATERIAL IN
RELATION TO THE CONSOLIDATED FINANCIAL CONDITION OF SUCH

 

63

--------------------------------------------------------------------------------


 


BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AT DECEMBER 31, 2004 DURING THE
PERIOD FROM DECEMBER 31, 2004 TO AND INCLUDING THE DATE HEREOF.


 


7.2.  NO CHANGE.  SINCE DECEMBER 31, 2004, THERE HAS BEEN NO DEVELOPMENT OR
EVENT WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


7.3.  DISCLOSURE.  NO INFORMATION, SCHEDULE, EXHIBIT OR REPORT OR OTHER DOCUMENT
FURNISHED BY ANY BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO THE AGENTS
OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OR PURSUANT TO THE TERMS HEREOF OR THEREOF), AS SUCH INFORMATION,
SCHEDULE, EXHIBIT OR REPORT OR OTHER DOCUMENT HAS BEEN AMENDED, SUPPLEMENTED OR
SUPERSEDED BY ANY OTHER INFORMATION, SCHEDULE, EXHIBIT OR REPORT OR OTHER
DOCUMENT LATER DELIVERED TO THE SAME PARTIES RECEIVING SUCH INFORMATION,
SCHEDULE, EXHIBIT OR REPORT OR OTHER DOCUMENT, CONTAINED ANY MATERIAL
MISSTATEMENT OF FACT OR OMITTED TO STATE A MATERIAL FACT OR ANY FACT NECESSARY
TO MAKE THE STATEMENTS CONTAINED THEREIN, IN LIGHT OF THE CIRCUMSTANCES WHEN
MADE, NOT MATERIALLY MISLEADING.


 


7.4.  CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  EACH OF THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES (A) IS DULY ORGANIZED, VALIDLY EXISTING AND (IN THE CASE
OF THE COMPANY AND ITS MATERIAL SUBSIDIARIES) IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION, (B) HAS THE CORPORATE POWER AND AUTHORITY,
AND THE LEGAL RIGHT, TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT
OPERATES AS LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED,
(C) IN THE CASE OF THE COMPANY AND ITS MATERIAL SUBSIDIARIES, IS DULY QUALIFIED
AS A FOREIGN CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT
OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT ALL
FAILURES TO BE SO QUALIFIED COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT AND (D) IS IN COMPLIANCE WITH ALL REQUIREMENTS
OF LAW EXCEPT TO THE EXTENT THAT ALL FAILURES TO COMPLY THEREWITH COULD NOT, IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.5.  CORPORATE POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.  EACH BORROWER
HAS THE CORPORATE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND
PERFORM THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND TO BORROW HEREUNDER AND,
IN THE CASE OF THE ACCOUNT PARTIES, TO REQUEST THE ISSUANCE OF LETTERS OF CREDIT
HEREUNDER, AND HAS TAKEN ALL NECESSARY CORPORATE ACTION TO AUTHORIZE THE
BORROWINGS ON THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ANY NOTES AND TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY AND WITH RESPECT TO THE LETTERS OF CREDIT ISSUED FOR ITS ACCOUNT. 
NO CONSENT OR AUTHORIZATION OF, FILING WITH, NOTICE TO OR OTHER ACT BY OR IN
RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED IN
CONNECTION WITH THE BORROWINGS HEREUNDER OR WITH THE EXECUTION, DELIVERY,
PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS TO WHICH SUCH
BORROWER IS A PARTY AND WITH RESPECT TO THE LETTERS OF CREDIT ISSUED FOR ITS
ACCOUNT.  THIS AGREEMENT HAS BEEN, AND EACH OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY WILL BE, DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH BORROWER.  THIS
AGREEMENT CONSTITUTES, AND EACH OTHER LOAN

 

64

--------------------------------------------------------------------------------


 


DOCUMENT TO WHICH IT IS A PARTY WHEN EXECUTED AND DELIVERED WILL CONSTITUTE, A
LEGAL, VALID AND BINDING OBLIGATION OF SUCH BORROWER ENFORCEABLE AGAINST SUCH
BORROWER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE
PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


 


7.6.  NO LEGAL BAR.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH EACH BORROWER IS A PARTY, THE ISSUANCE OF LETTERS OF CREDIT,
THE BORROWINGS HEREUNDER AND THE USE OF THE PROCEEDS THEREOF WILL NOT VIOLATE
ANY REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION OF SUCH BORROWER OR OF ANY OF
ITS SUBSIDIARIES AND WILL NOT RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION
OF ANY LIEN ON ANY OF ITS OR THEIR RESPECTIVE PROPERTIES OR REVENUES PURSUANT TO
ANY SUCH REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION.


 


7.7.  NO MATERIAL LITIGATION.  NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE KNOWLEDGE
OF ANY BORROWER, THREATENED BY OR AGAINST SUCH BORROWER OR ANY OF ITS
SUBSIDIARIES OR AGAINST ANY OF ITS OR THEIR RESPECTIVE PROPERTIES OR REVENUES
(A) WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR (B) WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


7.8.  NO DEFAULT.  NONE OF THE BORROWERS OR ANY OF ITS RESPECTIVE SUBSIDIARIES
IS IN DEFAULT UNDER OR WITH RESPECT TO ANY OF ITS CONTRACTUAL OBLIGATIONS IN ANY
RESPECT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


7.9.  OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE COMPANY, EACH OF ITS MATERIAL
SUBSIDIARIES AND EACH OTHER BORROWER HAS VALID RECORD AND MARKETABLE TITLE IN
FEE SIMPLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS REAL PROPERTY, AND
VALID TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS OTHER PROPERTY, AND
NONE OF SUCH PROPERTY IS SUBJECT TO ANY LIEN EXCEPT AS PERMITTED BY SUBSECTION
10.2.


 


7.10.  INTELLECTUAL PROPERTY.  EACH BORROWER AND ITS SUBSIDIARIES OWNS, OR IS
LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, TECHNOLOGY, KNOW-HOW
AND PROCESSES NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED,
EXCEPT FOR THOSE THE FAILURE TO OWN OR LICENSE WHICH COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (THE “INTELLECTUAL PROPERTY”).  NO
CLAIM HAS BEEN ASSERTED AND IS PENDING BY ANY PERSON CHALLENGING OR QUESTIONING
THE USE OF ANY SUCH INTELLECTUAL PROPERTY OR THE VALIDITY OR EFFECTIVENESS OF
ANY SUCH INTELLECTUAL PROPERTY WHICH, IF ACCURATE, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, NOR DOES ANY BORROWER KNOW OF ANY VALID BASIS
FOR ANY SUCH CLAIM.  TO THE BEST KNOWLEDGE OF EACH BORROWER, THE USE OF SUCH
INTELLECTUAL PROPERTY BY SUCH BORROWER AND ITS SUBSIDIARIES DOES NOT INFRINGE ON
THE RIGHTS OF ANY PERSON, EXCEPT FOR SUCH CLAIMS AND INFRINGEMENTS THAT, IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

65

--------------------------------------------------------------------------------


 


7.11.  TAXES.  EACH OF THE COMPANY, EACH OF ITS MATERIAL SUBSIDIARIES AND EACH
OTHER BORROWER HAS FILED OR CAUSED TO BE FILED ALL TAX RETURNS WHICH, TO THE
KNOWLEDGE OF EACH BORROWER ARE REQUIRED TO BE FILED AND HAS PAID ALL TAXES SHOWN
TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY ASSESSMENTS MADE AGAINST IT OR
ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON IT OR
ANY OF ITS PROPERTY BY ANY GOVERNMENTAL AUTHORITY (OTHER THAN ANY THE AMOUNT OR
VALIDITY OF WHICH ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND WITH RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN
PROVIDED ON THE BOOKS OF THE COMPANY OR ITS SUBSIDIARIES, AS THE CASE MAY BE);
NO TAX LIEN HAS BEEN FILED, AND, TO THE KNOWLEDGE OF EACH BORROWER, NO CLAIM IS
BEING ASSERTED, WITH RESPECT TO ANY SUCH TAX, FEE OR OTHER CHARGE.


 


7.12.  FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF ANY LOANS, AND NO OTHER
EXTENSIONS OF CREDIT HEREUNDER,  WILL BE USED IN ANY MANNER WHICH WOULD VIOLATE,
OR RESULT IN THE VIOLATION OF, REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.  IF
REQUESTED BY ANY LENDER OR ANY ADMINISTRATIVE AGENT, EACH BORROWER WILL FURNISH
TO EACH ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO THE FOREGOING EFFECT
IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM U-1 REFERRED TO IN SAID
REGULATION U.


 


7.13.  ERISA.  NEITHER A REPORTABLE EVENT NOR AN “ACCUMULATED FUNDING
DEFICIENCY” (WITHIN THE MEANING OF SECTION 412 OF THE CODE OR SECTION 302 OF
ERISA) HAS OCCURRED DURING THE FIVE-YEAR PERIOD PRIOR TO THE DATE ON WHICH THIS
REPRESENTATION IS MADE OR DEEMED MADE WITH RESPECT TO ANY PLAN, AND EACH PLAN
HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA
AND THE CODE.  NO TERMINATION OF A SINGLE EMPLOYER PLAN HAS OCCURRED THAT
RESULTED, OR COULD REASONABLY BE EXPECTED TO RESULT, IN A MATERIAL LIABILITY TO
THE COMPANY OR ANY MATERIAL SUBSIDIARY, AND NO LIEN IN FAVOR OF THE PBGC OR A
PLAN HAS ARISEN, DURING SUCH FIVE-YEAR PERIOD.  THE PRESENT VALUE OF ALL ACCRUED
BENEFITS UNDER EACH SINGLE EMPLOYER PLAN (BASED ON THOSE ASSUMPTIONS USED TO
FUND SUCH PLANS) DID NOT, AS OF THE LAST ANNUAL VALUATION DATE PRIOR TO THE DATE
ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE, EXCEED THE VALUE OF THE
ASSETS OF SUCH PLAN ALLOCABLE TO SUCH ACCRUED BENEFITS.  NEITHER THE COMPANY NOR
ANY COMMONLY CONTROLLED ENTITY HAS HAD A COMPLETE OR PARTIAL WITHDRAWAL FROM ANY
MULTIEMPLOYER PLAN THAT RESULTED, OR COULD REASONABLY BE EXPECTED TO RESULT, IN
A MATERIAL LIABILITY TO THE COMPANY OR ANY MATERIAL SUBSIDIARY, AND NEITHER THE
COMPANY NOR ANY COMMONLY CONTROLLED ENTITY WOULD BECOME SUBJECT TO ANY MATERIAL
LIABILITY UNDER ERISA IF THE COMPANY OR ANY SUCH COMMONLY CONTROLLED ENTITY WERE
TO WITHDRAW COMPLETELY FROM ALL MULTIEMPLOYER PLANS AS OF THE VALUATION DATE
MOST CLOSELY PRECEDING THE DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED
MADE.  NO SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR INSOLVENT.  THE
PRESENT VALUE (DETERMINED USING ACTUARIAL AND OTHER ASSUMPTIONS WHICH ARE
REASONABLE IN RESPECT OF THE BENEFITS PROVIDED AND THE EMPLOYEES PARTICIPATING)
OF THE LIABILITY OF THE COMPANY AND EACH COMMONLY CONTROLLED ENTITY FOR POST
RETIREMENT BENEFITS TO BE PROVIDED TO THEIR CURRENT AND FORMER EMPLOYEES UNDER
PLANS WHICH ARE WELFARE BENEFIT PLANS (AS DEFINED IN SECTION 3(1) OF ERISA) DOES
NOT, IN THE AGGREGATE, EXCEED THE ASSETS UNDER ALL SUCH PLANS ALLOCABLE TO SUCH
BENEFITS BY AN AMOUNT IN EXCESS OF $30,000,000.

 

66

--------------------------------------------------------------------------------


 


7.14.  INVESTMENT COMPANY ACT; OTHER REGULATIONS.  NONE OF THE BORROWERS IS AN
“INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NONE OF
THE BORROWERS IS SUBJECT TO REGULATION UNDER ANY FEDERAL OR STATE STATUTE OR
REGULATION (OTHER THAN REGULATION X OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM) WHICH LIMITS ITS ABILITY TO INCUR INDEBTEDNESS.


 


7.15.  SUBSIDIARIES.  SCHEDULE III HERETO SETS FORTH ALL OF THE SUBSIDIARIES OF
THE COMPANY AT THE DATE HEREOF.


 


7.16.  ENVIRONMENTAL MATTERS.  (A)  THE FACILITIES AND PROPERTIES OWNED, LEASED
OR OPERATED BY THE COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES OR ANY OF ITS
FIRST-TIER FOREIGN SUBSIDIARIES (THE “PROPERTIES”) DO NOT CONTAIN, AND HAVE NOT
PREVIOUSLY CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR
CONCENTRATIONS WHICH (I) CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR (II) COULD
REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW,
EXCEPT IN EITHER CASE INSOFAR AS SUCH VIOLATION OR LIABILITY, OR ANY AGGREGATION
THEREOF, IS NOT REASONABLY LIKELY TO RESULT IN THE PAYMENT OF A MATERIAL
ENVIRONMENTAL AMOUNT.


 


(B)   THE PROPERTIES AND ALL OPERATIONS AT THE PROPERTIES ARE IN COMPLIANCE, AND
HAVE IN THE LAST THREE YEARS BEEN IN COMPLIANCE, IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION AT OR UNDER
(OR, TO THE KNOWLEDGE OF ANY BORROWER, ABOUT) THE PROPERTIES OR VIOLATION OF ANY
ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES OR THE BUSINESS OPERATED BY THE
COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES OR ANY OF ITS FIRST-TIER FOREIGN
SUBSIDIARIES (THE “BUSINESS”), EXCEPT INSOFAR AS SUCH VIOLATION OR FAILURE TO BE
IN COMPLIANCE OR CONTAMINATION, OR ANY AGGREGATION THEREOF, IS NOT REASONABLY
LIKELY TO RESULT IN THE PAYMENT OF A MATERIAL ENVIRONMENTAL AMOUNT.


 


(C)   NONE OF THE BORROWERS NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS
RECEIVED ANY NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY
OR POTENTIAL LIABILITY REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE WITH
ENVIRONMENTAL LAWS WITH REGARD TO ANY OF THE PROPERTIES OR THE BUSINESS, NOR
DOES ANY BORROWER HAVE KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH NOTICE WILL
BE RECEIVED OR IS BEING THREATENED, EXCEPT INSOFAR AS SUCH NOTICE OR THREATENED
NOTICE, OR ANY AGGREGATION THEREOF, DOES NOT INVOLVE A MATTER OR MATTERS THAT IS
OR ARE REASONABLY LIKELY TO RESULT IN THE PAYMENT OF A MATERIAL ENVIRONMENTAL
AMOUNT.


 


(D)   MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR DISPOSED
OF FROM THE PROPERTIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION WHICH
COULD REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL
LAW, NOR HAVE ANY MATERIALS OF ENVIRONMENTAL CONCERN BEEN GENERATED, TREATED,
STORED OR DISPOSED OF AT, ON OR UNDER ANY OF THE PROPERTIES IN VIOLATION OF, OR
IN A MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER,
ANY APPLICABLE ENVIRONMENTAL LAW, EXCEPT INSOFAR AS ANY SUCH VIOLATION OR
LIABILITY REFERRED TO IN THIS PARAGRAPH, OR ANY

 

67

--------------------------------------------------------------------------------


 


AGGREGATION THEREOF, IS NOT REASONABLY LIKELY TO RESULT IN THE PAYMENT OF A
MATERIAL ENVIRONMENTAL AMOUNT.


 


(E)   NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS PENDING
OR, TO THE KNOWLEDGE OF ANY BORROWER, THREATENED, UNDER ANY ENVIRONMENTAL LAW TO
WHICH THE COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES OR ANY OF ITS FIRST-TIER
FOREIGN SUBSIDIARIES IS OR WILL BE NAMED AS A PARTY WITH RESPECT TO THE
PROPERTIES OR THE BUSINESS, NOR ARE THERE ANY CONSENT DECREES OR OTHER DECREES,
CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE
OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO
THE PROPERTIES OR THE BUSINESS, EXCEPT INSOFAR AS SUCH PROCEEDING, ACTION,
DECREE, ORDER OR OTHER REQUIREMENT, OR ANY AGGREGATION THEREOF, IS NOT
REASONABLY LIKELY TO RESULT IN THE PAYMENT OF A MATERIAL ENVIRONMENTAL AMOUNT.


 


(F)   THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE PROPERTIES, OR ARISING FROM OR RELATED TO
THE OPERATIONS OF ANY BORROWER OR ANY SUBSIDIARY IN CONNECTION WITH THE
PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION OF OR IN
AMOUNTS OR IN A MANNER THAT COULD REASONABLY GIVE RISE TO LIABILITY UNDER
ENVIRONMENTAL LAWS, EXCEPT INSOFAR AS ANY SUCH VIOLATION OR LIABILITY REFERRED
TO IN THIS PARAGRAPH, OR ANY AGGREGATION THEREOF, IS NOT REASONABLY LIKELY TO
RESULT IN THE PAYMENT OF A MATERIAL ENVIRONMENTAL AMOUNT.


 


7.17.  OFAC.  NONE OF THE COMPANY, ANY SUBSIDIARY OF THE COMPANY OR ANY
AFFILIATE OF THE COMPANY IS, TO THE KNOWLEDGE OF THE BORROWERS, (I) NAMED ON THE
LIST OF SPECIALLY DESIGNATED NATIONALS OR BLOCKED PERSONS MAINTAINED BY THE U.S.
DEPARTMENT OF THE TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL AVAILABLE AT
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SDN/INDEX.HTML, OR (II)(A) AN AGENCY OF
THE GOVERNMENT OF A COUNTRY, (B) AN ORGANIZATION CONTROLLED BY A COUNTRY, OR (C)
A PERSON RESIDENT IN A COUNTRY THAT IS SUBJECT TO A SANCTIONS PROGRAM IDENTIFIED
ON THE LIST MAINTAINED BY THE U.S. DEPARTMENT OF THE TREASURY’S OFFICE OF
FOREIGN ASSETS CONTROL AND AVAILABLE AT
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SANCTIONS/INDEX.HTML, OR AS OTHERWISE
PUBLISHED FROM TIME TO TIME, AS SUCH PROGRAM MAY BE APPLICABLE TO SUCH AGENCY,
ORGANIZATION OR PERSON, AND THE PROCEEDS FROM THE EXTENSIONS OF CREDIT MADE
PURSUANT TO THIS AGREEMENT WILL NOT BE USED TO FUND ANY OPERATIONS IN, FINANCE
ANY INVESTMENTS OR ACTIVITIES IN, OR MAKE ANY PAYMENTS TO, ANY SUCH COUNTRY OR
PERSON.


 

SECTION 8.                                CONDITIONS PRECEDENT

 


8.1.  CONDITIONS TO INITIAL EXTENSION OF CREDIT.  THE AGREEMENT OF EACH LENDER
TO MAKE THE INITIAL EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT IS SUBJECT TO
THE SATISFACTION, IMMEDIATELY PRIOR TO OR CONCURRENTLY WITH THE MAKING OF SUCH
EXTENSION OF CREDIT ON THE CLOSING DATE, OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)   CREDIT AGREEMENT.  THE GENERAL ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL
HAVE RECEIVED FROM EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT
SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE
GENERAL ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A
SIGNED

 

68

--------------------------------------------------------------------------------


 


SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT.


 


(B)   LEGAL OPINIONS.  THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, ON
BEHALF OF ITSELF, THE OTHER ADMINISTRATIVE AGENTS, THE LENDERS AND THE ISSUING
BANK, A FAVORABLE WRITTEN OPINION OF EACH OF (I) ROPES & GRAY LLP, COUNSEL OF
THE COMPANY, SUBSTANTIALLY TO THE EFFECT SET FORTH IN EXHIBIT E-1,
(II) MACFARLANES, COUNSEL FOR REEBOK UK, SUBSTANTIALLY TO THE EFFECT SET FORTH
IN EXHIBIT E-2, (III) DAVID A. PACE, GENERAL COUNSEL OF THE COMPANY,
SUBSTANTIALLY TO THE EFFECT SET FORTH IN EXHIBIT E-3, (IV) MCCARTHY TÉTRAULT
LLP, COUNSEL FOR REEBOK CANADA, SUBSTANTIALLY TO THE EFFECT SET FORTH IN
EXHIBIT E-4 AND (V) STEWART MCKELVEY STIRLING SCALES, COUNSEL TO SPORT,
SUBSTANTIALLY TO THE EFFECT SET FORTH IN EXHIBIT E-5, IN EACH CASE (A) DATED THE
CLOSING DATE, (B) ADDRESSED TO THE ISSUING BANK, THE ADMINISTRATIVE AGENTS AND
THE LENDERS, AND (C) COVERING SUCH OTHER MATTERS RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AS THE GENERAL ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST, AND THE BORROWERS HEREBY REQUEST SUCH COUNSEL TO DELIVER
SUCH OPINIONS.


 


(C)   CORPORATE DOCUMENTS.  THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) A COPY OF THE CERTIFICATE OF INCORPORATION OR MEMORANDUM AND ARTICLES OF
ASSOCIATION (OR COMPARABLE CHARTER DOCUMENT), AS THE CASE MAY BE, INCLUDING ALL
AMENDMENTS THERETO, OF EACH BORROWER, CERTIFIED AS OF A RECENT DATE BY (A) THE
SECRETARY OF THE COMMONWEALTH OF MASSACHUSETTS (IN THE CASE OF THE COMPANY),
(B) BY THE ASSISTANT REGISTRAR OF COMPANIES, IN THE CASE OF REEBOK UK, (C) BY
INDUSTRY CANADA IN THE CASE OF REEBOK CANADA AND (D) BY THE APPROPRIATE NEW
BRUNSWICK AUTHORITY IN THE CASE OF SPORT (AND A CERTIFICATE AS TO THE GOOD
STANDING OF THE COMPANY AS OF A RECENT DATE BY THE SECRETARY OF THE COMMONWEALTH
OF MASSACHUSETTS); (II) A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF
EACH BORROWER DATED THE CLOSING DATE AND CERTIFYING (W)  THAT ATTACHED THERETO
IS A TRUE AND COMPLETE COPY OF THE BY-LAWS (OR ANALOGOUS DOCUMENTS, IF
APPLICABLE) OF SUCH BORROWER AS IN EFFECT ON THE CLOSING DATE AND AT ALL TIMES
SINCE A DATE PRIOR TO THE DATE OF THE RESOLUTIONS DESCRIBED IN CLAUSE (X) BELOW,
(X) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS DULY
ADOPTED BY THE BOARD OF DIRECTORS (OR THE EXECUTIVE COMMITTEE THEREOF) OF SUCH
BORROWER, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE BORROWINGS HEREUNDER, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED,
RESCINDED OR AMENDED AND ARE IN FULL FORCE AND EFFECT, (Y) THAT THE CERTIFICATE
OF INCORPORATION OR MEMORANDUM AND ARTICLES OF ASSOCIATION (OR COMPARABLE
CHARTER DOCUMENT) OF SUCH BORROWER HAVE NOT BEEN AMENDED SINCE THE DATE OF THE
LAST AMENDMENT THERETO SHOWN ON THE CERTIFICATE FURNISHED PURSUANT TO CLAUSE (I)
ABOVE, AND (Z) AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER
EXECUTING THIS AGREEMENT OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH
ON BEHALF OF SUCH BORROWER; (III) A CERTIFICATE OF ANOTHER OFFICER AS TO THE
INCUMBENCY AND SPECIMEN SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY
EXECUTING THE CERTIFICATE PURSUANT TO (II) ABOVE; AND (IV) SUCH OTHER DOCUMENTS
RELATING TO THE BORROWERS, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AS THE LENDERS, THE ISSUING BANK OR ANY ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.

 

69

--------------------------------------------------------------------------------


 


(D)   OFFICERS’ CERTIFICATES.  THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY A RESPONSIBLE
OFFICER OF EACH BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS PRECEDENT
SET FORTH IN PARAGRAPHS (A) AND (B) OF SUBSECTION 8.2.


 


(E)   FEES.  THE ADMINISTRATIVE AGENTS SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWERS HEREUNDER.


 


(F)   EXISTING CREDIT AGREEMENT.  ALL PRINCIPAL, INTEREST, FEES AND OTHER
AMOUNTS OUTSTANDING OR DUE UNDER THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN
PAID IN FULL, THE COMMITMENTS THEREUNDER TERMINATED AND ALL GUARANTEES THEREOF
RELEASED AND DISCHARGED, AND THE GENERAL ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SATISFACTORY EVIDENCE THEREOF.


 


(G)   USA PATRIOT ACT.  THE LENDERS SHALL HAVE RECEIVED, TO THE EXTENT
REQUESTED, ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT.


 


8.2.  CONDITIONS TO EACH EXTENSION OF CREDIT.  THE AGREEMENT OF EACH LENDER TO
MAKE ANY EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT ON ANY DATE (INCLUDING,
WITHOUT LIMITATION, ITS INITIAL EXTENSION OF CREDIT) IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWERS IN OR PURSUANT TO THE LOAN DOCUMENTS (OTHER
THAN, IN THE CASE OF A BORROWING THE SOLE PURPOSE OF WHICH IS TO REFINANCE
MATURING COMMERCIAL PAPER (AS CERTIFIED BY A RESPONSIBLE OFFICER OF THE COMPANY
AT THE TIME OF THE RELATED NOTICE OF BORROWING), THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SUBSECTIONS 7.2 AND 7.7) SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE.


 


(B)   NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF CREDIT
REQUESTED TO BE MADE ON SUCH DATE.


 

Each Borrowing by and issuance of a Letter of Credit for the account of any
Borrower hereunder shall constitute a representation and warranty by the Company
and such Borrower as of the date thereof that the conditions contained in this
subsection 8.2 have been satisfied.

 

SECTION 9.                                AFFIRMATIVE COVENANTS

 

The Borrowers hereby agree that, so long as any of the Commitments remain in
effect, any Letter of Credit remains outstanding or any amount is owing to any

 

70

--------------------------------------------------------------------------------


 

Lender or an Agent hereunder or under any other Loan Document, the Company shall
and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:

 


9.1.  FINANCIAL STATEMENTS.  FURNISH TO EACH LENDER AND THE ADMINISTRATIVE
AGENTS:


 


(A)   AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE COMPANY, A COPY OF THE CONSOLIDATED BALANCE SHEET OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH
FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE
AUDIT, BY ERNST & YOUNG LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING; AND


 


(B)   AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE
COMPANY, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH
FLOWS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH QUARTER AND THE
PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, CERTIFIED BY A
RESPONSIBLE OFFICER AS BEING FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS);


 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 


9.2.  CERTIFICATES; OTHER INFORMATION.  FURNISH TO EACH LENDER AND THE
ADMINISTRATIVE AGENTS:


 


(A)   CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SUBSECTION 9.1(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE EXAMINATION
NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT,
EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;


 


(B)   CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SUBSECTIONS 9.1(A) AND (B), A CERTIFICATE OF A RESPONSIBLE OFFICER (I) STATING
THAT, TO THE BEST KNOWLEDGE OF SUCH RESPONSIBLE OFFICER, EACH BORROWER HAS
OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS, AND SATISFIED
EVERY CONDITION, CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO BE
OBSERVED, PERFORMED OR SATISFIED BY IT, AND THAT SUCH OFFICER HAS OBTAINED NO
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE AND (II) SETTING FORTH THE COMPUTATIONS USED BY THE

 

71

--------------------------------------------------------------------------------


 


COMPANY IN DETERMINING (AS OF THE END OF SUCH FISCAL PERIOD) COMPLIANCE WITH THE
COVENANTS CONTAINED IN SUBSECTION 10.1;


 


(C)   WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS WHICH THE COMPANY SENDS TO ITS STOCKHOLDERS, AND WITHIN
FIVE DAYS AFTER THE SAME ARE FILED, COPIES OF ALL FINANCIAL STATEMENTS AND
REPORTS WHICH THE COMPANY MAY MAKE TO, OR FILE WITH, THE SECURITIES AND EXCHANGE
COMMISSION OR ANY SUCCESSOR OR ANALOGOUS GOVERNMENTAL AUTHORITY;


 


(D)   PROMPTLY AFTER THE REQUEST BY ANY LENDER, ALL DOCUMENTATION AND OTHER
INFORMATION THAT SUCH LENDER REASONABLY REQUESTS IN ORDER TO COMPLY WITH ITS
ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY
LAUNDERING RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT; AND


 


(E)   PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY LENDER
MAY FROM TIME TO TIME REASONABLY REQUEST.


 


9.3.  PAYMENT OF OBLIGATIONS.  PAY, DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE
MATURITY IN ACCORDANCE WITH CUSTOMARY TERMS OR BEFORE THEY BECOME DELINQUENT, AS
THE CASE MAY BE, ALL OF ITS MATERIAL OBLIGATIONS OF WHATEVER NATURE, EXCEPT
WHERE THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND RESERVES IN CONFORMITY WITH GAAP WITH RESPECT
THERETO HAVE BEEN PROVIDED ON THE BOOKS OF THE COMPANY OR ITS SUBSIDIARIES, AS
THE CASE MAY BE.


 


9.4.  CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.  CONTINUE TO ENGAGE IN
BUSINESS OF THE SAME GENERAL TYPE AS NOW CONDUCTED BY IT AND PRESERVE, RENEW AND
KEEP IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND TAKE ALL REASONABLE
ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY OR (IN THE
REASONABLE JUDGMENT OF THE COMPANY) DESIRABLE IN THE NORMAL CONDUCT OF ITS
BUSINESS EXCEPT AS OTHERWISE PERMITTED PURSUANT TO SUBSECTION 10.3; COMPLY WITH
ALL CONTRACTUAL OBLIGATIONS AND REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT
FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE, BE REASONABLY EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


9.5.  MAINTENANCE OF PROPERTY; INSURANCE; TRADEMARK LICENSE.  (A)  KEEP ALL
PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION; MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES
INSURANCE ON ALL ITS MATERIAL PROPERTY IN AT LEAST SUCH AMOUNTS AND AGAINST AT
LEAST SUCH RISKS AS ARE USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY
COMPANIES ENGAGED IN THE SAME OR A SIMILAR BUSINESS; AND FURNISH TO EACH LENDER,
UPON WRITTEN REQUEST, FULL INFORMATION AS TO THE INSURANCE CARRIED.


 


(B)   KEEP IN FULL FORCE AND EFFECT, AND COMPLY IN ALL MATERIAL RESPECTS WITH
THE TERMS OF, A LICENSE AGREEMENT BETWEEN THE COMPANY AND ANY WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY OR OF REEBOK UK WHICH IS SUBSTANTIALLY SIMILAR IN FORM
AND SUBSTANCE TO THE LICENSE AGREEMENT, DATED AS OF AUGUST 6, 1979, BETWEEN THE
COMPANY (AS SUCCESSOR TO REEBOK U.S.A. LIMITED, INC.) AND REEBOK UK, AS THE SAME
MAY BE

 

72

--------------------------------------------------------------------------------


 


AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN A MANNER WHICH COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


9.6.  INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  KEEP PROPER BOOKS
OF RECORDS AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY
WITH GAAP AND ALL REQUIREMENTS OF LAW SHALL BE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES; AND PERMIT
REPRESENTATIVES OF ANY LENDER TO VISIT AND INSPECT ANY OF ITS PROPERTIES AND
EXAMINE AND MAKE ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS AT ANY REASONABLE
TIME (UPON REASONABLE ADVANCE NOTICE, WHEN NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING) AND AS OFTEN AS MAY REASONABLY BE DESIRED AND TO
DISCUSS THE BUSINESS, OPERATIONS, PROPERTIES AND FINANCIAL AND OTHER CONDITION
OF THE COMPANY AND ITS SUBSIDIARIES WITH OFFICERS AND EMPLOYEES OF THE COMPANY
AND ITS SUBSIDIARIES AND WITH ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.


 


9.7.  NOTICES.  PROMPTLY GIVE NOTICE TO THE GENERAL ADMINISTRATIVE AGENT (WHICH
SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS) OF:


 


(A)   THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


 


(B)   ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II) LITIGATION, INVESTIGATION OR
PROCEEDING WHICH MAY EXIST AT ANY TIME BETWEEN THE COMPANY OR ANY OF ITS
SUBSIDIARIES AND ANY GOVERNMENTAL AUTHORITY, WHICH IN EITHER CASE, IF NOT CURED
OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT;


 


(C)   ANY LITIGATION OR PROCEEDING AFFECTING THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN WHICH THE AMOUNT INVOLVED IS $30,000,000 OR MORE AND NOT COVERED
BY INSURANCE OR IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT WHICH COULD HAVE
A MATERIAL ADVERSE EFFECT;


 


(D)   THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE COMPANY KNOWS OR HAS REASON TO KNOW THEREOF:  (I) THE OCCURRENCE OR
EXPECTED OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO ANY PLAN, A FAILURE
TO MAKE ANY REQUIRED CONTRIBUTION TO A PLAN, THE CREATION OF ANY LIEN IN FAVOR
OF THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION
OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN OR (II) THE INSTITUTION OF PROCEEDINGS
OR THE TAKING OF ANY OTHER ACTION BY THE PBGC OR THE COMPANY OR ANY COMMONLY
CONTROLLED ENTITY OR ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM,
OR THE TERMINATING, REORGANIZATION OR INSOLVENCY OF, ANY PLAN;


 


(E)   ANY CHANGE IN THE CREDIT RATING OF THE COMPANY PROMPTLY UPON THE
EFFECTIVENESS THEREOF; AND


 


(F)   THE OCCURRENCE OF (I) ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS,
OPERATIONS, PROPERTY, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE
COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR (II) ANY DEVELOPMENT OR EVENT
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
RIGHTS OR REMEDIES OF THE

 

73

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENTS OR THE LENDERS HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS.


 

Each notice pursuant to this subsection 9.7 shall be accompanied by a statement
of a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Company proposes to take with respect
thereto.

 


9.8.  ENVIRONMENTAL LAWS.  (A)  COMPLY WITH, AND USE REASONABLE EFFORTS TO
ENSURE COMPLIANCE BY ALL TENANTS AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE
ENVIRONMENTAL LAWS AND OBTAIN AND COMPLY WITH AND MAINTAIN, AND USE REASONABLE
EFFORTS TO ENSURE THAT ALL TENANTS AND SUBTENANTS OBTAIN AND COMPLY WITH AND
MAINTAIN, ANY AND ALL LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR
PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(B)   CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING,
AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER ENVIRONMENTAL LAWS
AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL ORDERS AND
DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL LAWS, EXCEPT
TO THE EXTENT THAT THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND THE PENDENCY OF SUCH PROCEEDINGS COULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

SECTION 10.                          NEGATIVE COVENANTS

 

The Borrowers hereby agree that, so long as any of the Commitments remain in
effect, any Letter of Credit remains outstanding or any amount is owing to any
Lender or an Agent hereunder or under any other Loan Document, the Company shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:

 


10.1.  FINANCIAL CONDITION COVENANTS.


 


(A)   INDEBTEDNESS TO EBITDA.  PERMIT THE RATIO OF (I) TOTAL INDEBTEDNESS OF THE
COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS AT ANY DATE MINUS CASH AND
CASH EQUIVALENTS THEN HELD BY THE COMPANY AND ITS SUBSIDIARIES TO THE EXTENT
THAT SUCH CASH AND CASH EQUIVALENTS ARE IN EXCESS OF $50,000,000 TO (II) EBITDA
OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS FOR THE PERIOD OF
FOUR CONSECUTIVE FISCAL QUARTERS MOST RECENTLY ENDED ON OR PRIOR TO SUCH DATE
FOR WHICH THE COMPANY HAS DELIVERED THE FINANCIAL STATEMENTS CONTEMPLATED BY
SUBSECTION 9.1(A) OR (B), AS THE CASE MAY BE, TO BE GREATER THAN 3.00 TO 1.00.


 


(B)   INTEREST COVERAGE.  PERMIT, FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS MOST RECENTLY ENDED, THE RATIO OF (I) EBITDA OF THE COMPANY AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS FOR SUCH PERIOD TO (II) THE AMOUNT OF
INTEREST EXPENSE, BOTH EXPENSED AND CAPITALIZED, OF THE COMPANY AND ITS
SUBSIDIARIES, DETERMINED ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP, FOR
SUCH PERIOD ON THE AGGREGATE PRINCIPAL AMOUNT OF THEIR CONSOLIDATED
INDEBTEDNESS, TO BE LESS THAN 3.00 TO 1.00.

 

74

--------------------------------------------------------------------------------


 


10.2.  LIMITATION ON LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN
UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT FOR:


 


(A)   LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS, PROVIDED THAT ADEQUATE RESERVES WITH RESPECT THERETO
ARE MAINTAINED ON THE BOOKS OF THE COMPANY OR ITS SUBSIDIARIES, AS THE CASE MAY
BE, IN CONFORMITY WITH GAAP (OR, IN THE CASE OF FOREIGN SUBSIDIARIES, GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT FROM TIME TO TIME IN THEIR RESPECTIVE
JURISDICTIONS OF INCORPORATION);


 


(B)   CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER
LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT OVERDUE FOR
A PERIOD OF MORE THAN 90 DAYS OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS;


 


(C)   PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION AND DEPOSITS SECURING LIABILITY
TO INSURANCE CARRIERS UNDER INSURANCE OR SELF-INSURANCE ARRANGEMENTS;


 


(D)   DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN
FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


 


(E)   EASEMENTS, RIGHTS-OF-WAY, SERVITUDES, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH, IN THE
AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT AND WHICH DO NOT IN ANY CASE MATERIALLY
DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE
WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE COMPANY OR ANY SUBSIDIARY;


 


(F)   LIENS IN EXISTENCE ON THE DATE HEREOF LISTED ON SCHEDULE IV AND ANY LIENS
THAT REPLACE, RENEW OR EXTEND SUCH LIENS, PROVIDED THAT NO SUCH LIEN IS SPREAD
TO COVER ANY ADDITIONAL PROPERTY AFTER THE DATE HEREOF AND THAT THE AMOUNT OF
INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;


 


(G)   LIENS SECURING INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES INCURRED
TO FINANCE OR REFINANCE THE ACQUISITION OF FIXED OR CAPITAL ASSETS, PROVIDED
THAT (I) SUCH LIENS SHALL BE CREATED SUBSTANTIALLY SIMULTANEOUSLY WITH THE
ACQUISITION OF SUCH FIXED OR CAPITAL ASSETS (OR, IN THE CASE OF ANY REFINANCING,
SECURED THE INDEBTEDNESS BEING REFINANCED) OR WITHIN 90 DAYS FOLLOWING SUCH
ACQUISITION, (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
THE PROPERTY ORIGINALLY FINANCED BY SUCH INDEBTEDNESS AND (III) THE AMOUNT OF
INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;


 


(H)   LIENS ON ASSETS OF ANY FOREIGN SUBSIDIARY SECURING INDEBTEDNESS OR
GUARANTEE OBLIGATIONS OF SUCH FOREIGN SUBSIDIARY;

 

75

--------------------------------------------------------------------------------


 


(I)   LIENS SECURING INDEBTEDNESS IN THE NATURE OF REIMBURSEMENT OBLIGATIONS ON
ACCOUNT OF COMMERCIAL LETTERS OF CREDIT WHICH ENCUMBER ONLY THE ASSETS ACQUIRED
OR SHIPPED WITH THE SUPPORT OF SUCH COMMERCIAL LETTER OF CREDIT;


 


(J)   LIENS ON THE PROPERTY OR ASSETS OF A PERSON WHICH BECOMES A SUBSIDIARY
AFTER THE DATE HEREOF SECURING INDEBTEDNESS OF SUCH SUBSIDIARY WHICH EXISTED AT
THE DATE OF ACQUISITION AND WAS NOT INCURRED IN ANTICIPATION THEREOF AND ANY
LIENS THAT REPLACE, RENEW OR EXTEND SUCH LIENS; PROVIDED THAT (I) SUCH ORIGINAL
LIENS EXISTED AT THE TIME SUCH PERSON BECAME A SUBSIDIARY AND WERE NOT CREATED
IN ANTICIPATION THEREOF, (II) ANY SUCH LIEN IS NOT SPREAD TO COVER ANY
ADDITIONAL PROPERTY OR ASSETS OF SUCH PERSON (OR THE PROPERTY OR ASSETS OF THE
COMPANY OR ANY OTHER SUBSIDIARY) AFTER THE TIME SUCH PERSON BECOMES A
SUBSIDIARY, AND (III) THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT
INCREASED;


 


(K)   LIENS ON ACCOUNTS RECEIVABLE (AND RELATED RECORDS AND RIGHTS) THAT ARE
SOLD BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO A SPECIAL PURPOSE ENTITY (AN
“SPE”) PURSUANT TO A “TRUE SALE” SECURITIZATION PROGRAM, THE PROCEEDS OF WHICH
ARE MADE AVAILABLE, DIRECTLY OR INDIRECTLY, TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES; PROVIDED THAT NO RELATED INDEBTEDNESS IS RECOURSE TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES (OTHER THAN THE SPE TO WHICH SUCH RECEIVABLES ARE
SOLD);


 


(L)   ANY JUDGMENT LIEN SECURING AN AMOUNT NOT EXCEEDING $30,000,000 IF (I) THE
JUDGMENT SECURED THEREBY IS DISCHARGED, OR EXECUTION THEREOF IS STAYED PENDING
APPEAL, WITHIN 60 DAYS AFTER THE ENTRY THEREOF AND (II) IF STAYED PENDING
APPEAL, SUCH JUDGMENT IS DISCHARGED WITHIN 60 DAYS AFTER THE EXPIRATION OF ANY
SUCH STAY; AND


 


(M)   LIENS (NOT OTHERWISE PERMITTED HEREUNDER) WHICH SECURE OBLIGATIONS NOT
EXCEEDING (AS TO THE COMPANY AND ALL SUBSIDIARIES) $30,000,000 IN AGGREGATE
AMOUNT AT ANY TIME OUTSTANDING.


 


10.3.  LIMITATION ON FUNDAMENTAL CHANGES.  ENTER INTO ANY MERGER, CONSOLIDATION
OR AMALGAMATION TO WHICH IT IS NOT THE CONTINUING OR SURVIVING CORPORATION, OR
LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION), EXCEPT THAT ANY SUBSIDIARY OF A BORROWER MAY BE MERGED,
AMALGAMATED OR CONSOLIDATED WITH OR LIQUIDATED INTO SUCH BORROWER (PROVIDED THAT
(A) SUCH BORROWER SHALL BE THE CONTINUING OR SURVIVING CORPORATION AND (B) IN
THE CASE OF A MERGER, AMALGAMATION OR CONSOLIDATION OF ANY OTHER BORROWER WITH
OR LIQUIDATION INTO THE COMPANY, THE COMPANY SHALL BE THE CONTINUING OR
SURVIVING CORPORATION) OR WITH OR INTO ANY ONE OR MORE WHOLLY OWNED SUBSIDIARIES
OF THE COMPANY (PROVIDED THAT THE WHOLLY OWNED SUBSIDIARY OR SUBSIDIARIES SHALL
BE THE CONTINUING OR SURVIVING CORPORATION).


 


10.4.  LIMITATION ON SALE OF ASSETS.  CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF THE PROPERTY, BUSINESS OR
ASSETS (INCLUDING, WITHOUT LIMITATION, RECEIVABLES AND LEASEHOLD INTERESTS) OF
THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, IN ANY SINGLE TRANSACTION OR ANY SERIES OF RELATED
TRANSACTIONS.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION 10.4,
THE TRADEMARK “REEBOK” SHALL AT ALL TIMES BE SUBJECT TO

 

76

--------------------------------------------------------------------------------


 


A VALID LICENSE AGREEMENT IN FAVOR OF THE COMPANY HAVING TERMS SUBSTANTIALLY
SIMILAR TO THE LICENSE AGREEMENT DESCRIBED IN SUBSECTION 9.5(B).


 


10.5.  LIMITATION ON TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION,
INCLUDING, WITHOUT LIMITATION, ANY PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY
OR THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE UNLESS SUCH TRANSACTION IS
(A) OTHERWISE PERMITTED UNDER THIS AGREEMENT, (B) IN THE ORDINARY COURSE OF THE
COMPANY’S OR SUCH SUBSIDIARY’S BUSINESS AND (C) UPON FAIR AND REASONABLE TERMS
NO LESS FAVORABLE TO THE COMPANY OR SUCH SUBSIDIARY, AS THE CASE MAY BE, THAN IT
WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON WHICH IS NOT
AN AFFILIATE (IT BEING UNDERSTOOD THAT (I) SUCH FAIRNESS AND REASONABLENESS
SHALL, IN THE CASE OF ARRANGEMENTS WITH JOINT VENTURES WITH UNAFFILIATED THIRD
PARTIES, BE DETERMINED IN THE CONTEXT OF ALL ARRANGEMENTS BETWEEN THE COMPANY
AND ITS SUBSIDIARIES, ON THE ONE HAND, AND SUCH JOINT VENTURE, ON THE OTHER HAND
AND (II) THIS SUBSECTION 10.5 SHALL NOT PROHIBIT THE TRANSACTIONS WITH ONFIELD
APPAREL GROUP LLC, SMART SHINE INDUSTRIES LIMITED AND NEW POINT INDUSTRIAL
LIMITED DESCRIBED ON SCHEDULE V).


 


10.6.  LIMITATION ON CHANGES IN FISCAL YEAR.  PERMIT THE FISCAL YEAR OF THE
COMPANY TO END ON A DAY OTHER THAN THE SATURDAY NEAREST TO DECEMBER 31ST OR
DECEMBER 31ST.


 


10.7.  LIMITATION ON LINES OF BUSINESS.  ENTER INTO, TO ANY MATERIAL EXTENT, ANY
BUSINESS, EITHER DIRECTLY OR THROUGH ANY SUBSIDIARY, EXCEPT FOR (I) THE DESIGN
AND MARKETING OF SPORTS, LEISURE AND FITNESS PRODUCTS AND SERVICES, INCLUDING
FOOTWEAR, APPAREL, ACCESSORIES, EQUIPMENT AND VIDEOS, (II) THE DESIGN AND
MARKETING OF FOOTWEAR, APPAREL AND ACCESSORIES FOR NON-ATHLETIC USE, (III) THE
BUSINESSES IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE ENGAGED ON THE DATE
HEREOF AND BUSINESSES OF A SIMILAR TYPE AND (IV) OTHER ACTIVITIES REASONABLY
RELATED, ANCILLARY OR COMPLEMENTARY THERETO.


 

SECTION 11.                          GUARANTEE

 


11.1.  GUARANTEE.  IN ORDER TO INDUCE THE LENDERS, THE ISSUING BANK, AND THE
AGENTS TO EXECUTE AND DELIVER THIS AGREEMENT AND TO MAKE THE LOANS HEREUNDER,
AND IN CONSIDERATION THEREOF:


 


(A)   THE COMPANY HEREBY UNCONDITIONALLY AND IRREVOCABLY GUARANTEES TO THE
ADMINISTRATIVE AGENTS, FOR THE RATABLE BENEFIT OF THE LENDERS AND THE ISSUING
BANK, THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE GUARANTEED OBLIGATIONS. 
THE COMPANY FURTHER AGREES TO PAY ANY AND ALL EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL REASONABLE FEES AND DISBURSEMENTS OF COUNSEL) WHICH MAY BE PAID
OR INCURRED BY THE AGENTS OR BY THE LENDERS IN ENFORCING, OR OBTAINING ADVICE OF
COUNSEL IN RESPECT OF, ANY OF THEIR RIGHTS UNDER THIS SECTION 11.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY’S LIABILITY SHALL EXTEND
TO ALL AMOUNTS THAT CONSTITUTE PART OF THE GUARANTEED OBLIGATIONS AND WOULD BE
OWED BY ANY NON-US BORROWER BUT FOR THE FACT THAT THEY ARE UNENFORCEABLE OR NOT
ALLOWABLE DUE TO THE EXISTENCE OF A BANKRUPTCY, REORGANIZATION OR SIMILAR
PROCEEDING INVOLVING SUCH NON-US BORROWER.  THIS GUARANTEE SHALL REMAIN IN FULL
FORCE AND EFFECT

 

77

--------------------------------------------------------------------------------


 


UNTIL ALL THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL, NOTWITHSTANDING
THAT FROM TIME TO TIME PRIOR THERETO ANY NON-US BORROWER MAY BE FREE FROM ANY
GUARANTEED OBLIGATION.


 


(B)   THE COMPANY AGREES THAT WHENEVER, AT ANY TIME, OR FROM TIME TO TIME, IT
SHALL MAKE ANY PAYMENT TO ANY ADMINISTRATIVE AGENT OR ANY LENDER ON ACCOUNT OF
ITS LIABILITY UNDER THIS SECTION 11, IT WILL NOTIFY SUCH ADMINISTRATIVE AGENT OR
SUCH LENDER IN WRITING THAT SUCH PAYMENT IS MADE UNDER THIS SECTION 11 FOR SUCH
PURPOSE.  NO PAYMENT OR PAYMENTS MADE BY ANY NON-US BORROWER OR ANY OTHER PERSON
OR RECEIVED OR COLLECTED BY ANY ADMINISTRATIVE AGENT OR ANY LENDER FROM ANY
NON-US BORROWER OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY
SETOFF OR APPROPRIATION OR APPLICATION, AT ANY TIME OR FROM TIME TO TIME, IN
REDUCTION OF OR IN PAYMENT OF THE GUARANTEED OBLIGATIONS SHALL BE DEEMED TO
MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT THE LIABILITY OF THE COMPANY
HEREUNDER WHICH SHALL REMAIN OBLIGATED HEREUNDER, NOTWITHSTANDING ANY SUCH
PAYMENT OR PAYMENTS (OTHER THAN PAYMENTS MADE BY OR RECEIVED OR COLLECTED FROM
THE COMPANY IN RESPECT OF THE GUARANTEED OBLIGATIONS) UNTIL THE DATE UPON WHICH
THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL AND THE COMMITMENTS HAVE BEEN
TERMINATED.


 


11.2.  RIGHT OF SETOFF.  UPON THE OCCURRENCE AND CONTINUANCE OF ANY EVENT OF
DEFAULT, EACH ADMINISTRATIVE AGENT AND EACH LENDER ARE HEREBY IRREVOCABLY
AUTHORIZED BY THE COMPANY AT ANY TIME AND FROM TIME TO TIME WITHOUT NOTICE TO
THE COMPANY, ANY SUCH NOTICE BEING HEREBY WAIVED BY THE COMPANY, TO SET OFF AND
APPROPRIATE AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR
CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR
CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH
ADMINISTRATIVE AGENT OR SUCH LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF THE
COMPANY, OR ANY PART THEREOF IN SUCH AMOUNTS AS SUCH ADMINISTRATIVE AGENT OR
SUCH LENDER MAY ELECT, ON ACCOUNT OF THE LIABILITIES OF THE COMPANY HEREUNDER
AND CLAIMS OF EVERY NATURE AND DESCRIPTION OF SUCH ADMINISTRATIVE AGENT OR SUCH
LENDER AGAINST THE COMPANY, IN ANY CURRENCY, WHETHER ARISING HEREUNDER OR ANY
OTHER LOAN DOCUMENT OR OTHERWISE, AS SUCH ADMINISTRATIVE AGENT OR SUCH LENDER
MAY ELECT, WHETHER OR NOT SUCH ADMINISTRATIVE AGENT OR SUCH LENDER HAS MADE ANY
DEMAND FOR PAYMENT AND ALTHOUGH SUCH LIABILITIES AND CLAIMS MAY BE CONTINGENT OR
UNMATURED.  EACH ADMINISTRATIVE AGENT AND EACH LENDER SHALL NOTIFY THE COMPANY
PROMPTLY OF ANY SUCH SETOFF MADE BY IT AND THE APPLICATION MADE BY IT OF THE
PROCEEDS THEREOF; PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
THE VALIDITY OF SUCH SETOFF AND APPLICATION.  THE RIGHTS OF EACH ADMINISTRATIVE
AGENT AND EACH LENDER UNDER THIS SUBSECTION ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING, WITHOUT LIMITATION, OTHER RIGHTS OF SETOFF) WHICH SUCH
ADMINISTRATIVE AGENT OR SUCH LENDER MAY HAVE.


 


11.3.  NO SUBROGATION.  NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE BY THE
COMPANY HEREUNDER, OR ANY SETOFF OR APPLICATION OF FUNDS OF THE COMPANY BY ANY
ADMINISTRATIVE AGENT OR ANY LENDER, THE COMPANY SHALL NOT BE ENTITLED TO BE
SUBROGATED TO ANY OF THE RIGHTS OF ANY ADMINISTRATIVE AGENT OR ANY LENDER
AGAINST ANY NON-US BORROWER OR AGAINST ANY COLLATERAL SECURITY OR GUARANTEE OR
RIGHT OF OFFSET HELD BY ANY

 

78

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT OR ANY LENDER FOR THE PAYMENT OF THE GUARANTEED
OBLIGATIONS, NOR SHALL THE COMPANY SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION
OR REIMBURSEMENT FROM ANY NON-US BORROWER IN RESPECT OF PAYMENTS MADE BY THE
COMPANY HEREUNDER, UNTIL THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL.  IF
ANY AMOUNT SHALL BE PAID TO THE COMPANY ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT
ANY TIME WHEN ALL OF THE GUARANTEED OBLIGATIONS SHALL NOT HAVE BEEN PAID IN
FULL, SUCH AMOUNT SHALL BE HELD BY THE COMPANY IN TRUST FOR THE ADMINISTRATIVE
AGENTS AND THE LENDERS, SEGREGATED FROM OTHER FUNDS OF THE COMPANY, AND SHALL,
FORTHWITH UPON RECEIPT BY THE COMPANY, BE TURNED OVER TO THE ADMINISTRATIVE
AGENTS IN THE EXACT FORM RECEIVED BY THE COMPANY (DULY INDORSED BY THE COMPANY
TO THE ADMINISTRATIVE AGENTS, IF REQUIRED), TO BE APPLIED AGAINST THE GUARANTEED
OBLIGATIONS WHETHER MATURED OR UNMATURED, IN SUCH ORDER AS THE ADMINISTRATIVE
AGENTS MAY DETERMINE.


 


11.4.  AMENDMENTS, ETC.  THE COMPANY SHALL REMAIN OBLIGATED HEREUNDER
NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION OF RIGHTS AGAINST THE COMPANY, AND
WITHOUT NOTICE TO OR FURTHER ASSENT BY THE COMPANY, ANY DEMAND FOR PAYMENT OF
ANY OF THE GUARANTEED OBLIGATIONS MADE BY ANY ADMINISTRATIVE AGENT OR ANY LENDER
MAY BE RESCINDED BY SUCH ADMINISTRATIVE AGENT OR SUCH LENDER, AND ANY OF THE
GUARANTEED OBLIGATIONS CONTINUED, AND THE GUARANTEED OBLIGATIONS OR THE
LIABILITY OF ANY OTHER PARTY UPON OR FOR ANY PART THEREOF, OR ANY COLLATERAL
SECURITY OR GUARANTEE THEREFOR OR RIGHT OF OFFSET WITH RESPECT THERETO, MAY,
FROM TIME TO TIME, IN WHOLE OR IN PART, BE RENEWED, EXTENDED, AMENDED, MODIFIED,
ACCELERATED, COMPROMISED, WAIVED, SURRENDERED OR RELEASED BY ANY ADMINISTRATIVE
AGENT OR ANY LENDER, AND THIS AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY OTHER
DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH OR THEREWITH MAY BE
AMENDED, MODIFIED, SUPPLEMENTED OR TERMINATED, IN WHOLE OR IN PART, AS THE
LENDERS MAY DEEM ADVISABLE FROM TIME TO TIME, AND ANY COLLATERAL SECURITY,
GUARANTEE OR RIGHT OF OFFSET AT ANY TIME HELD BY ANY ADMINISTRATIVE AGENT OR ANY
LENDER FOR THE PAYMENT OF THE GUARANTEED OBLIGATIONS MAY BE SOLD, EXCHANGED,
WAIVED, SURRENDERED OR RELEASED.  NEITHER ANY ADMINISTRATIVE AGENT NOR ANY
LENDER SHALL HAVE ANY OBLIGATION TO PROTECT, SECURE, PERFECT OR INSURE ANY LIEN
AT ANY TIME HELD BY IT AS SECURITY FOR THE GUARANTEED OBLIGATIONS OR PURSUANT TO
THIS SECTION 11 OR ANY PROPERTY SUBJECT THERETO.


 


11.5.  GUARANTEE ABSOLUTE AND UNCONDITIONAL.  THE COMPANY WAIVES ANY AND ALL
NOTICE OF THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE GUARANTEED
OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY ANY ADMINISTRATIVE AGENT OR
ANY LENDER UPON THE GUARANTEE CONTAINED IN THIS SECTION 11 OR ACCEPTANCE OF THE
GUARANTEE PROVISIONS OF THIS SECTION 11; THE GUARANTEED OBLIGATIONS AND ANY OF
THEM, SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR INCURRED
IN RELIANCE UPON THE GUARANTEE CONTAINED IN THIS SECTION 11; AND ALL DEALINGS
BETWEEN THE NON-US BORROWERS OR THE COMPANY, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENTS AND THE LENDERS, ON THE OTHER, SHALL LIKEWISE BE
CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN RELIANCE UPON THE
GUARANTEE CONTAINED IN THIS SECTION 11.  THE COMPANY WAIVES (TO THE EXTENT
PERMITTED BY LAW) DILIGENCE, PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND NOTICE
OF DEFAULT OR NONPAYMENT TO OR UPON THE NON-US BORROWERS OR THE COMPANY WITH
RESPECT TO THE GUARANTEED OBLIGATIONS.  THE GUARANTEE CONTAINED IN THIS
SECTION 11 SHALL BE CONSTRUED AS A CONTINUING, ABSOLUTE AND UNCONDITIONAL
GUARANTEE OF PAYMENT WITHOUT

 

79

--------------------------------------------------------------------------------


 


REGARD TO (A) THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OF THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR THEREWITH,
ANY OF THE GUARANTEED OBLIGATIONS OR ANY COLLATERAL SECURITY THEREFOR OR
GUARANTEE OR RIGHT OF OFFSET WITH RESPECT THERETO AT ANY TIME OR FROM TIME TO
TIME HELD BY ANY ADMINISTRATIVE AGENT OR ANY LENDER, (B) ANY DEFENSE (INCLUDING,
WITHOUT LIMITATION, ANY STATUTE OF LIMITATIONS), SETOFF OR COUNTERCLAIM (OTHER
THAN A DEFENSE OF PAYMENT OR PERFORMANCE) WHICH MAY AT ANY TIME BE AVAILABLE TO
OR BE ASSERTED BY ANY NON-US BORROWER AGAINST ANY ADMINISTRATIVE AGENT OR ANY
LENDER, OR (C) ANY OTHER CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT NOTICE TO OR
KNOWLEDGE OF A NON-US BORROWER OR THE COMPANY) WHICH CONSTITUTES, OR MIGHT BE
CONSTRUED TO CONSTITUTE, AN EQUITABLE OR LEGAL DISCHARGE OF A NON-US BORROWER
FOR ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS, OR OF THE COMPANY UNDER THE
GUARANTEE CONTAINED IN THIS SECTION 11, IN BANKRUPTCY OR IN ANY OTHER INSTANCE. 
WHEN ANY ADMINISTRATIVE AGENT OR ANY LENDER IS PURSUING ITS RIGHTS AND REMEDIES
HEREUNDER AGAINST THE COMPANY, ANY ADMINISTRATIVE AGENT OR ANY LENDER MAY, BUT
SHALL BE UNDER NO OBLIGATION TO, PURSUE SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST ANY NON-US BORROWER OR ANY OTHER PERSON OR AGAINST ANY COLLATERAL
SECURITY, GUARANTEE FOR ANY OF THE GUARANTEED OBLIGATIONS OR ANY RIGHT OF OFFSET
WITH RESPECT THERETO, AND ANY FAILURE BY ANY ADMINISTRATIVE AGENT OR ANY LENDER
TO PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS FROM ANY
NON-US BORROWER OR ANY SUCH OTHER PERSON OR TO REALIZE UPON ANY SUCH COLLATERAL
SECURITY OR GUARANTEE OR TO EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY RELEASE OF
ANY NON-US BORROWER OR ANY SUCH OTHER PERSON OR OF ANY SUCH COLLATERAL SECURITY,
GUARANTEE OR RIGHT OF OFFSET, SHALL NOT RELIEVE THE COMPANY OF ANY LIABILITY
HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS AND REMEDIES, WHETHER
EXPRESS, IMPLIED OR AVAILABLE AS A MATTER OF LAW, OF THE ADMINISTRATIVE AGENTS
AND THE LENDERS AGAINST THE COMPANY.


 


11.6.  REINSTATEMENT.  THE GUARANTEE CONTAINED IN THIS SECTION 11 SHALL CONTINUE
TO BE EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT,
OR ANY PART THEREOF, OF ANY OF THE GUARANTEED OBLIGATIONS IS RESCINDED OR MUST
OTHERWISE BE RESTORED OR RETURNED BY ANY ADMINISTRATIVE AGENT OR ANY LENDER UPON
THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF A
NON-US BORROWER, RESPECTIVELY, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A
RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, A
NON-US BORROWER OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR OTHERWISE, ALL AS
THOUGH SUCH PAYMENTS HAD NOT BEEN MADE.


 


11.7.  PAYMENTS.  THE COMPANY HEREBY AGREES THAT THE AMOUNTS PAYABLE BY THE
COMPANY HEREUNDER WILL BE PAID TO THE ADMINISTRATIVE AGENTS WITHOUT SETOFF OR
COUNTERCLAIM IN IMMEDIATELY AVAILABLE FUNDS IN THE SAME CURRENCY AS THE
UNDERLYING GUARANTEED OBLIGATION IN RESPECT OF WHICH PAYMENT IS BEING MADE AT
THE OFFICE OF THE APPLICABLE ADMINISTRATIVE AGENT LISTED IN SUBSECTION 14.2 OR
AT SUCH OTHER OFFICE AS SUCH ADMINISTRATIVE AGENT SHALL DESIGNATE IN WRITING TO
THE COMPANY.


 

SECTION 12.                          EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

80

--------------------------------------------------------------------------------


 


(A)   ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN DUE IN
ACCORDANCE WITH THE TERMS THEREOF OR HEREOF; OR ANY BORROWER SHALL FAIL TO PAY
ANY INTEREST ON ANY LOAN, OR ANY OTHER AMOUNT PAYABLE HEREUNDER, WITHIN FIVE
BUSINESS DAYS AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE
WITH THE TERMS THEREOF OR HEREOF; OR


 


(B)   ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY BORROWER HEREIN
OR IN ANY OTHER LOAN DOCUMENT OR WHICH IS CONTAINED IN ANY CERTIFICATE, DOCUMENT
OR FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY TIME UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT SHALL PROVE TO
HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED
MADE; OR


 


(C)   THE COMPANY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN SECTION 10; OR


 


(D)   ANY BORROWER SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS
PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION 12), AND SUCH DEFAULT
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER OF (I) THE
DATE UPON WHICH AN EXECUTIVE OFFICER OF ANY BORROWER HAS ACTUAL KNOWLEDGE
THEREOF AND (II) THE DATE UPON WHICH ANY ADMINISTRATIVE AGENT OR ANY LENDER
GIVES NOTICE TO THE COMPANY THEREOF; OR


 


(E)   THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL (I) DEFAULT IN ANY PAYMENT OF
PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS (OTHER THAN THE LOANS) OR IN THE
PAYMENT OF ANY GUARANTEE OBLIGATION OR IN ANY NET PAYMENT UNDER ANY INTEREST
RATE PROTECTION AGREEMENT, FOREIGN CURRENCY EXCHANGE AGREEMENT, COMMODITY PRICE
PROTECTION AGREEMENT OR OTHER INTEREST RATE OR CURRENCY EXCHANGE OR COMMODITY
PRICE ARRANGEMENT (COLLECTIVELY “HEDGING OBLIGATIONS”), BEYOND THE PERIOD OF
GRACE (NOT TO EXCEED 60 DAYS), IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH INDEBTEDNESS, GUARANTEE OBLIGATION OR HEDGING OBLIGATION WAS
CREATED; OR (II) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT
OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS, GUARANTEE OBLIGATION OR HEDGING
OBLIGATION OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE
HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR HEDGING OBLIGATION OR BENEFICIARY OR
BENEFICIARIES OF SUCH GUARANTEE OBLIGATION (OR A TRUSTEE OR AGENT ON BEHALF OF
SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE
GIVING OF NOTICE OR THE PASSAGE OF TIME IF REQUIRED, SUCH INDEBTEDNESS OR
HEDGING OBLIGATION TO BECOME DUE PRIOR TO ITS STATED MATURITY OR SUCH GUARANTEE
OBLIGATION TO BECOME PAYABLE; PROVIDED, HOWEVER, THAT NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST UNDER THIS PARAGRAPH UNLESS THE AGGREGATE AMOUNT OF
INDEBTEDNESS, GUARANTEE OBLIGATIONS AND/OR HEDGING OBLIGATIONS IN RESPECT OF
WHICH ANY DEFAULT OR OTHER EVENT OR CONDITION REFERRED TO IN THIS PARAGRAPH
SHALL HAVE OCCURRED SHALL BE EQUAL TO AT LEAST $30,000,000; OR


 


(F)   (I) ANY BORROWER OR ANY MATERIAL SUBSIDIARY SHALL COMMENCE ANY CASE,
PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION,

 

81

--------------------------------------------------------------------------------


 


DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO
IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION,
COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER SIMILAR
OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR ANY
BORROWER OR ANY MATERIAL SUBSIDIARY SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST ANY BORROWER
OR ANY MATERIAL SUBSIDIARY ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST ANY BORROWER OR ANY MATERIAL SUBSIDIARY ANY CASE, PROCEEDING
OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION,
DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS
WHICH RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF WHICH SHALL NOT HAVE
BEEN VACATED, DISCHARGED, OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM
THE ENTRY THEREOF; OR (IV) ANY BORROWER OR ANY MATERIAL SUBSIDIARY SHALL TAKE
ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF, OR
ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II), OR (III) ABOVE;
OR (V) ANY BORROWER OR ANY MATERIAL SUBSIDIARY SHALL GENERALLY NOT, OR SHALL BE
UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY
BECOME DUE; OR


 


(G)   (I) ANY PERSON SHALL ENGAGE IN ANY NON-EXEMPT “PROHIBITED TRANSACTION” (AS
DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN,
(II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA),
WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR
OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF THE COMPANY OR ANY COMMONLY
CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR
PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE
APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN, WHICH
REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS,
IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT IN THE
TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY SINGLE
EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) THE COMPANY
OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION OF THE
REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN OR
(VI) ANY OTHER ADVERSE EVENT OR CONDITION SHALL OCCUR WITH RESPECT TO A PLAN;
AND IN EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION,
TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE
EXPECTED TO INVOLVE AN AGGREGATE AMOUNT OF LIABILITY TO THE COMPANY OR ANY
MATERIAL SUBSIDIARY IN EXCESS OF $30,000,000; OR


 


(H)   ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ONE OR MORE
BORROWERS OR MATERIAL SUBSIDIARIES INVOLVING IN THE AGGREGATE A LIABILITY (NOT
PAID OR FULLY COVERED BY INSURANCE) OF $30,000,000 OR MORE, AND ALL SUCH
JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED
PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR

 

82

--------------------------------------------------------------------------------


 


(I)   THE GUARANTEE SET FORTH IN SECTION 12 SHALL CEASE, FOR ANY REASON, TO BE
IN FULL FORCE AND EFFECT OR THE COMPANY SHALL SO ASSERT; OR


 


(J)   (I) ANY PERSON OR “GROUP” (WITHIN THE MEANING OF SECTION 13(D) OR 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, BUT OTHER THAN THE FIREMAN
GROUP) (A) SHALL HAVE ACQUIRED BENEFICIAL OWNERSHIP OF 20% OR MORE OF ANY
OUTSTANDING CLASS OF CAPITAL STOCK HAVING ORDINARY VOTING POWER IN THE ELECTION
OF DIRECTORS OF THE COMPANY OR (B) SHALL OBTAIN THE POWER (WHETHER OR NOT
EXERCISED) TO ELECT A MAJORITY OF THE COMPANY’S DIRECTORS OR (II) THE BOARD OF
DIRECTORS OF THE COMPANY SHALL NOT CONSIST OF A MAJORITY OF CONTINUING
DIRECTORS; “CONTINUING DIRECTORS” SHALL MEAN THE DIRECTORS OF THE COMPANY ON THE
DATE HEREOF AND EACH OTHER DIRECTOR, IF SUCH OTHER DIRECTOR’S NOMINATION FOR
ELECTION TO THE BOARD OF DIRECTORS OF THE COMPANY IS RECOMMENDED BY A MAJORITY
OF THE THEN CONTINUING DIRECTORS; OR


 


(K)   THE COMPANY SHALL NOT OWN, DIRECTLY OR INDIRECTLY, (I) ALL OF THE ISSUED
AND OUTSTANDING CAPITAL STOCK (OTHER THAN DIRECTORS’ QUALIFYING SHARES AND ONE
SHARE OF SUCH CAPITAL STOCK WHICH IS OWNED OF RECORD BY CREDIT SUISSE FIRST
BOSTON LLC) OF REEBOK UK OR (II) ALL THE ISSUED AND OUTSTANDING CAPITAL STOCK
(OTHER THAN DIRECTORS’ QUALIFYING SHARES) OF EACH OTHER BORROWER;


 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section 12 with respect to a
Borrower, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the General Administrative Agent may, or upon the request
of the Required Lenders, the General Administrative Agent shall, by notice to
the Borrowers declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the General Administrative Agent may, or upon the request of
the Required Lenders, the General Administrative Agent shall, by notice to the
Borrowers, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the applicable Account Party shall at
such time deposit in a cash collateral account opened by the General
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  The Account Parties hereby grant to the
General Administrative Agent, for the benefit of the Issuing Banks and the L/C
Participants, a security interest in such cash collateral to secure all
obligations under this Agreement and the other Loan

 

83

--------------------------------------------------------------------------------


 

Documents.  Amounts held in such cash collateral account shall be applied by the
General Administrative Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. 
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrowers hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Account Parties (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this
Section 12, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.

 

SECTION 13.                          THE AGENTS

 


13.1.  APPOINTMENT.  (A)  EACH LENDER HEREBY IRREVOCABLY DESIGNATES AND APPOINTS
(I) CREDIT SUISSE AS THE GENERAL ADMINISTRATIVE AGENT AND (II) CREDIT SUISSE,
TORONTO BRANCH AS THE CANADIAN ADMINISTRATIVE AGENT, IN EACH CASE UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EACH SUCH LENDER IRREVOCABLY
AUTHORIZES THE ADMINISTRATIVE AGENTS, IN SUCH CAPACITIES, TO TAKE SUCH ACTION ON
ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED
TO THE ADMINISTRATIVE AGENTS BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS
AGREEMENT, THE ADMINISTRATIVE AGENTS SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENTS.


 


(B)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THE
PARTIES HERETO HEREBY AGREE THAT THE CO-DOCUMENTATION AGENTS AND THE SYNDICATION
AGENT SHALL HAVE NO RIGHTS, DUTIES, RESPONSIBILITIES OR LIABILITIES IN THEIR
CAPACITIES AS SUCH AND THAT THE CO-DOCUMENTATION AGENTS AND THE SYNDICATION
AGENT SHALL NOT HAVE THE AUTHORITY TO TAKE ANY ACTION HEREUNDER IN THEIR
CAPACITIES AS SUCH.


 


13.2.  DELEGATION OF DUTIES.  EACH ADMINISTRATIVE AGENT MAY EXECUTE ANY OF ITS
DUTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY OR THROUGH ANY ONE
OR MORE SUB-AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  NO ADMINISTRATIVE
AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY SUB-AGENT OR
ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.


 


13.3.  EXCULPATORY PROVISIONS.  NEITHER ANY ADMINISTRATIVE AGENT NOR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, SUB-AGENTS, ATTORNEYS-IN-FACT
OR AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE
TAKEN BY IT OR

 

84

--------------------------------------------------------------------------------


 


SUCH PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (EXCEPT FOR ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OR (II) RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY ANY BORROWER OR ANY
OFFICER THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY
CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN,
OR RECEIVED BY ANY ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR THE VALUE, VALIDITY, EFFECTIVENESS,
GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR FOR ANY FAILURE OF A BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER
OR THEREUNDER.  NONE OF THE ADMINISTRATIVE AGENTS SHALL BE UNDER ANY OBLIGATION
TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF
ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF ANY
BORROWER.


 


13.4.  RELIANCE BY ADMINISTRATIVE AGENTS.  EACH OF THE ADMINISTRATIVE AGENTS
SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY
NOTE, WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER,
TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR
CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED,
SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF
LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION, COUNSEL TO ANY BORROWER),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY ANY ADMINISTRATIVE AGENT. 
EACH ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE OWNER
THEREOF FOR ALL PURPOSES UNLESS A WRITTEN NOTICE OF ASSIGNMENT, NEGOTIATION OR
TRANSFER THEREOF SHALL HAVE BEEN FILED WITH SUCH ADMINISTRATIVE AGENT.  EACH
ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS AS IT DEEMS
APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS
AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON
OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  EACH ADMINISTRATIVE AGENT
SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING,
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH A REQUEST
OF THE REQUIRED LENDERS, AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS AND ALL FUTURE HOLDERS OF
THE LOANS.


 


13.5.  NOTICE OF DEFAULT.  NO ADMINISTRATIVE AGENT SHALL BE DEEMED TO HAVE
KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
HEREUNDER UNLESS SUCH ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A LENDER OR
A BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF
DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”.  IN THE EVENT
THAT AN ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, SUCH ADMINISTRATIVE AGENT
SHALL GIVE NOTICE THEREOF TO THE LENDERS.  EACH ADMINISTRATIVE AGENT SHALL TAKE
SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE
REASONABLY DIRECTED BY THE REQUIRED LENDERS; PROVIDED THAT UNLESS AND UNTIL SUCH
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, SUCH ADMINISTRATIVE
AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM
TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL
DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS.

 

85

--------------------------------------------------------------------------------


 


13.6.  NON-RELIANCE ON ADMINISTRATIVE AGENTS AND OTHER LENDERS.  EACH LENDER
EXPRESSLY ACKNOWLEDGES THAT NEITHER ANY ADMINISTRATIVE AGENT NOR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, SUB-AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAS
MADE ANY REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT BY ANY OF THE
ADMINISTRATIVE AGENTS HEREINAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF
THE BORROWERS, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY
ANY ADMINISTRATIVE AGENT TO ANY LENDER.  EACH LENDER REPRESENTS TO THE
ADMINISTRATIVE AGENTS THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENTS OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION AND CREDITWORTHINESS OF THE BORROWERS AND MADE ITS OWN DECISION TO
MAKE ITS LOANS HEREUNDER AND ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY
ADMINISTRATIVE AGENT OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND TO MAKE SUCH INVESTIGATION AS
IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, OPERATIONS, PROPERTY,
FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWERS.  EXCEPT FOR
NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO THE
LENDERS BY THE ADMINISTRATIVE AGENTS HEREUNDER, NONE OF THE ADMINISTRATIVE
AGENTS SHALL HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY
CREDIT OR OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS, PROPERTY,
CONDITION (FINANCIAL OR OTHERWISE) OR CREDITWORTHINESS OF THE BORROWERS WHICH
MAY COME INTO THE POSSESSION OF THE ADMINISTRATIVE AGENTS OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, SUB-AGENTS, ATTORNEYS-IN-FACT OR
AFFILIATES.


 


13.7.  INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY EACH ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT AND THE CO-DOCUMENTATION AGENTS IN THEIR RESPECTIVE
CAPACITIES AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE BORROWERS AND WITHOUT
LIMITING THE OBLIGATION OF THE BORROWERS TO DO SO), RATABLY ACCORDING TO THEIR
RESPECTIVE PRO RATA PERCENTAGES IN EFFECT ON THE DATE ON WHICH INDEMNIFICATION
IS SOUGHT, FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING, WITHOUT LIMITATION, AT
ANY TIME FOLLOWING THE PAYMENT OF THE LOANS) BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST ANY ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR THE
CO-DOCUMENTATION AGENTS (AS THE CASE MAY BE) IN ANY WAY RELATING TO OR ARISING
OUT OF, THE COMMITMENTS, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED BY ANY
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS (AS
THE CASE MAY BE) UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT
NO LENDER SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS TO THE EXTENT RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR THE
CO-DOCUMENTATION AGENTS (AS THE CASE MAY BE).  THE AGREEMENTS IN THIS

 

86

--------------------------------------------------------------------------------


 


SUBSECTION 13.7 SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


13.8.  AGENTS IN THEIR INDIVIDUAL CAPACITIES.  THE ADMINISTRATIVE AGENTS, THE
SYNDICATION AGENT, THE CO-DOCUMENTATION AGENTS, AND EACH OF THEIR RESPECTIVE
AFFILIATES MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY
KIND OF BUSINESS WITH EACH BORROWER AS THOUGH THE ADMINISTRATIVE AGENTS, THE
SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS (AS THE CASE MAY BE) WERE NOT
THE ADMINISTRATIVE AGENTS, THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS
(AS THE CASE MAY BE) HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  WITH RESPECT
TO ITS LOANS MADE UNDER ANY CLASS OF COMMITMENTS MADE OR RENEWED BY IT, ANY NOTE
ISSUED TO IT AND WITH RESPECT TO ANY LETTER OF CREDIT ISSUED OR PARTICIPATED IN
BY IT, EACH ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND EACH
CO-DOCUMENTATION AGENT SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ANY LENDER HAVING COMMITMENTS OR
HOLDING LOANS OF SUCH CLASS AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT AN
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR A CO-DOCUMENTATION AGENT (AS THE
CASE MAY BE), AND WITH RESPECT TO ANY CLASS OF COMMITMENTS, THE TERMS “LENDER”
AND “LENDERS” SHALL INCLUDE EACH ADMINISTRATIVE AGENT, THE SYNDICATION AGENT,
AND EACH CO-DOCUMENTATION AGENT HAVING COMMITMENTS OR HOLDING LOANS OF SUCH
CLASS IN ITS RESPECTIVE INDIVIDUAL CAPACITY.


 


13.9.  SUCCESSOR ADMINISTRATIVE AGENTS; RESIGNATION OF CO-DOCUMENTATION AGENTS. 
EACH OF THE AGENTS MAY RESIGN AS AN AGENT UPON 10 DAYS’ NOTICE TO THE LENDERS. 
IF ANY ADMINISTRATIVE AGENT SHALL RESIGN AS ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THEN THE REQUIRED LENDERS SHALL APPOINT
FROM AMONG THE LENDERS A SUCCESSOR ADMINISTRATIVE AGENT FOR THE LENDERS, WHICH
SUCCESSOR ADMINISTRATIVE AGENT (PROVIDED THAT IT SHALL HAVE BEEN APPROVED BY THE
COMPANY), SHALL SUCCEED TO THE RIGHTS, POWERS AND DUTIES OF THE APPLICABLE
ADMINISTRATIVE AGENT HEREUNDER.  EFFECTIVE UPON SUCH APPOINTMENT AND APPROVAL,
THE TERM “ADMINISTRATIVE AGENT” SHALL MEAN SUCH SUCCESSOR ADMINISTRATIVE AGENT,
AND THE FORMER ADMINISTRATIVE AGENT’S RIGHTS, POWERS AND DUTIES AS
ADMINISTRATIVE AGENT SHALL BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT OR
DEED ON THE PART OF SUCH FORMER ADMINISTRATIVE AGENT OR ANY OF THE PARTIES TO
THIS AGREEMENT OR ANY HOLDERS OF THE LOANS.


 


(A)   THE SYNDICATION AGENT AND ANY DOCUMENTATION AGENT MAY RESIGN AS SUCH UPON
10 DAYS’ NOTICE TO THE LENDERS.  UPON ANY SUCH RESIGNATION OF THE SYNDICATION
AGENT OR ANY DOCUMENTATION AGENT NO SUCCESSOR SYNDICATION AGENT OR DOCUMENTATION
AGENT SHALL BE APPOINTED HEREUNDER.


 


(B)   AFTER ANY RETIRING ADMINISTRATIVE AGENT’S, SYNDICATION AGENT’S OR
DOCUMENTATION AGENT’S RESIGNATION AS ADMINISTRATIVE AGENT, SYNDICATION AGENT OR
DOCUMENTATION AGENT (AS THE CASE MAY BE), THE PROVISIONS OF THIS SECTION 13
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS ADMINISTRATIVE AGENT, SYNDICATION AGENT OR DOCUMENTATION AGENT (AS
THE CASE MAY BE) UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

87

--------------------------------------------------------------------------------


 

SECTION 14.                          MISCELLANEOUS

 


14.1.  AMENDMENTS AND WAIVERS.  EXCEPT AS EXPRESSLY PROVIDED IN SUBSECTION 6.17
OR 6.18, NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT, NOR ANY TERMS
HEREOF OR THEREOF MAY BE AMENDED, SUPPLEMENTED OR MODIFIED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF THIS SUBSECTION 14.1.  THE MAJORITY LENDERS MAY, OR, WITH
THE WRITTEN CONSENT OF THE MAJORITY LENDERS, THE GENERAL ADMINISTRATIVE AGENT
MAY, FROM TIME TO TIME, (A) ENTER INTO WITH THE BORROWERS WRITTEN AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE OTHER LOAN DOCUMENTS FOR THE
PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
OR CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS OR OF THE BORROWERS
HEREUNDER OR THEREUNDER OR (B) WAIVE, ON SUCH TERMS AND CONDITIONS AS THE
MAJORITY LENDERS OR THE AGENTS, AS THE CASE MAY BE, MAY SPECIFY IN SUCH
INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY DEFAULT OR EVENT OF DEFAULT AND ITS CONSEQUENCES; PROVIDED,
HOWEVER, THAT NO SUCH WAIVER AND NO SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION
SHALL:


 

(I)                     REDUCE THE AMOUNT OR EXTEND THE SCHEDULED DATE OF
MATURITY OF ANY LOAN OR REDUCE THE STATED RATE OF ANY INTEREST OR FEE PAYABLE
HEREUNDER OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT THEREOF OR INCREASE THE
AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY COMMITMENT OF ANY LENDER, IN EACH
CASE WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

 

(II)                  AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SUBSECTION
14.1, OR REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS
OR MAJORITY LENDERS, OR CONSENT TO THE ASSIGNMENT OR TRANSFER BY A BORROWER OF
ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, OR RELEASE THE GUARANTEE PROVIDED FOR IN SECTION 11, IN EACH CASE
WITHOUT THE WRITTEN CONSENT OF ALL THE LENDERS;

 

(III)               CHANGE THE PROVISIONS OF THIS AGREEMENT IN A MANNER THAT BY
ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE TO LENDERS
HOLDING LOANS OF ONE CLASS DIFFERENTLY FROM THE RIGHTS OF LENDERS HOLDING LOANS
OF ANY OTHER CLASS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDERS HOLDING A
MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND UNUSED COMMITMENTS OF EACH
ADVERSELY AFFECTED CLASS;

 

(IV)              AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 13 WITHOUT THE
WRITTEN CONSENT OF EACH ADMINISTRATIVE AGENT AFFECTED THEREBY AND (TO THE EXTENT
THAT SUCH AMENDMENT, MODIFICATION OR WAIVER DIRECTLY AFFECTS THE RIGHTS OR
OBLIGATIONS OF THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS) THE
SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS, AS THE CASE MAY BE; OR

 

(V)                 AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 3 WITHOUT
THE WRITTEN CONSENT OF EACH ISSUING BANK DIRECTLY AFFECTED THEREBY.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrowers, the
Lenders, the

 

88

--------------------------------------------------------------------------------


 

Agents and all future holders of the Loans.  In the case of any waiver, the
Borrowers, the Lenders and the Agents shall be restored to their former
positions and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; no such waiver shall extend to any subsequent or other Default or
Event of Default or impair any right consequent thereon.

 


14.2.  NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE RESPECTIVE
PARTIES HERETO TO BE EFFECTIVE SHALL BE IN WRITING (INCLUDING BY FACSIMILE OR
ELECTRONIC MAIL TRANSMISSION) AND, UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN,
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE (A) IN THE CASE OF DELIVERY BY
HAND, WHEN DELIVERED, (B) IN THE CASE OF DELIVERY BY MAIL, THREE DAYS AFTER
BEING DEPOSITED IN THE MAILS, POSTAGE PREPAID, OR (C) IN THE CASE OF DELIVERY BY
FACSIMILE OR ELECTRONIC MAIL TRANSMISSION, WHEN SENT AND RECEIPT HAS BEEN
CONFIRMED, ADDRESSED AS FOLLOWS IN THE CASE OF THE BORROWERS AND THE
ADMINISTRATIVE AGENTS, AND AS SET FORTH IN SCHEDULE I IN THE CASE OF THE OTHER
PARTIES HERETO, OR TO SUCH OTHER ADDRESS AS MAY BE HEREAFTER NOTIFIED BY THE
RESPECTIVE PARTIES HERETO:


 

The Company:

Reebok International Ltd.

1895 J.W. Foster Boulevard

Canton, Massachusetts 02021

Fax:  781/401-4797

 

with a copy to:

Attention:  General Counsel

Fax:  781/401-4780

 

Reebok UK:

Reebok International Limited

c/o Stephens & Associates

11-12 Pall Mall, 4th Floor

London SW1Y 5LU

Attention:  Company Secretary

Fax:  011-44-207-930-0083

 

with a copy to:

Reebok International Ltd.

1895 J.W. Foster Boulevard

Canton, Massachusetts 02021

Fax:  781/401-4797

 

Reebok Canada:

Reebok Canada Inc.

201 East Steward Drive

P.O. Box 27

Aurora, Ontario L4G 3H1

 

89

--------------------------------------------------------------------------------


 

Fax: 905/713-4930

 

with a copy to:

Reebok International Ltd.

1895 J.W. Foster Boulevard

Canton, Massachusetts 02021

Fax:  781/401-4797

 

Sport:

Sport Maska Inc.

2 Place Alexis-Nihon

3500 de Maisonneuve Boulevard West

Suite 800

Westmount, Quebec H3Z 3C1

Attention:  Chief Financial Officer and

 Vice-President Finance and Administration

Fax: 514/932-6020

 

with a copy to:

Reebok International Ltd.

1895 J.W. Foster Boulevard

Canton, Massachusetts 02021

Fax:  781/401-4797

 

The General Administrative Agent and the Swingline Lender:

Credit Suisse

11 Madison Avenue

New York, New York 10010

Attention: Agency Group

Fax:  212/325-8304

 

The Canadian Administrative Agent:

Credit Suisse, Toronto Branch

1 First Canadian Place

Suite 3000, PO Box 301

Toronto, Ontario

Canada M5X 1C9

Attention: Agency Operations

Fax:  416/352-4574

 

provided that any notice, request or demand to or upon any of the Administrative
Agents or the Lenders pursuant to subsections 2.2, 3.2, 6.3, 6.4, 6.5, 6.12 or
6.17 shall not be effective until received.

 


14.3.  NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO DELAY IN
EXERCISING, ON THE PART OF ANY ADMINISTRATIVE AGENT OR ANY LENDER, ANY RIGHT,

 

90

--------------------------------------------------------------------------------


 


REMEDY, POWER OR PRIVILEGE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR
PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES
PROVIDED BY LAW.


 


14.4.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE HEREUNDER, IN THE OTHER LOAN DOCUMENTS AND IN ANY DOCUMENT,
CERTIFICATE OR STATEMENT DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF THE
LOANS HEREUNDER.


 


14.5.  PAYMENT OF EXPENSES AND TAXES.  THE COMPANY AGREES (A) TO PAY OR
REIMBURSE EACH ADMINISTRATIVE AGENT FOR ALL OF ITS REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION AND
EXECUTION OF, AND ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION
HEREWITH OR THEREWITH, AND THE CONSUMMATION AND ADMINISTRATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO EACH ADMINISTRATIVE AGENT,
(B) TO PAY OR REIMBURSE EACH LENDER, THE SYNDICATION AGENT, THE CO-DOCUMENTATION
AGENTS AND EACH ADMINISTRATIVE AGENT AND EACH RELATED PARTY OF ANY OF THE
FOREGOING (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) FOR ALL ITS COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY
RIGHTS UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS
OF ONE COUNSEL TO THE LENDERS (IN ADDITION TO COUNSEL TO EACH ADMINISTRATIVE
AGENT AND ANY LOCAL COUNSEL), (C) TO PAY, INDEMNIFY, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL RECORDING AND FILING FEES AND ANY AND ALL LIABILITIES
WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING, STAMP, EXCISE AND OTHER
TAXES, IF ANY, WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION
WITH THE EXECUTION AND DELIVERY OF, OR CONSUMMATION OR ADMINISTRATION OF ANY OF
THE TRANSACTIONS CONTEMPLATED BY, OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION
OF, OR ANY WAIVER OR CONSENT UNDER OR IN RESPECT OF, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, AND (D) TO PAY, INDEMNIFY, AND HOLD
EACH INDEMNITEE HARMLESS FROM AND AGAINST ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF COUNSEL) WITH RESPECT TO THE
EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE USE OF THE PROCEEDS OF THE LOANS AND
ANY SUCH OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING
RELATING TO THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY UNDER, ANY
ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY OF THE PROPERTIES (ALL THE FOREGOING IN THIS CLAUSE (D),
COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), PROVIDED THAT THE COMPANY SHALL
HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNITEE WITH RESPECT TO INDEMNIFIED
LIABILITIES TO THE EXTENT DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT

 

91

--------------------------------------------------------------------------------


 


OF SUCH INDEMNITEE OR SUCH INDEMNITEE’S RELATED PARTIES.  THE AGREEMENTS IN THIS
SUBSECTION 14.5 SHALL SURVIVE REPAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


14.6.  SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS.  (A)  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWERS, THE
LENDERS, THE AGENTS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
NONE OF THE BORROWERS MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER.


 


(B)   ANY LENDER MAY, IN THE ORDINARY COURSE OF ITS COMMERCIAL BANKING BUSINESS
AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME SELL TO ONE OR MORE BANKS OR
OTHER FINANCIAL INSTITUTIONS (“PARTICIPANTS”) PARTICIPATING INTERESTS IN ANY
LOAN OWING TO SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST
OF SUCH LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED THAT ANY
LENDER WHICH SELLS SUCH PARTICIPATING INTERESTS TO A PARTICIPANT WHICH IS NOT A
COMMERCIAL BANK, SAVINGS BANK OR FINANCE COMPANY SHALL GIVE NOTICE TO THE
COMPANY, IDENTIFYING SUCH PARTICIPANT, PROMPTLY FOLLOWING THE CONSUMMATION OF
SUCH SALE.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF A PARTICIPATING
INTEREST TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT TO THE
OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, SUCH LENDER SHALL REMAIN THE
HOLDER OF ANY SUCH LOAN FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND THE BORROWERS AND THE ADMINISTRATIVE AGENTS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  NO
LENDER SHALL BE ENTITLED TO CREATE IN FAVOR OF ANY PARTICIPANT, IN THE
PARTICIPATION AGREEMENT PURSUANT TO WHICH SUCH PARTICIPANT’S PARTICIPATING
INTEREST SHALL BE CREATED OR OTHERWISE, ANY RIGHT TO VOTE ON, CONSENT TO OR
APPROVE ANY MATTER RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT
FOR THOSE SPECIFIED IN CLAUSES (I) AND (II) OF THE PROVISO TO SUBSECTION 14.1. 
THE BORROWERS AGREE THAT IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE OR
UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED TO HAVE THE RIGHT OF SETOFF IN
RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO
THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING
DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT, PROVIDED THAT, IN PURCHASING
SUCH PARTICIPATING INTEREST, SUCH PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO
SHARE WITH THE LENDERS THE PROCEEDS THEREOF AS PROVIDED IN SUBSECTION 14.6(A) AS
FULLY AS IF IT WERE A LENDER HEREUNDER.  THE BORROWERS ALSO AGREE THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SUBSECTIONS 6.12, 6.13 AND 6.14
WITH RESPECT TO ITS PARTICIPATION IN THE COMMITMENTS AND THE LOANS OUTSTANDING
FROM TIME TO TIME AS IF IT WAS A LENDER; PROVIDED THAT, IN THE CASE OF
SUBSECTION 6.13, SUCH PARTICIPANT SHALL HAVE COMPLIED WITH THE REQUIREMENTS OF
SAID SUBSECTION AND PROVIDED, FURTHER, THAT NO PARTICIPANT SHALL BE ENTITLED TO
RECEIVE ANY GREATER AMOUNT PURSUANT TO ANY SUCH SUBSECTION THAN THE TRANSFEROR
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT OF THE
PARTICIPATION TRANSFERRED BY SUCH TRANSFEROR LENDER TO SUCH PARTICIPANT HAD NO
SUCH TRANSFER OCCURRED.

 

92

--------------------------------------------------------------------------------


 


(C)   ANY LENDER MAY, IN THE ORDINARY COURSE OF ITS COMMERCIAL BANKING BUSINESS
AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME AND FROM TIME TO TIME ASSIGN
TO ANY LENDER OR ANY AFFILIATE THEREOF OR, WITH THE CONSENT OF THE COMPANY AND
THE GENERAL ADMINISTRATIVE AGENT (WHICH IN EACH CASE SHALL NOT BE UNREASONABLY
WITHHELD), TO AN ADDITIONAL BANK OR FINANCIAL INSTITUTION (AN “ASSIGNEE”) ALL OR
ANY PART OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B, EXECUTED BY SUCH ASSIGNEE, SUCH ASSIGNING LENDER (AND, IN THE CASE OF
AN ASSIGNEE THAT IS NOT THEN A LENDER OR AN AFFILIATE THEREOF, BY THE COMPANY
AND THE APPLICABLE ADMINISTRATIVE AGENT) AND DELIVERED TO THE APPLICABLE
ADMINISTRATIVE AGENT (A) MANUALLY OR (B) ELECTRONICALLY VIA AN ELECTRONIC
SETTLEMENT SYSTEM ACCEPTABLE TO SUCH ADMINISTRATIVE AGENT (WHICH INITIALLY SHALL
BE CLEARPAR, LLC), IN EACH CASE FOR ITS ACCEPTANCE AND RECORDING IN THE
APPLICABLE REGISTER, PROVIDED THAT, IN THE CASE OF ANY SUCH ASSIGNMENT TO AN
ADDITIONAL BANK OR FINANCIAL INSTITUTION, (X) THE AGGREGATE AMOUNT OF THE
COMMITMENT BEING ASSIGNED IS NOT LESS THAN $10,000,000 (OR (I) $2,500,000, IN
THE CASE OF A CANADIAN COMMITMENT OR A PESO COMMITMENT OR (II) IN ANY CASE, SUCH
LESSER AMOUNT AS MAY BE AGREED TO BY THE COMPANY AND THE GENERAL ADMINISTRATIVE
AGENT) AND (Y) IF SUCH ASSIGNMENT IS OF LESS THAN ALL OF THE RIGHTS AND
OBLIGATIONS OF THE ASSIGNING LENDER, THE AGGREGATE AMOUNT OF THE COMMITMENT
REMAINING WITH THE ASSIGNING LENDER IS NOT LESS THAN $10,000,000 (OR
(I) $5,000,000, IN THE CASE OF CANADIAN COMMITMENT OR A PESO COMMITMENT OR
(II) IN ANY CASE, SUCH LESSER AMOUNT AS MAY BE AGREED TO BY THE COMPANY AND THE
GENERAL ADMINISTRATIVE AGENT), PROVIDED, FURTHER, THAT IN THE CASE OF ANY SUCH
ASSIGNMENT OF (X) A CANADIAN COMMITMENT OR CANADIAN LOANS, SUCH ASSIGNEE IS A
CANADIAN RESIDENT AND (Y) A PESO COMMITMENT OR PESO LOANS, SUCH ASSIGNEE IS A
MEXICAN RESIDENT.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING (AND
THE PAYMENT OF THE REGISTRATION AND PROCESSING FEE DESCRIBED IN CLAUSE (E)
BELOW), FROM AND AFTER THE EFFECTIVE DATE DETERMINED PURSUANT TO SUCH ASSIGNMENT
AND ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER HEREUNDER WITH A COMMITMENT AS SET FORTH THEREIN, AND
(Y) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT PROVIDED IN SUCH
ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING
PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT,
SUCH ASSIGNING LENDER SHALL CEASE TO BE A PARTY HERETO).  NOTWITHSTANDING ANY
PROVISION OF THIS PARAGRAPH (C) AND PARAGRAPH (E) OF THIS SUBSECTION, THE
CONSENT OF THE COMPANY SHALL NOT BE REQUIRED FOR ANY ASSIGNMENT WHICH OCCURS AT
ANY TIME WHEN ANY OF THE EVENTS DESCRIBED IN SECTION 12 SHALL HAVE OCCURRED AND
BE CONTINUING.  NOTWITHSTANDING THE FOREGOING, ANY LENDER ASSIGNING ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT MAY RETAIN ANY COMPETITIVE LOANS MADE BY IT
OUTSTANDING AT SUCH TIME, AND IN SUCH CASE SHALL RETAIN ITS RIGHTS HEREUNDER IN
RESPECT OF ANY LOANS SO RETAINED UNTIL SUCH LOANS HAVE BEEN REPAID IN FULL IN
ACCORDANCE WITH THIS AGREEMENT.


 


(D)   EACH ADMINISTRATIVE AGENT, ON BEHALF OF THE US/UK BORROWERS (AND IN THE
CASE OF (I) THE CANADIAN ADMINISTRATIVE AGENT, THE CANADIAN BORROWERS AND
(II) THE MEXICAN ADMINISTRATIVE AGENT, THE MEXICAN BORROWER), SHALL MAINTAIN AT
THE ADDRESS OF SUCH ADMINISTRATIVE AGENT REFERRED TO IN SUBSECTION 14.2 A COPY
OF EACH ASSIGNMENT AND

 

93

--------------------------------------------------------------------------------


 


ACCEPTANCE DELIVERED TO IT AND A REGISTER (EACH, A “REGISTER”) FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER FROM TIME TO TIME
HAVING COMMITMENTS OR HOLDING LOANS (X) UNDER THE US/UK COMMITMENTS, IN THE CASE
OF THE REGISTER MAINTAINED BY THE GENERAL ADMINISTRATIVE AGENT, (Y) UNDER THE
CANADIAN COMMITMENTS, IN THE CASE OF THE REGISTER MAINTAINED BY THE CANADIAN
ADMINISTRATIVE AGENT AND (Z) UNDER THE PESO COMMITMENTS, IN THE CASE OF THE
REGISTER MAINTAINED BY THE MEXICAN ADMINISTRATIVE AGENT.  THE ENTRIES IN EACH
REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND THE
APPLICABLE BORROWERS, ADMINISTRATIVE AGENT AND LENDERS MAY (AND, IN THE CASE OF
ANY LOAN OR OTHER OBLIGATION HEREUNDER NOT EVIDENCED BY A NOTE, SHALL) TREAT
EACH PERSON WHOSE NAME IS RECORDED IN SUCH REGISTER AS THE OWNER OF A LOAN OR
OTHER OBLIGATION HEREUNDER AS THE OWNER THEREOF FOR ALL PURPOSES OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, NOTWITHSTANDING ANY NOTICE TO THE
CONTRARY.  ANY ASSIGNMENT OF ANY LOAN OR OTHER OBLIGATION HEREUNDER NOT
EVIDENCED BY A NOTE SHALL BE EFFECTIVE ONLY UPON APPROPRIATE ENTRIES WITH
RESPECT THERETO BEING MADE IN THE APPLICABLE REGISTER.  THE REGISTERS SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWERS, ANY LENDER OR THE GENERAL
ADMINISTRATIVE AGENT AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)   UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING
LENDER AND AN ASSIGNEE (AND, IN THE CASE OF AN ASSIGNEE THAT IS NOT THEN A
LENDER OR AN AFFILIATE THEREOF, BY THE COMPANY AND THE APPLICABLE ADMINISTRATIVE
AGENT), TOGETHER WITH PAYMENT TO THE APPLICABLE ADMINISTRATIVE AGENT OF A
REGISTRATION AND PROCESSING FEE OF $3,500 AND DELIVERY TO THE APPLICABLE
ADMINISTRATIVE AGENT OF ANY FORMS OR STATEMENTS REQUIRED PURSUANT TO
SUBSECTION 6.13(B) AND SUCH ADMINISTRATIVE INFORMATION AS THE APPLICABLE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, THE APPLICABLE ADMINISTRATIVE AGENT
SHALL (I) PROMPTLY ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND (II) ON THE
EFFECTIVE DATE DETERMINED PURSUANT THERETO RECORD THE INFORMATION CONTAINED
THEREIN IN THE APPLICABLE REGISTER AND GIVE NOTICE OF SUCH ACCEPTANCE AND
RECORDATION TO THE COMPANY; PROVIDED THAT (X) NO SUCH FEE SHALL BE PAYABLE WITH
RESPECT TO ANY ASSIGNMENT FROM AN ASSIGNING LENDER TO AN AFFILIATE THEREOF AND
(Y) SUCH FEE SHALL BE PAYABLE BY THE COMPANY WITH RESPECT TO ANY ASSIGNMENT
EFFECTED AT THE REQUEST OF THE COMPANY PURSUANT TO SUBSECTION 6.15 OR 6.16.


 


(F)   EACH BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT OR
ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL
FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING SUCH BORROWER AND
ITS AFFILIATES WHICH HAS BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF SUCH
BORROWER PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN DELIVERED TO SUCH LENDER
BY OR ON BEHALF OF SUCH BORROWER IN CONNECTION WITH SUCH LENDER’S CREDIT
EVALUATION OF THE BORROWERS AND THEIR RESPECTIVE AFFILIATES PRIOR TO BECOMING A
PARTY TO THIS AGREEMENT.


 


(G)   FOR AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT THE
PROVISIONS OF THIS SUBSECTION 14.6 CONCERNING ASSIGNMENTS OF LOANS AND NOTES
RELATE ONLY TO ABSOLUTE ASSIGNMENTS AND THAT SUCH PROVISIONS DO NOT PROHIBIT
ASSIGNMENTS CREATING SECURITY INTERESTS, INCLUDING, WITHOUT LIMITATION, ANY
PLEDGE OR ASSIGNMENT BY A

 

94

--------------------------------------------------------------------------------


 


LENDER OF ANY LOAN OR NOTE TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
APPLICABLE LAW.


 


(H)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY BANK (A
“GRANTING BANK”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (A “SPC”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING BANK TO THE
GENERAL ADMINISTRATIVE AGENT AND ANY BORROWER, THE OPTION TO PROVIDE TO SUCH
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING BANK WOULD OTHERWISE BE
OBLIGATED TO MAKE TO SUCH BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I)
NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN, (II)
IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL
OR ANY PART OF SUCH LOAN, THE GRANTING BANK SHALL BE OBLIGATED TO MAKE SUCH LOAN
PURSUANT TO THE TERMS HEREOF AND (III) IN THE CASE OF (A) A CANADIAN COMMITMENT
OR CANADIAN LOANS, SUCH SPC IS A CANADIAN RESIDENT AND (B) A PESO COMMITMENT OR
PESO LOANS, SUCH SPC IS A MEXICAN RESIDENT.  THE MAKING OF A LOAN BY AN SPC
HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING BANK TO THE SAME EXTENT,
AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING BANK.  EACH PARTY HERETO HEREBY
AGREES THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT
OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE
GRANTING BANK).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT WILL
NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SUBSECTION
14.6 ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF,
ANY BORROWER AND THE GENERAL ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY
PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS
TO THE GRANTING BANK OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY ANY
BORROWER AND ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO
OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS
AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO
ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY
SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS
SUBSECTION MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF EACH SPC TO WHICH A
GRANT HAS BEEN MADE PURSUANT TO THIS SUBSECTION.


 


14.7.  ADJUSTMENTS; SETOFF.  (A)  IF ANY LENDER (A “BENEFITED LENDER”) AT ANY
TIME SHALL RECEIVE ANY PAYMENT OF ALL OR PART OF ITS LOANS OF A CERTAIN CLASS,
OR INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER
VOLUNTARILY OR INVOLUNTARILY, BY SETOFF, PURSUANT TO EVENTS OR PROCEEDINGS OF
THE NATURE REFERRED TO IN SUBSECTION 12(F), OR OTHERWISE), IN A GREATER
PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER
HAVING LOANS OF SUCH CLASS, IF ANY, IN RESPECT OF SUCH OTHER LENDER’S LOANS OF
SUCH CLASS, OR INTEREST THEREON, SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH
FROM THE OTHER LENDERS HAVING LOANS OF SUCH CLASS SUCH PORTION OF EACH SUCH
OTHER LENDER’S LOANS OF SUCH CLASS, OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE
BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY
TO CAUSE

 

95

--------------------------------------------------------------------------------


 


SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL
OR PROCEEDS RATABLY WITH EACH OF THE LENDERS HAVING LOANS OF SUCH CLASS; AND IF
AFTER TAKING INTO ACCOUNT SUCH SHARING THE BENEFITED LENDER CONTINUES TO HAVE
ACCESS TO ADDITIONAL FUNDS OF OR COLLATERAL GRANTED BY A BORROWER FOR
APPLICATION ON ACCOUNT OF ITS DEBT IN RESPECT OF LOANS OF SUCH CLASS, THEN THE
BENEFITED LENDER SHALL USE SUCH FUNDS OR COLLATERAL TO REDUCE INDEBTEDNESS OF
SUCH BORROWER HELD BY IT IN RESPECT OF LOANS OF SUCH CLASS AND SHARE SUCH
PAYMENTS AND THE BENEFITS OF SUCH COLLATERAL WITH THE OTHER LENDERS HAVING LOANS
OF SUCH CLASS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS
PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH
PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO
THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.  EACH BORROWER AGREES THAT
EACH LENDER SO PURCHASING A PORTION OF ANOTHER LENDER’S LOANS MAY EXERCISE ALL
RIGHTS OF PAYMENT (INCLUDING, WITHOUT LIMITATION, RIGHTS OF SETOFF) WITH RESPECT
TO SUCH PORTION AS FULLY AS IF SUCH LENDER WERE THE DIRECT HOLDER OF SUCH
PORTION.


 


(B)   IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW,
EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO ANY BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY EACH BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY A BORROWER HEREUNDER
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) TO SET OFF AND
APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR
SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER
CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY SUCH LENDER OR ANY BRANCH, AGENCY OR (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) BANKING AFFILIATE THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF
SUCH BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY SUCH BORROWER AND THE
APPLICABLE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION MADE BY
SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SETOFF AND APPLICATION.


 


14.8.  JUDGMENT CURRENCY.  THE OBLIGATIONS OF EACH BORROWER TO ANY PARTY IN
RESPECT OF ANY LOAN OR REIMBURSEMENT OBLIGATION AND AMOUNTS OWING ON ACCOUNT
THEREOF SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH LOAN OR LETTER OF CREDIT IS
DENOMINATED (THE “DENOMINATION CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT
ON THE BUSINESS DAY FOLLOWING RECEIPT BY SUCH PARTY OF ANY SUM ADJUDGED TO BE SO
DUE IN THE JUDGMENT CURRENCY SUCH PARTY MAY IN ACCORDANCE WITH NORMAL BANKING
PROCEDURES PURCHASE THE DENOMINATION CURRENCY WITH THE JUDGMENT CURRENCY; IF THE
AMOUNT OF THE DENOMINATION CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY
DUE TO SUCH PARTY IN THE DENOMINATION CURRENCY, THE RELEVANT BORROWER AGREES, AS
A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY SUCH
PARTY AGAINST SUCH LOSS, AND IF THE AMOUNT OF THE DENOMINATION CURRENCY SO
PURCHASED EXCEEDS THE SUM ORIGINALLY DUE TO ANY PARTY TO THIS AGREEMENT, SUCH
PARTY AGREES TO REMIT TO THE APPLICABLE BORROWER SUCH EXCESS.

 

96

--------------------------------------------------------------------------------


 


14.9.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY
FACSIMILE TRANSMISSION), AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE
DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET OF THE COPIES OF THIS
AGREEMENT SIGNED BY ALL THE PARTIES SHALL BE LODGED WITH THE COMPANY AND THE
GENERAL ADMINISTRATIVE AGENT.


 


14.10.  CONFIDENTIALITY.  (A)  EACH LENDER HEREBY AGREES TO MAINTAIN THE
CONFIDENTIALITY OF ALL CONFIDENTIAL INFORMATION AND AGREES THAT IT SHALL NOT
DISCLOSE SUCH CONFIDENTIAL INFORMATION TO THIRD PARTIES WITHOUT THE PRIOR
CONSENT OF THE COMPANY, OTHER THAN DISCLOSURE (I) ON A CONFIDENTIAL BASIS TO
DIRECTORS, OFFICERS, EMPLOYEES, LEGAL COUNSEL, ACCOUNTANTS AND OTHER
PROFESSIONAL ADVISORS OF SUCH LENDER, (II) TO OTHER LENDERS AND ANY PARTICIPANT
OF SUCH LENDER, (III) TO REGULATORY OFFICIALS HAVING JURISDICTION OVER SUCH
LENDER, (IV) AS REQUIRED BY LAW OR LEGAL PROCESS OR IN CONNECTION WITH ANY LEGAL
PROCEEDING TO WHICH SUCH LENDER IS A PARTY OR IS OTHERWISE SUBJECT, (V) TO ANY
TRANSFEREE OR PROSPECTIVE TRANSFEREE OF SUCH LENDER (PROVIDED THAT SUCH
TRANSFEREE OR PROSPECTIVE TRANSFEREE SHALL HAVE AGREED, IN WRITING, TO BE
SUBJECT TO THE PROVISIONS OF THIS SUBSECTION 14.10) OR (VI) ON A CONFIDENTIAL
BASIS TO AFFILIATES OF SUCH LENDER WHO REASONABLY COULD BE EXPECTED TO HAVE A
NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THE ADMINISTRATION BY SUCH
LENDER OF THIS AGREEMENT AND ITS EXTENSIONS OF CREDIT HEREUNDER.


 


(B)   FOR PURPOSES OF THIS SUBSECTION 14.10, THE TERM “CONFIDENTIAL INFORMATION”
SHALL MEAN ALL MATERIAL, NON-PUBLIC INFORMATION WHICH IS RECEIVED BY SUCH LENDER
FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES AND IS CONSPICUOUSLY IDENTIFIED AS
BEING “CONFIDENTIAL”, OTHER THAN (I) ANY SUCH INFORMATION WHICH, AT THE TIME OF
DELIVERY OR THEREAFTER, BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS
A RESULT OF A DISCLOSURE BY SUCH LENDER, (II) ANY SUCH INFORMATION WHICH WAS
AVAILABLE TO SUCH LENDER PRIOR TO ITS DISCLOSURE TO SUCH LENDER BY THE COMPANY
AND ITS SUBSIDIARIES AND (III) ANY SUCH INFORMATION WHICH BECOMES AVAILABLE TO
SUCH LENDER FROM A SOURCE OTHER THAN THE COMPANY AND ITS SUBSIDIARIES (PROVIDED
THAT SUCH SOURCE IS NOT KNOWN TO SUCH LENDER TO BE (X) BOUND BY A
CONFIDENTIALITY AGREEMENT WITH THE COMPANY AND ITS SUBSIDIARIES OR (Y) OTHERWISE
PROHIBITED FROM TRANSMITTING THE INFORMATION TO SUCH LENDER BY A CONTRACTUAL,
LEGAL OR FIDUCIARY OBLIGATION).


 


14.11.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


14.12.  INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
AGREEMENT OF THE BORROWERS, THE AGENTS AND THE LENDERS WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS
OR WARRANTIES BY THE AGENTS OR ANY LENDER RELATIVE TO SUBJECT MATTER HEREOF NOT
EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.

 

97

--------------------------------------------------------------------------------


 


14.13.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


14.14.  SUBMISSION TO JURISDICTION; WAIVERS.  EACH BORROWER HEREBY IRREVOCABLY
AND UNCONDITIONALLY:


 


(A)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)   AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE COMPANY (ON ITS OWN
BEHALF OR AS PROCESS AGENT FOR THE OTHER BORROWERS) AT ITS ADDRESS SET FORTH IN
SUBSECTION 14.2 OR AT SUCH OTHER ADDRESS OF WHICH THE GENERAL ADMINISTRATIVE
AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND


 


(E)   WAIVES, EXCEPT IN THE CASE OF EXTREME BAD FAITH (AND OTHERWISE TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW), ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SUBSECTION 14.14 ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 


14.15.  ACKNOWLEDGMENTS.  EACH BORROWER HEREBY ACKNOWLEDGES THAT:


 


(A)   IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)   NEITHER THE AGENTS NOR ANY LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR
DUTY TO SUCH BORROWER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE AGENTS AND THE
LENDERS, ON THE ONE HAND, AND THE BORROWERS, ON THE OTHER HAND, IN CONNECTION
HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

 

98

--------------------------------------------------------------------------------


 


(C)   NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE BORROWERS AND THE LENDERS.


 


14.16.  WAIVERS OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, THE BORROWERS, THE AGENTS, THE LENDERS AND THE ISSUING BANK HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.


 


14.17.  CAM EXCHANGE.  (A)  ON THE CAM EXCHANGE DATE, TO THE EXTENT NOT
PROHIBITED BY A REQUIREMENT OF LAW, ALL LOANS OUTSTANDING IN ANY ALTERNATIVE
CURRENCY SHALL BE CONVERTED TO DOLLARS (CALCULATED ON THE BASIS OF THE RELEVANT
EXCHANGE RATES AS OF THE BUSINESS DAY IMMEDIATELY PRECEDING THE CAM EXCHANGE
DATE) AND SHALL BE ABR LOANS, AND (II) THE LENDERS SHALL AUTOMATICALLY AND
WITHOUT FURTHER ACT BE DEEMED TO HAVE EXCHANGED INTERESTS IN THE CLASSES (OTHER
THAN COMPETITIVE LOANS) SUCH THAT, IN LIEU OF THE INTERESTS OF EACH LENDER IN
EACH CLASS IN WHICH IT SHALL PARTICIPATE AS OF SUCH DATE (INCLUDING SUCH
LENDER’S INTEREST IN THE DESIGNATED OBLIGATIONS OF EACH BORROWER IN RESPECT OF
EACH SUCH CLASS), SUCH LENDER SHALL HOLD AN INTEREST IN EVERY ONE OF THE CLASSES
(INCLUDING THE DESIGNATED OBLIGATIONS OF EACH BORROWER IN RESPECT OF EACH SUCH
CLASS BUT EXCLUDING COMPETITIVE LOANS AND PARTICIPATIONS IN UNDRAWN LETTERS OF
CREDIT), WHETHER OR NOT SUCH LENDER SHALL PREVIOUSLY HAVE PARTICIPATED THEREIN,
EQUAL TO SUCH LENDER’S CAM PERCENTAGE THEREOF.  EACH LENDER AND EACH BORROWER
HEREBY CONSENTS AND AGREES TO THE CAM EXCHANGE, AND EACH LENDER HEREBY AGREES
THAT THE CAM EXCHANGE SHALL BE BINDING UPON ITS SUCCESSORS AND ASSIGNS AND ANY
PERSON THAT ACQUIRES A PARTICIPATION IN ITS INTERESTS IN ANY CLASS.  EACH
BORROWER AND EACH LENDER AGREES FROM TIME TO TIME TO EXECUTE AND DELIVER TO THE
GENERAL ADMINISTRATIVE AGENT ALL SUCH PROMISSORY NOTES AND OTHER INSTRUMENTS AND
DOCUMENTS AS THE GENERAL ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST TO
EVIDENCE AND CONFIRM THE RESPECTIVE INTERESTS AND OBLIGATIONS OF THE LENDERS
AFTER GIVING EFFECT TO THE CAM EXCHANGE, AND EACH LENDER AGREES TO SURRENDER ANY
PROMISSORY NOTES ORIGINALLY RECEIVED BY IT IN CONNECTION WITH ITS LOANS
HEREUNDER TO THE GENERAL ADMINISTRATIVE AGENT AGAINST DELIVERY OF ANY PROMISSORY
NOTES SO EXECUTED AND DELIVERED; PROVIDED THAT THE FAILURE OF ANY BORROWER TO
EXECUTE OR DELIVER OR OF ANY LENDER TO ACCEPT ANY SUCH PROMISSORY NOTE,
INSTRUMENT OR DOCUMENT SHALL NOT AFFECT THE VALIDITY OR EFFECTIVENESS OF THE CAM
EXCHANGE.  IN THE EVENT THAT ON THE CAM EXCHANGE DATE ANY SWINGLINE LOAN SHALL
BE OUTSTANDING (OTHER THAN ANY SWINGLINE LOAN IN RESPECT OF WHICH US/UK LENDERS
HAVE FUNDED THEIR PURCHASE OF PARTICIPATIONS PURSUANT TO SECTION 5), THEN EACH
US/UK LENDER (DETERMINED IMMEDIATELY PRIOR TO THE CAM EXCHANGE) SHALL, IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5, PROMPTLY PURCHASE FROM THE
SWINGLINE LENDER A PARTICIPATION IN SUCH SWINGLINE LOAN IN THE AMOUNT OF SUCH
LENDERS’ PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN (DETERMINED IMMEDIATELY
PRIOR TO THE CAM EXCHANGE).


 


(B)   AS A RESULT OF THE CAM EXCHANGE, ON AND AFTER THE CAM EXCHANGE DATE, (I)
EACH PAYMENT RECEIVED BY AN ADMINISTRATIVE AGENT IN RESPECT OF THE DESIGNATED

 

99

--------------------------------------------------------------------------------


 


OBLIGATIONS SHALL BE DISTRIBUTED TO THE LENDERS PRO RATA IN ACCORDANCE WITH
THEIR RESPECTIVE CAM PERCENTAGES (TO BE REDETERMINED AS OF EACH SUCH DATE OF
PAYMENT OR DISTRIBUTION TO THE EXTENT REQUIRED BY SUBSECTION 14.18) AND (II)
NONE OF THE PROVISO TO SUBSECTION 6.13(A), SUBSECTION 6.13(B) OR
SUBSECTION 6.13(C) SHALL APPLY WITH RESPECT TO ANY TAXES REQUIRED TO BE WITHHELD
OR DEDUCTED BY A BORROWER FROM OR IN RESPECT OF PAYMENTS HEREUNDER TO ANY LENDER
OR ANY ADMINISTRATIVE AGENT THAT EXCEED THE TAXES SUCH BORROWER WOULD HAVE
OTHERWISE BEEN REQUIRED TO WITHHOLD OR DEDUCT FROM OR IN RESPECT OF PAYMENTS TO
SUCH LENDER OR ANY ADMINISTRATIVE AGENT HAD SUCH CAM EXCHANGE NOT OCCURRED;
PROVIDED, HOWEVER, THAT THIS SUBSECTION 14.17 SHALL NOT LIMIT THE OBLIGATIONS
SET FORTH IN SUBSECTION 6.15 HEREOF.


 


14.18.  LETTERS OF CREDIT.  IN THE EVENT THAT, ON OR AFTER THE CAM EXCHANGE
DATE, THE AGGREGATE AMOUNT OF THE DESIGNATED OBLIGATIONS SHALL CHANGE AS A
RESULT OF THE MAKING OF AN L/C DISBURSEMENT BY THE ISSUING BANK THAT IS NOT
REIMBURSED BY A US/UK BORROWER, THEN (I) EACH US/UK LENDER (DETERMINED WITHOUT
GIVING EFFECT TO THE CAM EXCHANGE) SHALL, IN ACCORDANCE WITH SUBSECTION 3.4,
PROMPTLY PURCHASE FROM THE ISSUING BANK A PARTICIPATION IN SUCH L/C DISBURSEMENT
IN THE AMOUNT OF SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH L/C DISBURSEMENT
(WITHOUT GIVING EFFECT TO THE CAM EXCHANGE) AND (II) THE GENERAL ADMINISTRATIVE
AGENT SHALL REDETERMINE THE CAM PERCENTAGES AFTER GIVING EFFECT TO SUCH L/C
DISBURSEMENT AND THE PURCHASE OF PARTICIPATIONS THEREIN BY THE US/UK LENDERS. 
EACH SUCH REDETERMINATION SHALL BE BINDING ON EACH OF THE LENDERS AND THEIR
SUCCESSORS AND ASSIGNS AND SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

REEBOK INTERNATIONAL LTD.,

 

 

 

 

By:

/s/ Ken Watchmaker

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

REEBOK INTERNATIONAL LIMITED,

 

 

 

 

 

By:

/s/ Ken Watchmaker

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

REEBOK CANADA INC.,

 

 

 

 

 

By:

/s/ Ken Watchmaker

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SPORT MASKA INC.,

 

 

 

 

 

By:

/s/ Robert Desrosiers

 

 

Name:

Robert Desrosiers

 

 

Title:

CFO, VP Finance &
Admin

 

101

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as General Administrative
Agent,

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name:

Bill O’Daly

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Cassandra Droogan

 

 

Name:

Cassandra Droogan

 

 

Title:

Associate

 

 

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a Lender,

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name:

Bill O’Daly

 

 

Title:

Director

 

 

 

 

By:

/s/ Cassandra Droogan

 

 

Name:

Cassandra Droogan

 

 

Title:

Associate

 

 

 

 

 

 

 

 

 

CREDIT SUISSE, TORONTO BRANCH,
as Canadian Administrative Agent,

 

 

 

 

By:

/s/ Alain Daoust

 

 

Name:

Alain Daoust

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/Bruce F. Wetherly

 

 

Name:

Bruce F. Wetherly

 

 

Title:

Director,

 

 

 

Controllers Department

 

102

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Syndication Agent and
as a Lender,

 

 

 

 

By:

/s/ Rick Pace

 

 

Name:

Rick Pace

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Angela B. Arnold

 

 

Name:

Angela B. Arnold

 

 

Title:

Credit Portfolio Manager

 

 

 

 

 

 

 

 

 

Name of Lender:  BANK OF AMERICA,

 

N.A.

 

 

 

 

By:

/s/ Sharon Burks Horos

 

 

Name:

Sharon Burks Horos

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Name of Lender:  ABN AMRO BANK N.V.

 

 

 

 

By:

/s/ Eric Oppenheimer

 

 

Name:

Eric Oppenheimer

 

 

Title:

Director

 

 

 

 

By:

/s/ Christopher M. Plumb

 

 

Name:

Christopher M. Plumb

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Name of Lender:  WACHOVIA BANK,
NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Susan T. Gallagher

 

 

Name:

Susan T. Gallagher

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

[CITIZENS BANK OF MASSACHUSETTS]

 

 

 

 

By:

/s/ Daniel Bernard

 

 

Name:

Daniel Bernard

 

 

Title:

Vice President

 

 

CITIZENS BANK OF

MASSACHUSETTS

 

103

--------------------------------------------------------------------------------


 

 

Name of Lender:  JPMORGAN CHASE
BANK, N.A.

 

 

 

 

By:

/s/ Jules Panno

 

 

Name:

Jules Panno

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Name of Lender:  THE BANK OF NOVA
SCOTIA

 

 

 

 

By:

/s/ Brian Allen

 

 

Name:

Brian Allen

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Name of Lender:  U.S. BANK NATIONAL
ASSOCIATION

 

 

 

 

By:

/s/ Gregory L. Dryden

 

 

Name:

Gregory L. Dryden

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

Name of Lender:  CITICORP USA, INC.

 

 

 

 

By:

/s/ John S. Hutchins

 

 

Name:

John S. Hutchins

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Name of Lender:  STANDARD
CHARTERED BANK

 

 

 

 

By:

/s/ Alan Babcock

 

 

Name:

Alan Babcock

 

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

 

Name:

Robert K. Reddington

 

 

Title:

AVP/Credit

 

 

Documentation

 

 

Standard Chartered Bank

 

104

--------------------------------------------------------------------------------


 

 

Name of Lender:  SANPAOLO IMI SPA

 

 

 

 

By:

/s/ Renato Carducci

 

 

Name:

Renato Carducci

 

 

Title:

General Manager

 

 

 

 

By:

/s/ Luca Sacchi

 

 

Name:

Luca Sacchi

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Name of Lender:  RZB FINANCE LLC

 

 

 

 

By:

/s/ John A. Valiska

 

 

Name:

John A. Valiska

 

 

Title:

First Vice President

 

 

 

 

By:

/s/ Christoph Hoedl

 

 

Name:

Christoph Hoedl

 

 

Title:

Group Vice President

 

 

 

 

 

 

 

 

 

Name of Lender:  BNP PARIBAS
(CANADA)

 

 

 

 

By:

/s/ Andrew Sclater

 

 

Name:

Andrew Sclater

 

 

Title:

Vice President

 

 

 

Corporate Banking

 

 

 

 

By:

/s/ Don R. Lee

 

 

Name:

Don R. Lee

 

 

Title:

Managing Director

 

 

 

Corporate Banking

 

 

 

 

 

Name of Lender:  THE BANK OF NOVA
SCOTIA

 

 

 

 

By:

/s/ Mark Daigneault

 

 

Name:

Mark Daigneault

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Mark Monaghan

 

 

Name:

Mark Monaghan

 

 

Title:

Associate

 

105

--------------------------------------------------------------------------------


 

SCHEDULE I

LENDERS; ADDRESSES FOR NOTICES

 

ABN AMRO BANK N.V.
540 West Madison Street, Suite 2621
Chicago, IL 60661
Attention:  Credit Administration
Fax:  312/992-5111

 

BANK OF AMERICA, N.A.
231 South LaSalle Street
IL1-231-10-10
Chicago, IL 60697
Attention:  Sharon Burks Horos
Fax:  415/503-5199

 

BANK OF NOVA SCOTIA, THE
One Liberty Plaza, 24th Floor
New York, NY 10006
Attention:  Pier Griffith
Fax:  212/225-5145

 

BNP PARIBAS
787 Seventh Avenue
New York, NY 10019
Attention:  Richard Pace
Fax:  212/841-3049

 

BNP PARIBAS (Canada)
77 King St. W., Suite 4100
Toronto, ON
M5K 1N8
CANADA
Attention:  Andrew Sclater
Fax:  416/947-3538

 

CITICORP USA, INC.
2 Penns Way 2/2
New Castle, DE 19720
Attention:  Laura Braack
Fax:  302/894-6120

 

CITIZENS BANK OF MASSACHUSETTS
20 Cabot Road
Medford, MA 02155
Attention:  Maria Chaplain
Fax:  781/655-4050

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE
11 Madison Avenue
New York, NY 10010
Attention:  William O’Daly
Fax:  212/743-2254

 

JPMORGAN CHASE BANK
277 Park Avenue
New York, NY 10172-0003
Attention:  Jules Panno
Fax:  646/534-3081

 

RZB FINANCE LLC
1133 Avenue of the Americas
New York, NY 10036
Attention:  Terri Weiner
Fax:  212/391-9670

 

SAN PAOLO IMI S.P.A.
245 Park Avenue, 35th Floor
New York, NY 10167
Attention:  Luca Sacchi
Fax:  212/692-3178

 

STANDARD CHARTERED BANK
One Madison Avenue, 3rd Floor
New York, NY 10010-3603
Attention:  Victoria Faltine
Fax:  212/667-0287

 

U.S. BANK NATIONAL ASSOCIATION
Commercial Exception Lead
400 City Center
Oshkosh, WI 54901
Attention:  Connie Sweeney
Fax:  920/237-7993

 

WACHOVIA BANK, NATIONAL ASSOCIATION
201 South College Street
Charlotte, NC 28288-1183
Attention:  Chanue Michael
Fax:  704/715-0097

 

2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

COMMITMENTS AND COMMITMENT PERCENTAGES

 

US/UK COMMITMENTS

 

Lender

 

Commitment

 

Commitment
Percentage

 

Credit Suisse

 

$

35,000,000.00

 

12.72727273

%

BNP Paribas

 

$

22,500,000.00

 

8.18181818

%

Bank of America, N.A.

 

$

30,000,000.00

 

10.90909091

%

ABN AMRO Bank N.V.

 

$

30,000,000.00

 

10.90909091

%

Wachovia Bank, National Association

 

$

30,000,000.00

 

10.90909091

%

Citizens Bank of Massachusetts

 

$

25,000,000.00

 

9.09090909

%

JPMorgan Chase Bank, N.A.

 

$

20,000,000.00

 

7.27272727

%

The Bank of Nova Scotia

 

$

7,500,000.00

 

2.72727273

%

U.S. Bank National Association

 

$

20,000,000.00

 

7.27272727

%

Citicorp USA, Inc.

 

$

15,000,000.00

 

5.45454545

%

Standard Chartered Bank

 

$

15,000,000.00

 

5.45454545

%

San Paolo IMI S.p.A.

 

$

15,000,000.00

 

5.45454545

%

RZB Finance LLC

 

$

10,000,000.00

 

3.63636364

%

TOTAL

 

$

275,000,000.00

 

100.00000000

%

 

--------------------------------------------------------------------------------


 

CANADIAN COMMITMENTS

 

Lender

 

Commitment

 

Commitment
Percentage

 

BNP Paribas (Canada)

 

$

12,500,000.00

 

50.00000000

%

The Bank of Nova Scotia

 

$

12,500,000.00

 

50.00000000

%

TOTAL

 

$

25,000,000.00

 

100.00000000

%

 

2

--------------------------------------------------------------------------------


 

SCHEDULE III

 

SUBSIDIARIES

 

SUBSIDIARIES OF REEBOK INTERNATIONAL LTD.

 

NAME

 

JURISDICTION OF
INCORPORATION
OR ORGANIZATION

 

 

 

Group Athletica, LLC

 

Delaware

 

 

 

The Hockey Company

 

Delaware

 

 

 

Onfield Apparel Group, LLC

 

Delaware

 

 

 

Reebok Aviation, LLC

 

Delaware

 

 

 

Reebok Onfield, LLC

 

Delaware

 

 

 

RFC, Inc.

 

Delaware

 

 

 

The Rockport Company, LLC

 

Delaware

 

 

 

The Reebok Worldwide Trading Company, LLC

 

Delaware

 

 

 

SLM Trademark Acquisition Corp.

 

Delaware

 

 

 

Sports Holdings Corp.

 

Delaware

 

 

 

WAP Holdings Inc.

 

Delaware

 

 

 

Maska H.K. Ltd.

 

Delaware

 

 

 

Ralph Lauren Footwear Co., Inc.

 

Massachusetts

 

 

 

RBK Thailand, Inc.

 

Massachusetts

 

 

 

Reebok CHC, Inc.

 

Massachusetts

 

 

 

Reebok Foundation, Inc.

 

Massachusetts

 

 

 

Reebok Securities Holdings Corp.

 

Massachusetts

 

 

 

Maska U.S. Inc.

 

Vermont

 

 

 

Reebok Austria GmbH

 

Austria

 

 

 

ASL American Sports & Leisure Vertriebs GmbH

 

Austria

 

 

 

Solte Kunstoffverarbeltungsgesellschaft mbH
(wound-up and in the process of being dissolved)

 

Germany

 

--------------------------------------------------------------------------------


 

Reebok Belgium SA

 

Belgium

 

 

 

Reebok du Brasil Serviços e Participações

 

Brazil

 

 

 

Rockport do Brasil Ltda.

 

Brazil

 

 

 

RC Investments Ltd.

 

Canada

 

 

 

Reebok Canada Inc.

 

Canada

 

 

 

SLM Trademark Acquisition Canada Corp.

 

Canada

 

 

 

Roger Edwards Sports Ltd.
(wound-up and in the process of being dissolved)

 

Ontario

 

 

 

Sport Maska Inc.

 

New Brunswick

 

 

 

RIL Shanghai Company Limited

 

China

 

 

 

American Sports & Leisure (cz) s.r.o.

 

Czech Republic

 

 

 

KHF Finland Oy

 

Finland

 

 

 

KHF Sports Oy

 

Finland

 

 

 

Reebok France SA

 

France

 

 

 

Reebok France Retail SA

 

France

 

 

 

ASL American Sports and Leisure Vertriebs GmbH

 

Germany

 

 

 

Reebok Deutschland GmbH

 

Germany

 

 

 

Reebok (China) Services Limited

 

Hong Kong

 

 

 

Reebok Trading (Far East) Ltd

 

Hong Kong

 

 

 

RIL Holdings Limited

 

Hong Kong

 

 

 

RIL Indonesia Services Limited

 

Hong Kong

 

 

 

RIL Securities Limited

 

Hong Kong

 

 

 

RIL Taiwan Services Limited

 

Hong Kong

 

 

 

Reebok India Company

 

India

 

 

 

Reebok Technical Services Private Limited

 

India

 

 

 

Reebok Ireland Limited

 

Ireland

 

2

--------------------------------------------------------------------------------


 

Reebok Italia Srl

 

Italy

 

 

 

Reebok Japan Inc.

 

Japan

 

 

 

Reebok Korea Ltd.

 

Korea

 

 

 

Reebok Korea Technical Services Co., Ltd.

 

Korea

 

 

 

Reebok (Mauritius) Company Limited

 

Mauritius

 

 

 

Amserv, SA de CV

 

Mexico

 

 

 

Reebok de Mexico SA de CV

 

Mexico

 

 

 

Vector Servicios SA de CV

 

Mexico

 

 

 

Reebok Distribution BV

 

The Netherlands

 

 

 

Reebok Europe BV

 

The Netherlands

 

 

 

Reebok International Finance BV

 

The Netherlands

 

 

 

Reebok Nederland (Retail) BV

 

The Netherlands

 

 

 

RBK Sport Europe BV

 

The Netherlands

 

 

 

Rockport (Europe) BV

 

The Netherlands

 

 

 

Jofa Norge A/S

 

Norway

 

 

 

Reebok Norway AS

 

Norway

 

 

 

Reebok Poland SA

 

Poland

 

 

 

Reebok Portugal—Artigos Desportivos SA

 

Portugal

 

 

 

Reebok Spain SA

 

Spain

 

 

 

Jofa AB

 

Sweden

 

 

 

Jofa Holding AB

 

Sweden

 

 

 

Nordic Hockey Company AB

 

Sweden

 

 

 

Reebok Scandinavia AB

 

Sweden

 

 

 

Reebok Europe Sàrl

 

Switzerland

 

 

 

J.W. Foster & Sons (Athletic Shoes) Limited

 

United Kingdom

 

 

 

RBK Holdings Plc

 

United Kingdom

 

3

--------------------------------------------------------------------------------


 

Reebok Eastern Trading Limited

 

United Kingdom

 

 

 

Reebok Finance Limited

 

United Kingdom

 

 

 

Reebok Europe Holdings

 

United Kingdom

 

 

 

Reebok International Limited

 

United Kingdom

 

 

 

Reebok Pensions Management Limited

 

United Kingdom

 

 

 

Reebok Sports Limited

 

United Kingdom

 

 

 

The Rockport Company Limited

 

United Kingdom

 

4

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

LIENS

 

1.             The assets of the Company’s Finnish subsidiary, KHF Finland OY,
are subject to liens in a maximum amount of €2.4 million under the Credit
Agreement between KHF Finland OY and Nordea Bank, effective July 10, 2001, as
amended, and related agreements.

 

2.             The assets of the Company’s Swedish subsidiary, Jofa AB, are
subject to liens in a maximum amount of SEK 90 million under the Credit
Agreement between Jofa AB and Nordea Bank of Sweden AB, dated May 19, 2000, as
amended, and related agreements.

 

3.             A $2,600,000 cash security deposit is held by Fleet National Bank
pursuant to the Aircraft Lease dated as of July 25, 2002 between Fleet National
Bank and Reebok International Ltd.

 

4.             $367,000 in cash and an aggregate of $7,975,000 of U.S.
Government Obligations are deposited by The Hockey Company and Sport Maska Inc.
with The Bank of New York as Trustee pursuant to the Irrevocable Trust and
Security Agreement dated September 24, 2004 between The Hockey Company, Sport
Maska Inc. and The Bank of New York.

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

CERTAIN AFFILIATE TRANSACTIONS

 

1.             Joint Venture Agreement among Reebok International Ltd. and Smart
Shine Industries Limited and New Point Industrial Limited (Relating to People’s
Republic of China), January 9, 2004;

 

2.             Distribution Agreement among Reebok International Ltd and New
Point Industrial Limited (Relating to People’s Republic of China), January 9,
2004;

 

3.             License Agreement among Reebok International Ltd. and Reebok
International Limited and New Point Industrial Limited (Relating to People’s
Republic of China), January 9, 2004; and

 

4.             Option Agreement dated as of May 24, 2001, among National
Football League Properties, Inc., Reebok International Ltd., Reebok Onfield, LLC
and Onfield Apparel Group, LLC.

 

--------------------------------------------------------------------------------


 

EXHIBIT A to

Credit and Guarantee Agreement

 

FORM OF NOTE

 

$

New York, New York

             , 20  

 

FOR VALUE RECEIVED, the undersigned, [REEBOK INTERNATIONAL LTD., a Massachusetts
corporation; REEBOK INTERNATIONAL LIMITED, a United Kingdom corporation; REEBOK
CANADA INC., a Canadian corporation; SPORT MASKA INC., a New Brunswick
corporation; MEXICAN BORROWER] (the “Borrower”), hereby unconditionally promises
to pay to the order of              (the “Lender”) at the office of [Credit
Suisse, located at Eleven Madison Avenue, New York, New York 10010; Credit
Suisse, Toronto Branch, located at One First Canada Place, Suite 3000, P.O. Box
301, Toronto, Ontario, Canada M5X 1C9; [Mexican Administrative Agent]], in
immediately available funds, on the Termination Date, the principal amount of
(a)            DOLLARS ($      ), or, if less, (b) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, as hereinafter defined; provided, however, that with respect
to any such Loan denominated in an Alternative Currency, the Borrower shall make
all payments of principal and interest on the dates specified above therefor in
such Alternative Currency.  The Borrower further agrees to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in subsections 6.5 and 6.7
of such Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type, currency and amount of each Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of [Eurocurrency
Loans; BA Loans], the length of each [Interest Period; Contract Period] with
respect thereto.  Each such endorsement shall constitute prima facie evidence of
the accuracy of the information endorsed. The failure to make any such
endorsement shall not affect the obligations of the Borrower in respect of such
Loan.

 

This Note (a) is one of the Notes referred to in the Credit and Guarantee
Agreement, dated as of July 1, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Reebok
International Ltd., Reebok International Limited, Reebok Canada Inc., Sport
Maska Inc., the Lender, the other banks and financial institutions from time to
time parties thereto, the Syndication Agent named therein, Credit Suisse, as
general administrative agent and Credit Suisse, Toronto Branch, as Canadian
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

 

[REEBOK INTERNATIONAL LTD.]

 

[REEBOK INTERNATIONAL LIMITED]

 

[REEBOK CANADA INC.]

 

[SPORT MASKA INC.]

 

[MEXICAN BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

Schedule A to the Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF [ABR; U.S. BASE RATE; CANADIAN PRIME RATE;
PESO BASE RATE] LOANS

 

Date

 

Amount of [ABR; U.S. Base
Rate; Canadian Prime Rate;
Peso Base Rate] Loans

 

Amount Converted to
[ABR; U.S. Base Rate;
Canadian Prime Rate; Peso
Base Rate] Loans

 

Amount of Principal of
[ABR; U.S. Base Rate;
Canadian Prime Rate; Peso
Base Rate] Loans Repaid

 

Amount of [ABR; U.S. Base
Rate; Canadian Prime Rate;
Peso Base Rate] Loans
Converted to
[Eurocurrency; BA;
TIIE Rate] Loans

 

Unpaid Principal Balance of
[ABR; U.S. Base Rate;
Canadian Prime Rate; Peso
Base Rate] Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule B

to the Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF [EUROCURRENCY; BA; TIIE
RATE] LOANS

 

Date

 

Amount of
[Eurocurrency; BA;
TIIE Rate] Loans

 

Amount Converted to
[Eurocurrency; BA;
TIIE Rate] Loans

 

Interest Period and
[Eurocurrency Rate; BA
Discount Rate; TIIE
Rate] with Respect
Thereto

 

Amount of Principal of
[Eurocurrency; BA;
TIIE Rate] Loans Repaid

 

Amount of
[Eurocurrency; BA;
TIIE Rate] Loans
Converted to [ABR;
U.S. Base Rate;
Canadian Prime Rate;
Peso Base Rate] Loans

 

Unpaid Principal
Balance of
[Eurocurrency; BA;
TIIE Rate] Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B to

Credit and Guarantee Agreement

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit and Guarantee Agreement, dated as of July 1,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Reebok International Ltd. (the “Company”), Reebok
International Limited (“Reebok UK”), Reebok Canada Inc. (“Reebok Canada”), Sport
Maska Inc. (“Sport”), the Lenders named therein, the Syndication Agent named
therein, Credit Suisse, as general administrative agent for the Lenders (in such
capacity, the “General Administrative Agent”) and Credit Suisse, Toronto Branch,
as Canadian administrative agent for the Lenders (in such capacity, the
“Canadian Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

 

(a)           The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Loans and Commitments under the Credit
Agreement as are set forth on Schedule 1 hereto.

 

(b)           The Assignor (i) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company, any of its Subsidiaries, or any other
obligor or the performance or observance by the Company, any of its
Subsidiaries, or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (iii) attaches any Notes held
by it evidencing the Assigned Interest and (x) requests that the [General;
Canadian; Mexican] Administrative Agent, upon request by the Assignee, exchange
the attached Notes for a new Note or Notes payable to the Assignee and (y) if
the Assignor has retained any interest in the Loans and Commitments, requests
that the [General; Canadian; Mexican] Administrative Agent exchange the attached
Notes for a new Note or Notes payable to the Assignor, in each case in amounts
which reflect the assignment being made hereby (and after giving effect to any
other assignments which have become effective on the Effective Date).

 

--------------------------------------------------------------------------------


 

(c)           The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to subsection 7.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Assignor, any
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the [General; Canadian; Mexican]
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the [General; Canadian; Mexican] Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to subsection 6.13 of the Credit Agreement.

 

(d)           The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the [General; Canadian; Mexican] Administrative Agent for
acceptance by it and recording by the [General; Canadian; Mexican]
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the [General;
Canadian; Mexican] Administrative Agent, be earlier than five Business Days
after the date of such acceptance and recording by the [General; Canadian;
Mexican] Administrative Agent).

 

(e)           Upon such acceptance and recording, from and after the Effective
Date, the [General; Canadian; Mexican] Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to the Effective Date and to the Assignee for amounts which have accrued
subsequent to the Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

(f)            From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

2

--------------------------------------------------------------------------------


 

(g)           This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE

RELATING TO THE CREDIT AND GUARANTEE AGREEMENT,

DATED AS OF JULY 1, 2005,

AMONG

REEBOK INTERNATIONAL LTD., REEBOK INTERNATIONAL LIMITED, REEBOK CANADA INC.,
SPORT MASKA INC., THE LENDERS NAMED THEREIN, THE SYNDICATION AGENT NAMED
THEREIN,

CREDIT SUISSE, AS GENERAL ADMINISTRATIVE AGENT, AND

CREDIT SUISSE, TORONTO BRANCH, AS CANADIAN ADMINISTRATIVE AGENT

 

Name of Assignor:                        

 

Name of Assignee:                        

 

Effective Date of Assignment:                  

 

 

Principal
Amount Assigned

 

Commitment
Percentage Assigned

 

$

 

 

%

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

By:

Name:

 

 

Name:

Title:

 

Title:

 

 

 

 

 

 

Accepted:

 

[Consented To:

 

 

 

 

 

 

[CREDIT SUISSE, as General
Administrative Agent; CREDIT SUISSE,
TORONTO BRANCH, as Canadian
Administrative Agent; [          ], as
Mexican Administrative Agent]

REEBOK INTERNATIONAL LTD.,

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:]

 

--------------------------------------------------------------------------------


 

By:

 

 

Name:

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C-1 to

Credit and Guarantee Agreement

 

FORM OF

NOTICE OF BORROWING (DRAWINGS)

 

To:          [Credit Suisse, as General Administrative Agent

11 Madison Avenue

New York, New York 10010;

 

Credit Suisse, Toronto Branch, as Canadian Administrative Agent,

One First Canadian Place

Suite 3000, P.O. Box 301

Toronto, Ontario

Canada M5X 1C9;

 

Mexican Administrative Agent]

 

This Notice of Borrowing is given pursuant to subsection 2.2 of the Credit and
Guarantee Agreement, dated as of July 1, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Reebok
International Ltd., Reebok International Limited, Reebok Canada Inc., Sport
Maska Inc., the banks and other financial institutions parties thereto (the
“Lenders”), the Syndication Agent named therein, Credit Suisse, as general
administrative agent (in such capacity, the “General Administrative Agent”) for
the Lenders and Credit Suisse, Toronto Branch, as Canadian administrative agent
(in such capacity the “Canadian Administrative Agent”).  Any and all initially
capitalized terms used herein have the meanings ascribed thereto in the Credit
Agreement unless otherwise specifically defined herein.

 

[                             ], the undersigned hereby (one checked as
applicable):

 

[ ]            gives the [General; Canadian; Mexican] Administrative Agent
irrevocable notice

 

[ ]            confirms its irrevocable telephonic notice to [General; Canadian;
Mexican] Administrative Agent that it requests the making of a Borrowing under
the Credit Agreement as follows:

 

1.             Date of Borrowing.  The requested date of the proposed Borrowing
is                     , 20    .

 

2.             Amount of Borrowing.  The requested aggregate principal amount of
the requested Borrowing is:

 

[$/£/€/C$/Mxp]              .

 

4.             Rate Option and Interest Period.  The requested interest rate
option and (if applicable) Interest Period for the proposed Loan is:

 

--------------------------------------------------------------------------------


 

[ ]                                     (i) The [Eurocurrency Rate; BA Discount
Rate; TIIE Rate] for an Interest Period of (check and complete as applicable):

[ ]            28 days for Mxp                   

[ ]            1 month for $/£/€/C$                   

[ ]            2 months for $/£/€/C$                   

[ ]            3 months for $/£/€/C$                   

[ ]            6 months for $/£/€/C$                   

 

[ ]            (ii)  [ABR; U.S. Base Rate; Canadian Prime Rate; Peso Base Rate]
for $/C$/Mxp                   .

 

5.             Account Information.  The location and number of the
undersigned’s account to which funds are to be disclosed are as follows:

 

[location]

[account number]

 

[REEBOK INTERNATIONAL LTD.]

[REEBOK INTERNATIONAL LIMITED]

[REEBOK CANADA INC.]

[SPORT MASKA INC.]

[MEXICAN BORROWER]

 

 

Dated:                       , 20       

By:

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C-2 to

Credit and Guarantee Agreement

 

FORM OF

NOTICE OF BORROWING (CONTINUATIONS)

 

To:          [Credit Suisse, as General Administrative Agent

11 Madison Avenue

New York, New York 10010;

 

Credit Suisse, Toronto Branch, as Canadian Administrative Agent,

One First Canadian Place

Suite 3000, P.O. Box 301

Toronto, Ontario

Canada M5X 1C9;

 

Mexican Administrative Agent]

 

This Notice of Borrowing is given pursuant to subsection 6.5 of the Credit and
Guarantee Agreement, dated as of July 1, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Reebok
International Ltd., Reebok International Limited, Reebok Canada Inc., Sport
Maska Inc., the banks and other financial institutions parties thereto (the
“Lenders”), the Syndication Agent named therein, Credit Suisse, as general
administrative agent (in such capacity, the “General Administrative Agent”) for
the Lenders and Credit Suisse, Toronto Branch, as Canadian administrative agent
(in such capacity the “Canadian Administrative Agent”).  Any and all initially
capitalized terms used herein have the meanings ascribed thereto in the Credit
Agreement unless otherwise specifically defined herein.

 

[                          ] the undersigned hereby (one checked as applicable):

 

[ ]            gives the [General; Canadian; Mexican] Administrative Agent
irrevocable notice

 

[ ]            confirms its irrevocable telephonic notice to the [General;
Canadian; Mexican] Administrative Agent

 

that it requests the continuation of a [Eurocurrency; BA] Loan under the Credit
Agreement as follows:

 

1.             Expiration.  The expiration of the Interest Period presently
applicable to the [Eurocurrency; BA] Loan to be continued is
                    , 20    .

 

2.             Amount to be Continued.  The requested aggregate amount of such
[Eurocurrency; BA] Loan to be continued is: $/£/€/C$        .

 

--------------------------------------------------------------------------------


 

3.             Interest Period.  The [Interest Period; Contract Period] for the
proposed Loan is:

 

[ ]            1 month for  $/£/€/C$                        

[ ]            2 months for $/£/€/C$                        

[ ]            3 months for $/£/€/C$                        

[ ]            6 months for $/£/€/C$                        

 

[REEBOK INTERNATIONAL LTD.]

[REEBOK INTERNATIONAL LIMITED]

[REEBOK CANADA INC.]

[SPORT MASKA INC.]

[MEXICAN BORROWER]

 

 

Dated:                       , 20      

By:

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C-3 to

Credit and Guarantee Agreement

 

FORM OF

NOTICE OF BORROWING (CONVERSIONS)

 

To:          [Credit Suisse, as General Administrative Agent

11 Madison Avenue

New York, New York  10010;

 

Credit Suisse, Toronto Branch, as Canadian Administrative Agent,

One First Canadian Place

Suite 3000, P.O. Box 301

Toronto, Ontario

Canada M5X 1C9;

 

Mexican Administrative Agent]

 

This Notice of Borrowing is given pursuant to subsection 6.5 of the Credit and
Guarantee Agreement, dated as of July 1, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Reebok
International Ltd., Reebok International Limited, Reebok Canada Inc., Sport
Maska Inc., the banks and other financial institutions parties thereto (the
“Lenders”), the Syndication Agent named therein, Credit Suisse, as general
administrative agent (in such capacity, the “General Administrative Agent”) for
the Lenders and Credit Suisse, Toronto Branch, as Canadian administrative agent
(in such capacity the “Canadian Administrative Agent”).  Any and all initially
capitalized terms used herein have the meanings ascribed thereto in the Credit
Agreement unless otherwise specifically defined herein.

 

[                       ] the undersigned hereby (one checked as applicable):

 

[ ]            gives the [General; Canadian; Mexican] Administrative Agent
irrevocable notice

 

[ ]            confirms its irrevocable telephonic notice to the [General;
Canadian; Mexican] Administrative Agent

 

that it requests the continuation of a [Eurocurrency; BA] Loan under the Credit
Agreement as follows:(1)

 

A.            Conversion from [ABR; U.S. Prime Rate; Canadian Prime Rate] Loan
to [Eurocurrency; BA] Loan.

 

1.             Date of Conversion.  The date upon which such conversion is to
occur is                     , 20    .

 

2.             Amount to be Converted.  The requested aggregate amount of such
[ABR; U.S. Prime Rate; Canadian Prime Rate] Loan to be converted into a
[Eurocurrency; BA] Loan is: $/C$        .

 

--------------------------------------------------------------------------------

(1)                                  Insert Part A and/or B, as applicable.

 

--------------------------------------------------------------------------------


 

3.             Interest Period.  The [Interest Period; Contract Period] for the
proposed [Eurocurrency; BA] Loan is:

 

[ ]            1 month for $/C$                          

[ ]            2 months for $/C$                        

[ ]            3 months for $/C$                        

[ ]            6 months for $/C$                        

 

B.            Conversion from [Eurocurrency; BA] Loan to [ABR; U.S. Prime Rate;
Canadian Prime Rate] Loan.

 

1.             Date of Conversion.  The date upon which such conversion is to
occur is                     , 20    .

 

2.             Expiration.  The expiration of the [Interest Period; Contract
Period] presently applicable to such [Eurocurrency; BA] Loan is
                    , 20    , and the [Interest Period; Contract Period]
presently applicable thereto is            months.

 

3.             Amount to be Converted.  The requested aggregate amount of such
[Eurocurrency; BA] Loan to be converted into an [ABR; U.S. Prime Rate; Canadian
Prime Rate] Loan is: $/C$              .

 

[REEBOK INTERNATIONAL LTD.]

[REEBOK INTERNATIONAL LIMITED]

[REEBOK CANADA INC.]

[SPORT MASKA INC.]

[MEXICAN BORROWER]

 

 

Dated:                       , 20      

By

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D to

Credit and Guarantee Agreement

 

Calculation of Additional Cost

 

1.             The Additional Cost is an addition to the interest rate in
relation to the cost of compliance with the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions).

 

2.             On the first day of each Interest Period (or as soon as possible
thereafter), the General Administrative Agent shall calculate, as a percentage
rate, a rate (the “Additional Cost Rate”) in accordance with the paragraphs set
out below.  The Additional Cost will be calculated by the General Administrative
Agent by reference to its principal London lending office’s (the “Reference
Bank”) own rates and will be expressed as a percentage rate per annum.

 

3.             The Additional Cost Rate for any Lender lending from a lending
office in the United Kingdom will be calculated by the General Administrative
Agent as follows:

 

AB + C(B - D) + Ex0.01

  per cent. per annum

100 - (A + C)

 

Where:

 

A                                      is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which the Reference Bank
is from time to time required to maintain as an interest free cash ratio deposit
with the Bank of England to comply with cash ratio requirements.

 

B                                        is the percentage rate of interest
(excluding the Applicable Margin and the Additional Cost) payable for the
relevant Interest Period on the Loan.

 

C                                        is the percentage (if any) of Eligible
Liabilities which the Reference Bank is required from time to time to maintain
as interest bearing Special Deposits with the Bank of England.

 

D                                       is the percentage rate per annum payable
by the Bank of England to the Reference Bank on interest bearing Special
Deposits.

 

E                                         is the rate of charge payable by the
Reference Bank to the Financial Services Authority pursuant to the Fees
Regulations (but, for this purpose, ignoring any minimum fee required pursuant
to the Fees Regulations) and expressed in pounds per £1,000,000 of the Fee Base
of the Reference Bank.

 

--------------------------------------------------------------------------------


 

4.             For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Regulations” means the Banking
Supervision (Fees) Regulations 2001 or such other law or regulation as may be in
force from time to time in respect of the payment of fees for banking
supervision; and

 

(C)                                “Fee Base” has the meaning given to it, and
will be calculated in accordance with, the Fees Regulations.

 

5.             In application of the above formula, A, B, C and D will be
included in the formula as percentages (i.e. 5 per cent. will be included in the
formula as 5 and not as 0.05).  A negative result obtained by subtracting D from
B shall be taken as zero.  The resulting figures shall be rounded to four
decimal places.

 

6.             The General Administrative Agent shall have no liability to any
Person if such determination results in an Additional Cost Rate which over or
under compensates any Lender.

 

7.             Any determination by the General Administrative Agent pursuant to
this Schedule in relation to a formula, the Additional Cost, an Additional Cost
Rate or any amount payable to a Lender shall, in the absence of manifest error,
be conclusive and binding on the Borrowers and the Lenders.

 

8.             The General Administrative Agent may from time to time, after
consultation with the Company and the Lenders, determine and notify to the
Borrowers and the Lenders any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England or the Financial
Services Authority (or, in any case, any other authority which replaces all or
any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on the Borrowers and the Lenders.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E-1 to

Credit and Guarantee Agreement

 

[OPINION OF ROPES & GRAY LLP]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2 to

Credit and Guarantee Agreement

 

[OPINION OF MACFARLANES]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3 to

Credit and Guarantee Agreement

 

[OPINION OF GENERAL COUNSEL OF REEBOK INTERNATIONAL LTD.]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4 to

Credit and Guarantee Agreement

 

[OPINION OF McCARTHY TETRAULT LLP]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-5 to

Credit and Guarantee Agreement

 

[OPINION OF STEWART McKELVEY STIRLING SCALES]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF COMPETITIVE BID REQUEST

 

Credit Suisse, Cayman Islands Branch,
as General Administrative Agent
for the Lenders referred to below,
Eleven Madison Avenue
New York, NY 10010
Attention:  Agency Group

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Reebok International Ltd. (the “Company”), refers to the Credit
and Guarantee Agreement, dated as of July 1, 2005 (as it may hereafter be
amended, modified, extended or restated from time to time, the “Agreement”),
among the Company, Reebok UK, Reebok Canada, Sport, the Lenders named therein,
the Syndication Agent, Credit Suisse, as General Administrative Agent and Credit
Suisse, Toronto Branch, as Canadian Administrative Agent.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

 

The Company hereby gives you notice pursuant to subsection 5.1(a) of the
Agreement that the Company requests a Competitive Borrowing under the Agreement,
and in that connection sets forth below the terms on which such Competitive
Borrowing is requested to be made:

 

(a)

 

Principal amount of Competitive Borrowing(1)

 

 

 

 

 

 

 

(b)

 

Date of Competitive Borrowing
(which is a Business Day)

 

 

 

 

 

 

 

(c)

 

Interest rate basis(2)

 

 

 

 

 

 

 

(d)

 

Interest Period and the last day thereof

 

 

 

 

 

 

 

(e)

 

Location and number of account to which funds are to be disbursed

 

 

 

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request by the Company, the Company shall be deemed to have

--------------------------------------------------------------------------------

(1)          Not less than $5,000,000 (and in integral multiples of $ 1,000,000)
and not more than the total US/UK Commitments then available.

(2)          Eurocurrency Loan or Fixed Rate Loan.

 

--------------------------------------------------------------------------------


 

represented and warranted that the conditions to lending specified in
subsection 8.2 of the Agreement have been satisfied.

 

 

Very truly yours,

 

 

 

REEBOK INTERNATIONAL LTD.,

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

  Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF NOTICE OF COMPETITIVE BID REQUEST

 

[Name of Lender]
[Address]

 

[Date]

 

Attention:  [                         ]

 

Ladies and Gentlemen:

 

Reference is made to the Credit and Guarantee Agreement, dated as of July 1,
2005 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Agreement”), among Reebok International Ltd. (the “Company”),
Reebok UK, Reebok Canada, Sport, the Lenders named therein, the Syndication
Agent, Credit Suisse, as General Administrative Agent and Credit Suisse, Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.

 

The Company made a Competitive Bid Request on [                        ],
200[   ], pursuant to subsection 5.1(a) of the Agreement, and in that connection
you are invited to submit a Competitive Bid by [Date]/[Time].(4)  Your
Competitive Bid must comply with subsection 5.1(b) of the Agreement and the
terms set forth below on which the Competitive Bid Request was made(5):

 

--------------------------------------------------------------------------------

(4)    The Competitive Bid must be received by the General Administrative Agent
(i) in the case of Eurocurrency Competitive Borrowing, not later than 9:30 a.m.,
New York City time, three Business Days before a proposed Competitive Loan, and
(ii) in the case of Fixed Rate Loans, not later than 11:30 a.m., New York City
time, one Business Day before a proposed Competitive Borrowing.

 

(5)    Please note that the Company shall not be required to indemnify any
Lender in respect of any withholding taxes that are in effect and would apply as
of the date the Company accepts a Competitive Bid pursuant to subsection 5.1(d)
of the Agreement.  Please note further that each Lender shall be solely
responsible for obtaining and properly completing all forms or other
documentation relating to current and future withholding taxes that apply at any
point to payments from the Company to such Lender.

 

--------------------------------------------------------------------------------


 

(a)

 

Principal amount of Competitive Borrowing(6)

 

 

 

 

 

 

 

(b)

 

Date of Competitive Borrowing (which is a Business Day)

 

 

 

 

 

 

 

(c)

 

Interest rate basis(7)

 

 

 

 

 

 

 

(d)

 

Interest Period and the last day thereof(8)

 

 

 

 

 

Very truly yours,

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as General Administrative Agent

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

  Title:

 

--------------------------------------------------------------------------------

(6)    Not less than $5,000,000 (and in integral multiples of $ 1,000,000) and
not more than the total Revolving Commitments then available.

 

(7)    Eurocurrency Loan or Fixed Rate Loan.

 

(8)    Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF COMPETITIVE BID

 

Credit Suisse, Cayman Islands Branch,
as General Administrative Agent
for the Lenders referred to below,
Eleven Madison Avenue
New York, NY 10010
Attention:  Agency Group

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, [Name of Lender], refers to the Credit and Guarantee Agreement,
dated as of July 1, 2005 (as it may hereafter be amended, modified, extended or
restated from time to time, the “Agreement”), among Reebok International Ltd.
(the “Company”), Reebok UK, Reebok Canada, Sport, the Lenders named therein, the
Syndication Agent, Credit Suisse, as General Administrative Agent and Credit
Suisse , Toronto Branch, as Canadian Administrative Agent.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

 

The undersigned hereby makes a Competitive Bid pursuant to subsection 5.1(b) of
the Agreement, in response to the Competitive Bid Request made by the Company on
[                         ], 20[   ], and in that connection sets forth below
the terms on which such Competitive Bid is made:

 

Principal Amount(9)

 

 

 

 

 

Competitive Bid Rate(10)

 

 

 

 

 

Interest Period and last day thereof(11)

 

 

 

--------------------------------------------------------------------------------

(9)      Not less than $5,000,000 (and in integral multiples of $1,000,000) and
not more than the total Revolving Commitments then available. Multiple bids will
be accepted by the General Administrative Agent.

 

(10)    i.e., Eurocurrency Rate + or - [   ]%, in the case of Eurocurrency
Competitive Loans or [   ]%, in the case of Fixed Rate Loans.

 

(11)    Which shall be subject to the definition of “Interest Period” and end
not later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Agreement, to extend credit to [                         ] upon
acceptance by [                         ] of this bid in accordance with
subsection 5.1(d) of the Agreement.

 

 

 

Very truly yours,

 

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

  Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

 

Credit Suisse, Cayman Islands Branch,
as General Administrative Agent
for the Lenders referred to below,
Eleven Madison Avenue
New York, NY 10010
Attention:  Agency Group

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Reebok International Ltd. (the “Company”), refers to the Credit
and Guarantee Agreement, dated as of July 1, 2005 (as it may hereafter be
amended, modified, extended or restated from time to time, the “Agreement”),
among the Company, Reebok UK, Reebok Canada, Sport, the Lenders named therein,
the Syndication Agent, Credit Suisse, as General Administrative Agent and Credit
Suisse, Toronto, as Canadian Administrative Agent.  Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Agreement.

 

In accordance with subsection 5.1(c) of the Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated
[                         ], 200[   ], and in accordance with subsection 5.1(d)
of the Agreement, we hereby accept the following bids for maturity on [date]:

 

Principal Amount

 

Fixed Rate/Margin

 

Lender

 

 

 

 

 

$

 

[%]/[+/-[   ]%]

 

 

 

 

 

 

 

$

 

[%]/[+/-[   ]%]

 

 

 

We hereby reject the following bids:

 

Principal Amount

 

Fixed Rate/Margin

 

Lender

 

 

 

 

 

$

 

[%]/[+/-[   ]%]

 

 

 

 

 

 

 

$

 

[%]/[+/-[   ]%]

 

 

 

--------------------------------------------------------------------------------


 

The $[           ] should be deposited in [Bank] account number
[                         ] on [date].

 

 

 

Very truly yours,

 

 

 

REEBOK INTERNATIONAL LTD.,

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

  Title:

 

2

--------------------------------------------------------------------------------